EXHIBIT 10.1
 


FINANCING AGREEMENT
 
Dated as of June 18, 2007
 
by and among
 
MAXXCOM INC.,
 
as Borrower,


 
MDC PARTNERS INC. AND EACH OF ITS SUBSIDIARIES LISTED AS A GUARANTOR ON THE
SIGNATURE PAGES HERETO,
as Guarantors,

 
THE LENDERS FROM TIME TO TIME PARTY HERETO,
as Lenders,
 
FORTRESS CREDIT CORP.,
as Collateral Agent,
 
and
 
WELLS FARGO FOOTHILL, INC.,
as Administrative Agent



--------------------------------------------------------------------------------


FINANCING AGREEMENT
 
Financing Agreement, dated as of June 18, 2007, by and among MDC Partners Inc.,
a Canadian corporation (the "Parent") and Maxxcom Inc., a Delaware corporation
("Maxxcom" or the "Borrower"), each Subsidiary of the Parent listed as a
"Guarantor" on the signature pages hereto, the lenders from time to time party
hereto (together with their respective successors and permitted assigns, each a
"Lender" and collectively, the "Lenders"), Fortress Credit Corp., a Delaware
corporation ("Fortress"), as collateral agent for the Lenders (in such capacity,
together with its successors or assignees in such capacity, if any,
the "Collateral Agent"), and Wells Fargo Foothill, Inc., as administrative agent
for the Lenders (in such capacity, together with its successors or assignees in
such capacity, if any, the "Administrative Agent" and together with the
Collateral Agent, each an "Agent" and collectively, the "Agents").
 
RECITALS
 
The Borrower has asked the Lenders to extend credit to the Borrower consisting
of (a) a term loan A in the aggregate principal amount of $60,000,000, (b) a
delayed draw term loan B in the aggregate principal amount not to exceed
$70,000,000 and (c) a revolving credit facility in an aggregate principal amount
not to exceed $55,000,000 at any time outstanding, which will include a
subfacility for the issuance of letters of credit. The proceeds of the term
loans and the loans made under the revolving credit facility shall be used to
refinance existing indebtedness of the Parent and its Subsidiaries, for general
working capital purposes of the Borrower, to pay fees and expenses related to
this Agreement, and to fund Permitted Acquisitions (as defined below) and Call
Center Capital Expenditures (as defined below), in each case subject to the
terms and conditions set forth herein. The letters of credit will be used for
general working capital purposes. The Lenders are severally, and not jointly,
willing to extend such credit to the Borrower subject to the terms and
conditions hereinafter set forth.
 
In consideration of the premises and the covenants and agreements contained
herein, the parties hereto agree as follows:
 
ARTICLE I

 
DEFINITIONS; CERTAIN TERMS
 
Section 1.01 Definitions. As used in this Agreement, the following terms shall
have the respective meanings indicated below, such meanings to be applicable
equally to both the singular and plural forms of such terms:
 
"Accent Marketing" means Accent Marketing Services, L.L.C., a Delaware limited
liability company, including its direct or indirect wholly-owned operating
Subsidiaries.
 
"Account" means, with respect to any Person, any and all rights of such Person
to payment for goods sold and/or services rendered, including accounts, general
intangibles and any and all such rights evidenced by chattel paper, instruments
or documents, whether due or to become due and whether or not earned by
performance, and whether now or hereafter acquired or arising in the future, and
any proceeds arising therefrom or relating thereto.
 
-1-

--------------------------------------------------------------------------------


 
"Account Debtor" means each debtor, customer or obligor in any way obligated on
or in connection with any Account.
 
"ACH Transactions" means any cash management or related services (including the
Automated Clearing House processing of electronic fund transfers through the
direct Federal Reserve Fedline system) provided by a Bank Product Provider for
the account of the Borrower or its Subsidiaries.
 
"Acquisition" means the acquisition of all or any portion of the Capital Stock
of any Person or all or any portion of the assets of any Person.
 
"Act" has the meaning specified therefor in Section 12.21.
 
"Action" has the meaning specified therefor in 0.
 
"additional amount" has the meaning specified therefor in 1)a)v).
 
"Additional Permitted Investments" means:
 
(a) investments in non-cash consideration from clients in the form of Capital
Stock of such client, provided that upon the sale of such Capital Stock, the Net
Cash Proceeds from such sale shall be applied to prepayment of the Revolving
Loans then outstanding, if any, pursuant Section 2.05(b)(i),
 
(b) Hedging Agreements entered into by any Loan Party in the ordinary course of
its business and not for speculative purposes;
 
(c) investments consisting of security deposits with utilities and other similar
Persons made in the ordinary course of business;
 
(d) investments constituting a Guaranty permitted under Section 7.02(b);
 
(e) loans and advances to employees (other than Miles Nadal) of any Loan Party
in the ordinary course of business (including, without limitation, for travel,
entertainment and relocation expenses) in an aggregate amount not exceeding
$2,000,000 at any one time outstanding;


(f) investments received in connection with the bankruptcy or reorganization of
suppliers or customers of any Loan Party and in settlement of delinquent
obligations of, and other disputes with, customers or suppliers of any Loan
Party arising in the ordinary course of business;


(g) investments of any Person in existence at the time such Person becomes a
Subsidiary of the Parent or any of its Subsidiaries; provided that such
investments were not made in connection with or anticipation of such Person
becoming a Subsidiary of the Parent or any of its Subsidiaries, as applicable;
 
-2-

--------------------------------------------------------------------------------




(h) investments in Pegasus Partners III, L.P. after the Effective Date in an
aggregate amount not exceeding $350,000 and any investments in Pegasus Partners
III, L.P. existing on the Effective Date;


(i) loans and advances to employees (other than Miles Nadal) of any Loan Party
for the purpose of purchasing Capital Stock of such Loan Party or the parent of
such Loan Party so long as such Capital Stock is sold by a Loan Party and the
proceeds of such loans and advances are received by such Loan Party;
 
(k) other investments in an aggregate amount not exceeding $1,000,000 at any one
time outstanding; and
 
(l) any investment constituting a Restricted Payment permitted under Section
7.02(h).
 
"Administrative Agent" has the meaning specified therefor in the preamble
hereto.
 
"Administrative Agent's Account" means an account at a bank designated by the
Administrative Agent from time to time as the account into which the Loan
Parties shall make payments to the Administrative Agent for the benefit of the
Agents and the Lenders in accordance with this Agreement and the other Loan
Documents.
 
"Affiliate" means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with, such Person. For purposes of this definition,
"control" of a Person means the power, directly or indirectly, either to (i)
vote 10% or more of the Capital Stock having ordinary voting power for the
election of directors of such Person or (ii) direct or cause the direction of
the management and policies of such Person whether by contract or otherwise.
Notwithstanding anything herein to the contrary, in no event shall any Agent or
any Lender be considered an "Affiliate" of any Loan Party.
 
"After Acquired Property" has the meaning specified therefor in 0.
 
"Agent" has the meaning specified therefor in the preamble hereto.
 
"Agreement" means this Financing Agreement, including all amendments,
modifications and supplements and any exhibits or schedules to any of the
foregoing, and shall refer to the Agreement as the same may be in effect at the
time such reference becomes operative.
 
"Applicable Margin" means, with respect to the interest rate of a Term Loan or
any portion thereof, the applicable margin set forth below opposite the Senior
Leverage Ratio as of the last day of the fiscal quarter most recently completed
prior to the date of determination, as determined based upon the Loan Parties'
financial statements and/or certifications delivered to Agents pursuant to
Section 7.01(a)(iii) and (v) for such fiscal quarter, which determination shall
be made by the Agents and shall be final and conclusive in the absence of any
manifest error: 
 
-3-

--------------------------------------------------------------------------------




Senior Leverage Ratio
 
Applicable Margin
LIBOR Rate Loans
Applicable Margin
Reference Rate Loans
 
I. Greater than or equal to 2.75 to 1.00
   
4.75
%
 
2.35
%
II. Less than 2.75 to 1.00 but greater than or equal to 1.75 to 1.00
   
4.25
%
 
1.85
%
III. Less than 1.75 to 1.00
   
3.75
%
 
1.35
%

 
; provided that, notwithstanding the foregoing, (i) until the earlier of (A) the
date on which the financial statements and/or certifications required under
Section 7.01(a)(iii) and (v) are due and (B) the date such financial statements
and/or certifications are delivered, the then current Applicable Margin shall
remain in effect, (ii) if the Loan Parties fail to deliver financial statements
and/or certifications to the Agents for any period in accordance with
Section 7.01(a)(iii) and (v), then until such financial statements and/or
certifications are delivered pursuant to such Section, the Applicable Margin
shall be the rate set forth in row I above and (iii) prior to September 18,
2007, the Applicable Margin shall be the rate set forth in row II above.
Notwithstanding the foregoing, in the event that the audited annual financial
statements of the Parent and its Subsidiaries required to be delivered by the
Borrower pursuant to Section 7.01(a)(i) for any Fiscal Year shall indicate that
the actual Leverage Ratio of the Parent and its Subsidiaries for any fiscal
quarter in such Fiscal Year was higher or lower than as previously certified by
the Borrower in the Compliance Certificate for such fiscal quarter, then the
Applicable Margin for such fiscal quarter shall be adjusted retroactively (to
the effective date of the determination of the Applicable Margin that was based
upon the delivery of such Compliance Certificate) to reflect the correct
Applicable Margin, and the Borrower shall promptly make payments to or receive a
future credit or payment from the Agents and Lenders, as the case may be, to
reflect such adjustment.
 
"Applicable Prepayment Premium" means, as of any date of determination, an
amount equal to (a) during the period of time from and after the date of the
execution and delivery of this Agreement up to the date that is the first
anniversary of the Effective Date, 2.5% times the sum of (i) the Total Revolving
Credit Commitment plus (ii) the outstanding principal balance of the Term Loan
on the date immediately prior to the date of determination, (b) during the
period of time from and after the date that is the first anniversary of the
Effective Date up to the date that is the second anniversary of the Effective
Date, 1.5% times the sum of (i) the Total Revolving Credit Commitment plus
(ii) the outstanding principal balance of the Term Loan on the date immediately
prior to the date of determination, (c) during the period of time from and after
the date that is the second anniversary of the Effective Date up to the date
that is the third anniversary of the Effective Date, 1.0% times the sum of
(i) the Total Revolving Credit Commitment plus (ii) the outstanding principal
balance of the Term Loan on the date immediately prior to the date of
determination, and (d) thereafter, zero.
 
"Assignment and Acceptance" means an assignment and acceptance entered into by
an assigning Lender and an assignee, and accepted by the Collateral Agent, in
accordance with 0 hereof and substantially in the form of Exhibit H hereto or
such other form acceptable to the Collateral Agent.
 
-4-

--------------------------------------------------------------------------------


 
"Authorized Officer" means, with respect to any Person, the chief executive
officer, chief financial officer, chief accounting officer, president, executive
vice president or vice president, director - treasury operations and director -
budgets and forecasting of such Person.
 
"Availability" means, at any time, the difference between (i) the Total
Revolving Credit Commitment and (ii) the sum of (A) the aggregate outstanding
principal amount of all Revolving Loans, (B) all Letter of Credit Obligations,
and (C) all Indebtedness of the Loan Parties in respect of existing Third Party
Letters of Credit.
 
"Bank" means Wells Fargo Bank, National Association, its successors or any other
bank designated by the Administrative Agent to the Borrower from time to time.
 
"Bankruptcy Code" means (i) the United States Bankruptcy Code (11 U.S.C. § 101,
et seq.), (ii) the Bankruptcy and Insolvency Act (Canada) and (iii) the
Companies' Creditors Arrangement Act (Canada), in each case as applicable, as
amended and as in effect from time to time, and any successor statute.
 
"Bank Product" means any financial accommodation extended to the Borrower or its
Subsidiaries by a Bank Product Provider (other than pursuant to this Agreement)
including: (a) credit cards, (b) credit card processing services, (c) debit
cards, (d) purchase cards, (e) ACH Transactions, (f) cash management, including
controlled disbursement, accounts or services, or (g) transactions under Hedge
Agreements.
 
"Bank Product Agreements" means those agreements entered into from time to time
by the Borrower or its Subsidiaries with a Bank Product Provider in connection
with the obtaining of any of the Bank Products.
 
"Bank Product Obligations" means all obligations, liabilities, contingent
reimbursement obligations, fees, and expenses owing by the Borrower or its
Subsidiaries to any Bank Product Provider pursuant to or evidenced by the Bank
Product Agreements and irrespective of whether for the payment of money, whether
direct or indirect, absolute or contingent, due or to become due, now existing
or hereafter arising, and including all such amounts that the Borrower or its
Subsidiaries are obligated to reimburse to any Agent or any Lender as a result
of such Agent or such Lender purchasing participations from, or executing
indemnities or reimbursement obligations to, a Bank Product Provider with
respect to the Bank Products provided by such Bank Product Provider to the
Borrower or its Subsidiaries.
 
"Bank Product Provider" means Wells Fargo Bank, National Association or any of
its Affiliates.
 
"Board" means the Board of Governors of the Federal Reserve System of the United
States.
 
-5-

--------------------------------------------------------------------------------


 
"Board of Directors" means, with respect to any Person, the board of directors
(or comparable managers) of such Person or any committee thereof duly authorized
to act on behalf of the board.
 
"Borrower" has the meaning specified therefor in the preamble hereto.
 
"Business Day" means any day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required to close, provided
that, with respect to the borrowing, payment or continuation of, or
determination of interest rate on, LIBOR Rate Loans, Business Day shall mean any
Business Day which dealings in Dollars may be carried on in the interbank
eurodollar markets in New York City and London.
 
"Call Centers" means a current or new facility established by Accent Marketing
for the purpose of providing customer care services including but not limited to
in-bound and outbound customer care service, database marketing, analytical
services related to customer relationship management and other related
activities.
 
"Call Center Capital Expenditures" has the meaning specified therefor in Section
7.02(g).
 
"Canadian Employee Benefit Laws" means the Canada Pension Plan Act (Canada), the
Income Tax Act (Canada), the Pension Benefits Standards Act, 1985 (Canada), the
Canada Labor Code, the Employment Insurance Act (Canada), the Pension Benefits
Act (Ontario), the Workplace Safety and Insurance Act 1997 (Ontario), the
Occupational Health and Safety Act (Ontario) and the Employment Standards Act,
2000 (Ontario) and any federal, provincial or local counterparts or equivalents,
in each case, as amended from time to time.
 
"Canadian Guarantor" means (a) Parent, and (b) each Subsidiary of the Parent
organized under the laws of Canada or the laws of a province of Canada that (i)
is listed as a "Guarantor" on the signature pages hereto or (ii) guarantees,
pursuant to Section 7.01(b) or otherwise, all or any part of the Obligations.
 
"Canadian Pledge Agreements" means a Pledge Agreement made by a Canadian
Guarantor in favor of the Collateral Agent, for the benefit of the Agents, the
Lenders and the Bank Product Providers, in form and substance reasonably
satisfactory to the Collateral Agent, securing all or part of the Obligations
and delivered to the Collateral Agent.
 
"Canadian Security Agreements" means a General Security Agreement made by a
Canadian Guarantor in favor of the Collateral Agent, for the benefit of the
Agents, the Lenders and the Bank Product Providers, in form and substance
reasonably satisfactory to the Collateral Agent, securing all or part of the
Obligations and delivered to the Collateral Agent.
 
"Capital Expenditures" means, with respect to any Person for any period, the sum
of the aggregate of all expenditures by such Person and its Subsidiaries during
such period that in accordance with GAAP are or should be included in "property,
plant and equipment" or in a similar fixed asset account on its balance sheet,
whether such expenditures are paid in cash or financed and including all
Capitalized Lease Obligations paid or payable during such period; provided that
Capital Expenditures shall not include, for any period, (i) Capital Expenditures
required to be reported on the statement of cash flows of Parent in accordance
with U.S. GAAP to the extent such Capital Expenditures have been funded during
such period by a landlord of Parent or any other Loan Party with respect to any
improvements to property leased from such landlord by Parent or any other Loan
Party, and (ii) Capital Expenditures funded with the proceeds of the Louisiana
IDB.
 
-6-

--------------------------------------------------------------------------------


 
"Capital Stock" means (i) with respect to any Person that is a corporation, any
and all shares, interests, participations or other equivalents (however
designated and whether or not voting) of corporate stock, and (ii) with respect
to any Person that is not a corporation, any and all partnership, membership or
other equity interests of such Person.
 
"Capitalized Lease" means, with respect to any Person, any lease of real or
personal property by such Person as lessee which is (i) required under GAAP to
be capitalized on the balance sheet of such Person or (ii) a transaction of a
type commonly known as a "synthetic lease" (i.e. a lease transaction that is
treated as an operating lease for accounting purposes but with respect to which
payments of rent are intended to be treated as payments of principal and
interest on a loan for Federal income tax purposes).
 
"Capitalized Lease Obligations" means, with respect to any Person, obligations
of such Person and its Subsidiaries under Capitalized Leases, and, for purposes
hereof, the amount of any such obligation shall be the capitalized amount
thereof determined in accordance with GAAP.
 
"Cash and Cash Equivalents" means all cash and any presently existing or
hereafter arising deposit account balances, certificates of deposit or other
financial instruments properly classified as cash equivalents under GAAP.
 
"Cash Management Accounts" means those bank accounts of each Loan Party (other
than (i) accounts specifically and exclusively used for payroll, payroll taxes
and other employee wage and benefit payments to or for the benefit of any Loan
Party's employees or (ii) any account established and maintained by any Loan
Party at the request of such Loan Party's client as described in the proviso to
the first sentence of Section 7.02(r)) maintained at one or more Cash Management
Banks listed on Schedule 8.01.
 
"Cash Management Bank" has the meaning specified therefor in xii)(a).
 
"Change in Law" has the meaning specified therefor in 1)a)xi).
 
"Change of Control" means each occurrence of any of the following:
 
(a) the acquisition, directly or indirectly, by any person or group (within the
meaning of Section 13(d)(3) of the Exchange Act) of beneficial ownership of more
than 50% of the aggregate outstanding voting power of the Capital Stock of the
Parent;
 
(b) during any period of two consecutive years, individuals who at the beginning
of such period constituted the Board of Directors of the Parent (together with
any new directors whose election by such Board of Directors or whose nomination
for election by the shareholders of the Parent was approved by a vote of at
least a majority the directors of the Parent then still in office who were
either directors at the beginning of such period, or whose election or
nomination for election was previously approved) cease for any reason to
constitute a majority of the Board of Directors of the Parent; or
 
-7-

--------------------------------------------------------------------------------


 
(c) the Parent shall cease to have beneficial ownership (as defined in
Rule 13d-3 under the Exchange Act) of more than 50% of the aggregate voting
power of the Capital Stock of the Borrower, free and clear of all Liens (other
than any Liens granted hereunder and Permitted Liens).
 
"Collateral" means all of the property and assets and all interests therein and
proceeds thereof now owned or hereafter acquired by any Person upon which a Lien
is granted or purported to be granted by such Person as security for all or any
part of the Obligations.
 
"Collateral Agent" has the meaning specified therefor in the preamble hereto.
 
"Collateral Agent's Account" means an account at a bank designated by the
Collateral Agent from time to time as the account into which the Loan Parties
shall make payments to the Collateral Agent for the benefit of the Agents and
the Lenders in accordance with this Agreement and the other Loan Documents.
 
"Collateral Agent Advances" has the meaning specified therefor in 0.
 
"Collections" means all cash, checks, notes, instruments and other items of
payment (including insurance proceeds of cash sales, rental proceeds and tax
refunds) of the Loan Parties.
 
"Commitments" means, with respect to each Lender, such Lender's Revolving Credit
Commitment, Term Loan A Commitment and Term Loan B Commitment.
 
"Compliance Certificate" means a compliance certificate in substantially the
form of Exhibit E hereto,
 
"Concentration Account" means the Cash Management Account of Maxxcom maintained
at the Concentration Account Bank, as disclosed to the Agents, into which cash
received from the Cash Management Banks is wired pursuant to xii).
 
"Concentration Account Agreement" means a Control Agreement among the Parent,
the Borrower, the Concentration Account Bank and the Collateral Agent, in form
and substance reasonably satisfactory to Agents, applicable to the Concentration
Account.
 
"Concentration Account Bank" means JPMorgan Chase Bank, N.A., or such other
Person or Persons as the Borrower (with the prior written consent of the
Collateral Agent, which consent will not be unreasonably withheld) may designate
from time to time.
 
"Consolidated EBITDA" means, with respect to any Person for any period, the
Consolidated Net Income of such Person and its Subsidiaries for such period,
plus without duplication, (i) the sum of the following amounts of such Person
and its Subsidiaries for such period and to the extent deducted in determining
Consolidated Net Income of such Person for such period: (a) Consolidated Net
Interest Expense, (b) income tax expense, (c) depreciation expense, and
(d) amortization expense, and (ii) to the extent not included in determining
Consolidated Net Income of such Person for such period, cash distributions
received from Minority-Owned Entities. In determining the Consolidated EBITDA
for a particular period, with respect to any Person acquired or partly acquired
(including pursuant to puts or step-ups) in a Permitted Acquisition after the
first day of such period, the Consolidated EBITDA attributable to such Person
shall be calculated on a pro forma basis to include the financial performance of
such Person from and after the first day of such period until the date of such
acquisition, as if such acquisition occurred on the first day of such period.
Notwithstanding the foregoing, for the fiscal quarters ending on September 30,
2006, December 31, 2006 and March 31, 2007, the Consolidated EBITDA of the
Parent and its Subsidiaries shall be increased or decreased, as the case may be,
by the amounts set forth on Schedule 1.01(C) hereto.
 
-8-

--------------------------------------------------------------------------------


 
"Consolidated Senior Indebtedness" means, with respect to any Person at any
date, all Indebtedness of such Person, determined on a consolidated basis in
accordance with GAAP, but excluding (i) all Subordinated Indebtedness (including
the Convertible Subordinated Debt) and (ii) all Indebtedness in respect of Third
Party Letters of Credit that are backstopped by a Letter of Credit or fully cash
collateralized.
 
"Consolidated Net Income" means, with respect to any Person for any period, the
result of the net income (loss) of such Person for such period, determined in
accordance with GAAP, but excluding from the determination of Consolidated Net
Income (without duplication) (a) any extraordinary or non recurring gains or
losses or gains or losses from Dispositions, (b) restructuring charges, (c) any
tax refunds, net operating losses or other net tax benefits, (d) effects of
discontinued operations, (e) interest income (including interest paid-in-kind),
(f) non-cash impairment charges, (g) non-cash stock based compensation expenses,
and (h) other non-operating income and expenses determined in accordance with
GAAP (including, without limitation, the net income (loss) from Minority-Owned
Entities).
 
"Consolidated Net Interest Expense" means, with respect to any Person for any
period, the result of the gross interest expense of such Person for such period
determined in accordance with GAAP (including, without limitation, interest
expense paid to Affiliates of such Person), less (1) gains for such period on
Hedging Agreements (to the extent not included in interest income above and to
the extent not deducted in the calculation of gross interest expense), plus
(2) the sum of (A) losses for such period on Hedging Agreements (to the extent
not included in gross interest expense) and (B) the upfront costs or fees for
such period associated with Hedging Agreements (to the extent not included in
gross interest expense), in each case, determined in accordance with GAAP.
 
"Contingent Obligation" means, with respect to any Person, any obligation of
such Person guaranteeing or in effect guarantees any Indebtedness, leases,
dividends or other obligations ("primary obligations") of any other Person
(the "primary obligor") in any manner, whether directly or indirectly,
including, without limitation, (i) the direct or indirect guaranty, endorsement
(other than for collection or deposit in the ordinary course of business),
co-making, discounting with recourse or sale with recourse by such Person of the
obligation of a primary obligor, (ii) the obligation to make take-or-pay or
similar payments, if required, regardless of nonperformance by any other party
or parties to an agreement, (iii) any obligation of such Person, whether or not
contingent, (A) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (B) to advance or supply
funds (1) for the purchase or payment of any such primary obligation or (2) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (C) to purchase
property, assets, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (D) otherwise to assure or hold
harmless the holder of such primary obligation against loss in respect thereof.
The amount of any Contingent Obligation shall be deemed to be an amount equal to
the stated or determinable amount of the primary obligation with respect to
which such Contingent Obligation is made (or, if less, the maximum amount of
such primary obligation for which such Person may be liable pursuant to the
terms of the instrument evidencing such Contingent Obligation) or, if not stated
or determinable, the maximum reasonably anticipated liability with respect
thereto (assuming such Person is required to perform thereunder), as determined
by such Person in good faith.
 
-9-

--------------------------------------------------------------------------------


 
"Contribution Agreement" means a Contribution Agreement, in form and substance
reasonably satisfactory to the Collateral Agent, by and among certain Loan
Parties.
 
"Control Agreement" means a control agreement, in form and substance reasonably
satisfactory to the Agents, executed and delivered by the applicable Loan Party,
Collateral Agent, and a securities intermediary with respect to a securities
account or a bank with respect to a deposit account.
 
"Convertible Subordinated Debt" means the 8% Convertible Subordinated Debenture
due 2010 of the Parent, issued pursuant to the trust indenture dated as of June
28, 2005, between Parent, as issuer, and the trustee named therein.
 
"Crown" means the sovereign of the United Kingdom, Canada and the other realms
and territories, and head of the commonwealth.
 
"Current Value" has the meaning specified therefor in 0.
 
"Default" means an event which, with the giving of notice or the lapse of time
or both, would constitute an Event of Default.
 
"Disbursement Letter" means a disbursement letter, in form and substance
reasonably satisfactory to the Agents, by and among the Loan Parties, the Agents
and the Lenders.
 
"Disposition" means any transaction, or series of related transactions, pursuant
to which any Person or any of its Subsidiaries sells, assigns, transfers or
otherwise disposes of any property or assets (whether now owned or hereafter
acquired) to any other Person, in each case, whether or not the consideration
therefor consists of cash, securities or other assets owned by the acquiring
Person, excluding any sales of Inventory in the ordinary course of business on
ordinary business terms.
 
"Dollar," "Dollars" and the symbol "$" each means lawful money of the United
States of America.
 
-10-

--------------------------------------------------------------------------------


 
"Earnout Amount" means any amount which is owed by any Loan Party to any Person
(or any Affiliate of or successor to such Person), which is (or, prior to a
determination of the amount thereof, was) a contingent obligation based on the
financial performance of such Loan Party and which is, in substance, an amount
owing on account of the unpaid portion of the Purchase Price for (a) Capital
Stock of any Loan Party, or (b) assets comprising the business, or a portion
thereof, of any Loan Party which, in either case, was acquired from such Person
or an Affiliate of such Person by any Loan Party.
 
"Effective Date" means the date, on or before June 18, 2007, on which all of the
conditions precedent set forth in 0 are satisfied or waived and the initial
Loans are made and/or the initial Letters of Credit are issued.
 
"Employee Plan" means an employee benefit plan (other than a Multiemployer Plan)
covered by Title IV of ERISA or a Canadian pension or employee benefit plan,
agreement or arrangement under Canadian Employee Benefit Laws and maintained (or
that was maintained at any time during the six (6) calendar years preceding the
date of any borrowing hereunder) for employees of any Loan Party or any of its
ERISA Affiliates including any Canadian pension or employee benefit plan,
agreement or arrangement registered or maintained under Canadian Employee
Benefit Laws.
 
"Environmental Actions" means any complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter or other communication from any Person or
Governmental Authority involving violations of Environmental Laws or Releases of
Hazardous Materials (i) from any assets, properties or businesses owned or
operated by any Loan Party or any of its Subsidiaries or any predecessor in
interest; (ii) from adjoining properties or businesses; or (iii) onto any
facilities which received Hazardous Materials generated by any Loan Party or any
of its Subsidiaries or any predecessor in interest.
 
"Environmental Laws" means the Comprehensive Environmental Response,
Compensation and Liability Act (42 U.S.C. § 9601, et seq.), the Hazardous
Materials Transportation Act (49 U.S.C. § 1801, et seq.), the Resource
Conservation and Recovery Act (42 U.S.C. § 6901, et seq.), the Federal Clean
Water Act (33 U.S.C. § 1251 et seq.), the Clean Air Act (42 U.S.C. § 7401
et seq.), the Toxic Substances Control Act (15 U.S.C. § 2601 et seq.), the
Occupational Safety and Health Act (29 U.S.C. § 651 et seq.), the Canadian
Environmental Assessment Act, the Canadian Environmental Protection Act, 1999,
the Fisheries Act, the Transportation of Dangerous Goods Act, 1992, the
Environmental Assessment Act (Ontario), Ontario Water Resources Act, the
Environmental Protection Act (Ontario), the Occupational Health and Safety Act
(Ontario), the Environment Act (Nova Scotia), as such laws may be amended or
otherwise modified from time to time, and any other present or future federal,
state, provincial, local or foreign statute, ordinance, rule, regulation, order,
judgment, decree, permit, license, authorization or other binding determination
of any Governmental Authority imposing liability or establishing standards of
conduct for protection of the environment or health or safety or other
government restrictions relating to the protection of the environment or health
or safety or the Release, deposit or migration of any Hazardous Materials into
the environment.
 
-11-

--------------------------------------------------------------------------------


 
"Environmental Liabilities and Costs" means all liabilities, monetary
obligations, Remedial Actions, losses, damages, punitive damages, consequential
damages, treble damages, costs and expenses (including all reasonable fees,
disbursements and expenses of counsel (for purposes of expenses of Canadian
counsel, on a solicitor-client basis), experts and consultants and costs of
investigations and feasibility studies), fines, penalties, sanctions and
interest incurred as a result of any claim or demand by any Governmental
Authority or any third party, and which relate to any environmental or health or
safety condition or a Release of Hazardous Materials from or onto (i) any
property presently or formerly owned by any Loan Party or any of its
Subsidiaries or (ii) any facility which received Hazardous Materials generated
or disposed by any Loan Party or any of its Subsidiaries.
 
"Environmental Lien" means any Lien in favor of any Governmental Authority for
Environmental Liabilities and Costs.
 
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute of similar import, and regulations thereunder, in each
case, as in effect from time to time. References to sections of ERISA shall be
construed also to refer to any successor sections.
 
"ERISA Affiliate" means, with respect to any Person, any trade or business
(whether or not incorporated) which is a member of a group of which such Person
is a member and which would be deemed to be a "controlled group" within the
meaning of Sections 414(b), (c), (m) and (o) of the Internal Revenue Code.
 
"Event of Default" means any of the events set forth in 0.
 
"Exchange Act" means the Securities Exchange Act of 1934, as amended.
 
"Existing Credit Facility" means the Credit Agreement dated as of September 22,
2004 between the Parent, Maxxcom Inc., an Ontario corporation and Maxxcom, as
borrowers, the lenders party thereto, JPMorgan Chase Bank, as US administrative
and collateral agent, JPMorgan Chase Bank, as Canadian administrative agent,
Bank of Montreal and the Toronto-Dominion Bank, as co-arrangers and
co-syndication agents, the Bank of Nova Scotia, as documentation agent and J.P.
Morgan Securities Inc., as sole lead arranger and sole lead bookrunner, as
amended from time to time.
 
"Existing Lenders" means the lenders party to the Existing Credit Facility.
 
"Extraordinary Receipts" means any cash received by any Loan Party not in the
ordinary course of business (and not consisting of proceeds described in 0 or 0
hereof), with respect to (i) foreign, United States, state or local tax refunds,
(ii) pension plan reversions, (iii) proceeds of insurance, (iv) judgments,
proceeds of settlements or other consideration of any kind in connection with
any cause of action, (v) condemnation awards (and payments in lieu thereof),
(vi) indemnity payments, (vii) any purchase price adjustment received in
connection with any purchase agreement, and (viii) any other cash received by
any Loan Party not in the ordinary course of business during the term of this
Agreement, provided that, Extraordinary Receipts shall not include any cash
received by any Loan Party from the proceeds of insurance or indemnity or damage
payments to the extent that such proceeds, awards or payments are received by
such Loan Party in respect of any third party claim against such Loan Party, and
applied to pay (or to reimburse prior payment of) such claim and the costs and
expenses of such Loan Party, with respect thereto.
 
-12-

--------------------------------------------------------------------------------


 
"Facility" means each parcel of real property listed on Schedule 1.01(B) hereto,
including, without limitation, the land on which such facility is located, all
buildings and other improvements thereon, all fixtures located at or used in
connection with such facility, all whether now or hereafter existing.
 
"Federal Funds Rate" means, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for such day on such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.
 
"Fee Letter" means that certain fee letter, dated as of June 18, 2007, between
the Borrower and the Agents, in form and substance satisfactory to the Agents.
 
"Final Maturity Date" means June 18, 2012, or such earlier date on which the
Commitments under this Agreement have terminated in accordance with the terms of
this Agreement and the other Loan Documents.
 
"Financial Statements" means (i) the audited consolidated balance sheet of the
Parent and its Subsidiaries for the Fiscal Year ended December 31, 2006, and the
related consolidated statement of operations, shareholders' equity and cash
flows for the Fiscal Year then ended, and (ii) the unaudited condensed
consolidated balance sheet of the Parent and its Subsidiaries for the three
months ended March 31, 2007, and the related condensed consolidated statement of
operations and cash flows for the three months then ended.
 
"Fiscal Year" means the fiscal year of the Parent and its Subsidiaries ending on
December 31 of each year.
 
"Fixed Charge Coverage Ratio" means, with respect to any Person for any period,
the ratio of (i) Consolidated EBITDA of such Person and its Subsidiaries for
such period minus Capital Expenditures (other than Capital Lease Obligations)
made by such Person and its Subsidiaries during such period, to (ii) the sum of,
without duplication, (A) all principal of Indebtedness of such Person and its
Subsidiaries scheduled to be paid or prepaid during such period to the extent
there is an equivalent permanent reduction in the commitments thereunder
(including payments under Capitalized Lease Obligations), plus (B) the cash
portion of Consolidated Net Interest Expense of such Person and its Subsidiaries
for such period, plus (C) cash income taxes paid or due and payable by such
Person and its Subsidiaries during such period. In determining the Fixed Charge
Coverage Ratio for a particular period pro forma effect will be given to:
(1) the incurrence, repayment or retirement of any Indebtedness by such Person
and its Subsidiaries since the first day of such period as if such Indebtedness
was incurred, repaid or retired on the first day of such period and (2) the
acquisition (whether by purchase, merger or otherwise) or disposition (whether
by sale, merger or otherwise) of any property or assets acquired or disposed of
by such Person and its Subsidiaries since the first day of such period, as if
such acquisition or disposition occurred on the first day of such period.
 
-13-

--------------------------------------------------------------------------------


 
"Fortress" has the meaning specified therefor in the preamble hereto.
 
"GAAP" means generally accepted accounting principles in effect from time to
time in the United States, applied on a consistent basis, provided that for the
purpose of 0 hereof and the definitions used therein, "GAAP" shall mean
generally accepted accounting principles in effect on the date hereof and
consistent with those used in the preparation of the Financial Statements,
provided, further, that if there occurs after the date of this Agreement any
change in GAAP that affects in any respect the calculation of any covenant
contained in 0 hereof, the Collateral Agent and the Borrower shall negotiate in
good faith amendments to the provisions of this Agreement that relate to the
calculation of such covenant with the intent of having the respective positions
of the Lenders and the Borrower after such change in GAAP conform as nearly as
possible to their respective positions as of the date of this Agreement and,
until any such amendments have been agreed upon, the covenants in 0 hereof shall
be calculated as if no such change in GAAP has occurred.
 
"Governmental Authority" means any nation or government, any international,
federal (including the federal government of Canada), state, provincial, city,
town, municipality, county, local or other political subdivision thereof or
thereto and any department, commission, tribunal, court, board, bureau,
instrumentality, agency or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government.
 
"Guaranteed Obligations" has the meaning specified therefor in 0.
 
"Guarantors" means, collectively, the US Guarantors and the Canadian Guarantors.
 
"Guaranty" means (i) the guaranty of each US Guarantor and Canadian Guarantor
party hereto contained in 0 hereof, and (ii) each guaranty substantially in the
form of Exhibit A, made by any other Guarantor in favor of the Collateral Agent
for the benefit of the Agents and the Lenders pursuant to 0 or otherwise.
 
"Hazardous Material" means (a) any element, compound or chemical that is
defined, listed, regulated or otherwise classified as a contaminant, pollutant,
toxic pollutant, toxic or hazardous substance, extremely hazardous substance or
chemical, waste, hazardous waste, special waste, or solid waste under
Environmental Laws or that could reasonably be expected to cause immediately, or
at some future time, harm to or have an adverse effect on, the environment or
human health or safety, including, without limitation, any pollutant,
contaminant, waste, hazardous waste, toxic substance or dangerous good which is
defined, regulated or identified in any Environmental Law and which is present
in the environment in such quantity or state that it contravenes any
Environmental Law; (b) petroleum and its refined products; (c) polychlorinated
biphenyls; (d) any substance exhibiting a waste, hazardous waste characteristic,
including, without limitation, corrosivity, ignitability, toxicity or reactivity
as well as any radioactive or explosive materials; and (e) any raw materials,
building components (including, without limitation, asbestos-containing
materials) and manufactured products containing hazardous substances listed,
regulated or classified as such under Environmental Laws.
 
-14-

--------------------------------------------------------------------------------


 
"Hedging Agreement" means any interest rate, foreign currency, commodity or
equity swap, collar, cap, floor or forward rate agreement, or other agreement or
arrangement designed to protect against fluctuations in interest rates or
currency, commodity or equity values (including, without limitation, any option
with respect to any of the foregoing and any combination of the foregoing
agreements or arrangements), and any confirmation executed in connection with
any such agreement or arrangement.
 
"Highest Lawful Rate" means, with respect to any Agent or any Lender, the
maximum non-usurious interest rate, if any, that at any time or from time to
time may be contracted for, taken, reserved, charged or received on the
Obligations under laws applicable to such Agent or such Lender which are
currently in effect or, to the extent allowed by law, under such applicable laws
which may hereafter be in effect and which allow a higher maximum non-usurious
interest rate than applicable laws now allow.
 
"Immaterial Subsidiary" means, at any time, any Subsidiary of the Parent the
annual Consolidated EBITDA of which is less than $250,000, provided that the
aggregate annual Consolidated EBITDA of all Subsidiaries of the Parent that
would otherwise constitute Immaterial Subsidiaries shall not exceed $1,500,000.
 
"Indebtedness" means, with respect to any Person, without duplication, (i) all
indebtedness of such Person for borrowed money; (ii) all obligations of such
Person for the "earn-out" or other deferred purchase price of property or
services (other than trade payables or other accounts payable incurred in the
ordinary course of such Person's business) to the extent such obligations are
shown as a liability on the balance sheet of such Person; (iii) all obligations
of such Person evidenced by bonds, debentures, notes or other similar
instruments or upon which interest payments are customarily made; (iv) all
reimbursement, payment or other obligations and liabilities of such Person
created or arising under any conditional sales or other title retention
agreement with respect to property used and/or acquired by such Person, even
though the rights and remedies of the lessor, seller and/or lender thereunder
may be limited to repossession or sale of such property; (v) all Capitalized
Lease Obligations of such Person; (vi) all obligations and liabilities,
contingent or otherwise, of such Person, in respect of letters of credit,
acceptances and similar facilities; (vii) all obligations and liabilities,
calculated on a basis satisfactory to the Collateral Agent and in accordance
with accepted practice, of such Person under Hedging Agreements; (viii) all
monetary obligations under any receivables factoring, receivable sales or
similar transactions and all monetary obligations under any synthetic lease, tax
ownership/operating lease, off-balance sheet financing or similar financing;
(ix) all Contingent Obligations; and (x) all obligations referred to in clauses
(i) through (ix) of this definition of another Person secured by (or for which
the holder of such Indebtedness has an existing right, contingent or otherwise,
to be secured by) a Lien upon property owned by such Person, even though such
Person has not assumed or become liable for the payment of such Indebtedness.
The Indebtedness of any Person shall include the Indebtedness of any partnership
of or joint venture in which such Person is a general partner or a joint
venturer.
 
-15-

--------------------------------------------------------------------------------


 
"Indemnified Matters" has the meaning specified therefor in 0.
 
"Indemnitees" has the meaning specified therefor in 0.
 
"Insolvency Proceeding" means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other bankruptcy or
insolvency law, assignments for the benefit of creditors, formal or informal
moratoria, compositions, or extensions generally with creditors, or proceedings
seeking reorganization, arrangement, or other similar relief.
 
"Intercompany Subordination Agreement" means an Intercompany Subordination
Agreement made by the Loan Parties in favor of the Collateral Agent for the
benefit of the Agents and the Lenders, in form and substance reasonably
satisfactory to the Collateral Agent.
 
"Interest Period" means, with respect to any LIBOR Rate Loan, the period
commencing on the borrowing date or the date of any continuation of such LIBOR
Rate Loan, as the case may be, and ending (a) with respect to the Revolving
Loans, one (1), two (2), three (3) or six (6) months thereafter, and (b) with
respect to the Term Loans, three (3) months thereafter, provided that (i) any
Interest Period that would otherwise end on a day that is not a Business Day
shall be extended to the next succeeding Business Day, unless such Business Day
falls in another calendar month, in which case such Interest Period shall end on
the next preceding Business Day, (ii) no Interest Period for any LIBOR Rate Loan
shall end after the Final Maturity Date, and (iii) LIBOR Rate Loans borrowed on
the same date shall have the same Interest Period.
 
"Internal Revenue Code" means the Internal Revenue Code of 1986, as amended (or
any successor statute thereto) and the regulations thereunder.
 
"Inventory" means, with respect to any Person, all goods and merchandise of such
Person, including, without limitation, all raw materials, work-in-process,
packaging, supplies, materials and finished goods of every nature used or usable
in connection with the shipping, storing, advertising or sale of such goods and
merchandise, whether now owned or hereafter acquired, and all such other
property the sale or other disposition of which would give rise to an Account or
cash.
 
"L/C Issuer" means the Bank or such other bank as the Administrative Agent may
select in its sole and absolute discretion.
 
"L/C Subfacility" means that portion of the Total Revolving Credit Commitment
equal to $20,000,000.
 
"Lease" means any lease of real property to which any Loan Party or any of its
Subsidiaries is a party as lessor or lessee.
 
"Lender" has the meaning specified therefor in the preamble hereto.
 
"Letter of Credit" has the meaning specified therefor in 1)a)ix).
 
"Letter of Credit Application" has the meaning specified therefor in 1)a)ix).
 
-16-

--------------------------------------------------------------------------------


 
"Letter of Credit Collateral Account" has the meaning specified therefor in 0.
 
"Letter of Credit Fee" has the meaning specified therefor in 1)a)ix)(1).
 
"Letter of Credit Override Fee" has the meaning specified therefor in
1)a)ix)(1).
 
"Letter of Credit Guaranty" means one or more guaranties by the
Administrative Agent in favor of the L/C Issuer guaranteeing or relating to the
Borrower's obligations to the L/C Issuer under a reimbursement agreement, Letter
of Credit Application or other like document in respect of any Letter of Credit.
 
"Letter of Credit Obligations" means, at any time and without duplication, the
sum of (i) the Reimbursement Obligations at such time, plus (ii) the aggregate
maximum amount available for drawing under the Letters of Credit outstanding at
such time, plus (iii) all amounts for which the Administrative Agent may be
liable to the L/C Issuer pursuant to any Letter of Credit Guaranty.
 
"LIBOR" means the rate per annum appearing on Reuters Screen LIBOR01 Page as of
11:00 a.m., London time, two Business Days prior to the commencement of the
requested Interest Period, as the rate for Dollar deposits with a maturity
comparable to the requested Interest Period. In the event that such rate does
not appear on Reuters Screen LIBOR01 Page (or otherwise on such screen), "LIBOR"
shall be determined by reference to such other comparable publicly available
service for displaying eurodollar rates as may be selected by the Administrative
Agent or, in the absence of such availability, by reference to the rate at which
the Administrative Agent is offered Dollar deposits at or about 11:00 A.M., New
York City time, two Business Days prior to the beginning of the requested
Interest Period in the interbank eurodollar market where its eurodollar and
foreign currency and exchange operations are then being conducted for delivery
on the first day of the requested Interest Period for the number of days
comprised therein, which determination shall be conclusive in the absence of
manifest error.
 
"LIBOR Rate" means, for each Interest Period for each LIBOR Rate Loan, the
greater of (a) the rate per annum determined by the Administrative Agent by
dividing (i) LIBOR for such Interest Period by (ii) 100% minus the Reserve
Percentage and (b) 3.00%. The LIBOR Rate shall be adjusted on and as of the
effective day of any change in the Reserve Percentage.
 
"LIBOR Rate Loan" means a Loan bearing interest calculated based upon the LIBOR
Rate.
 
"Lien" means any mortgage, deed of trust, pledge, lien (statutory or otherwise),
security interest, charge or other encumbrance or security, including, without
limitation, any conditional sale or title retention arrangement, any Capitalized
Lease and any assignment, deposit arrangement or financing lease intended as, or
having the effect of, security.
 
"Loan" means the Term Loan A, the Term Loan B or any Revolving Loan made by an
Agent or a Lender to the Borrower pursuant to 0 hereof.
 
-17-

--------------------------------------------------------------------------------


 
"Loan Account" means an account maintained hereunder by the Administrative Agent
on its books of account at the Payment Office, and with respect to the Borrower,
in which the Borrower will be charged with all Loans made to, and all other
Obligations incurred by, the Borrower.
 
"Loan Document" means this Agreement, the Fee Letter, any Guaranty, any Security
Agreement, any Mortgage, any Canadian Pledge Agreement, any Canadian Security
Agreement, any Letter of Credit Application, any Intercompany Subordination
Agreement, and Contribution Agreement, any Control Agreement, and any other
agreement, instrument, and other document executed and delivered pursuant hereto
or thereto or otherwise evidencing or securing any Loan, any Letter of Credit
Obligation or any other Obligation.
 
"Loan Party" means the Borrower and any Guarantor.
 
"Louisiana IDB" means the secured performance based forgivable loan granted to
Accent Marketing of up to $3,000,000 for the establishment of a new Call Center
in Monroe, Louisiana, by the Louisiana Economic Development Corporation.
 
"Management Services Agreement" means that certain Management Services
Agreement, dated as of April 27, 2007, among Parent, Nadal Management, Inc. and
Miles Nadal.
 
"Marketing Communications Business" means the advertising and marketing services
businesses including, without limitation, public and government relations,
corporate communications, research, direct marketing, database management, trade
shows and exhibitions, event sponsorship, branding and corporate identity,
strategic marketing, consulting, promotions and interactive services, and any
activities generally related to any of the foregoing.
 
"Material Adverse Effect" means a material adverse effect on (i) the operations,
business, assets, properties or condition (financial or otherwise) of the Loan
Parties taken as a whole, (ii) the ability of the Loan Parties, taken as a
whole, to perform any of their obligations under any Loan Document, (iii) the
legality, validity or enforceability against the Loan Parties, taken as a whole,
of this Agreement or any other Loan Document, or (iv) the rights and remedies of
any Agent or any Lender under any Loan Document to which it is a party.
 
"Material Contract" means, with respect to any Person, each customer and
supplier contract or agreement to which such Person or any of its Subsidiaries
is a party involving aggregate consideration payable to or by such Person or
such Subsidiary of $5,000,000 or more (other than purchase orders in the
ordinary course of the business of such Person or such Subsidiary and other than
contracts that have a term less than 90 days or that by their terms may be
terminated by such Person or Subsidiary in the ordinary course of its business
upon less than 90 days' notice without penalty or premium).
 
"Minority Holders" means, at any time, as the context requires: (i) any
Shareholder of a Person that is an employee, officer, or director of such Person
at such time, (ii) any Shareholder of a Person who, prior to such time, was an
employee, officer, or director of such Person, (iii) any individual who, at such
time, is an employee, officer, or director of a Person and immediately after
such time becomes a Shareholder of such Person, or (iv) any Shareholder of a
Person that is a corporation controlled by an employee, officer, or director of
such Person, or a trust established for the benefit of an employee, officer, or
director or its immediate family member or spouse of an employee, officer, or
director of such Person, in each case who owns, and immediately after such time
will own, less than 50% of the Capital Stock of such Person.
 
-18-

--------------------------------------------------------------------------------


 
"Minority-Owned Entity" means any Person in which the Parent owns, directly or
indirectly, less than 50% of the Capital Stock thereof.
 
"Moody's" means Moody's Investors Service, Inc. and any successor thereto.
 
"Mortgage" means a mortgage (including, without limitation, a leasehold
mortgage), deed of trust or deed to secure debt, in form and substance
satisfactory to the Collateral Agent, made by a Loan Party in favor of the
Collateral Agent for the benefit of the Agents, the Lenders and the Bank Product
Providers, securing the Obligations and delivered to the Collateral Agent
pursuant to 0, 0 or otherwise.
 
"Multiemployer Plan" means a "multiemployer plan" as defined in Section
4001(a)(3) of ERISA to which any Loan Party or any of its ERISA Affiliates has
contributed to, or has been obligated to contribute, at any time during the
preceding six (6) years.
 
"Net Cash Proceeds" means, (i) with respect to any Disposition by any Person or
any of its Subsidiaries, the amount of cash received (directly or indirectly)
from time to time (whether as initial consideration or through the payment or
disposition of deferred consideration) by or on behalf of such Person or such
Subsidiary, in connection therewith after deducting therefrom only (A) the
amount of any Indebtedness secured by any Lien permitted by 0 on any asset
(other than Indebtedness assumed by the purchaser of such asset) which is
required to be, and is, repaid in connection with such Disposition (other than
Indebtedness under this Agreement), (B) reasonable expenses, premiums, fees and
commissions related thereto incurred by such Person or such Subsidiary in
connection therewith, (C) transfer and/or similar taxes paid to any taxing
authorities by such Person or such Subsidiary in connection therewith, and
(D) net income taxes to be paid in connection with such Disposition (after
taking into account any tax credits or deductions relating thereto and any tax
sharing arrangements) and (ii) with respect to the issuance or incurrence of any
Indebtedness by any Person or any of its Subsidiaries, or the sale or issuance
by any Person or any of its Subsidiaries of any shares of its Capital Stock
(excluding any sale or issuance of the Capital Stock of any Loan Party to its
management personnel or employees permitted under this Agreement), the aggregate
amount of cash received (directly or indirectly) from time to time (whether as
initial consideration or through the payment or disposition of deferred
consideration) by or on behalf of such Person or such Subsidiary in connection
therewith, after deducting therefrom only (A) reasonable expenses, fees and
commissions related thereto incurred by such Person or such Subsidiary in
connection therewith, (B) transfer and similar taxes paid by such Person or such
Subsidiary in connection therewith and (C) net income taxes to be paid in
connection therewith (after taking into account any tax credits or deductions
and any tax sharing arrangements); in each case of clause (i) and (ii) to the
extent, but only to the extent, that the amounts so deducted are (x) actually
paid to a Person that, except in the case of reasonable out-of-pocket expenses,
is not an Affiliate of such Person or any of its Subsidiaries and (y) properly
attributable to such transaction or to the asset that is the subject thereof.
 
-19-

--------------------------------------------------------------------------------


 
"New Lending Office" has the meaning specified therefor in 0.
 
"Non-U.S. Lender" has the meaning specified therefor in 0.
 
"Notice of Borrowing" has the meaning specified therefor in 1)a)ii).
 
"Obligations" means all present and future indebtedness, obligations, and
liabilities of each Loan Party to the Agents and the Lenders, whether or not the
right of payment in respect of such claim is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured, unsecured, and whether or not such claim is discharged,
stayed or otherwise affected by any proceeding referred to in 0. Without
limiting the generality of the foregoing, the Obligations of each Loan Party
under the Loan Documents include (a) the obligation to pay principal, interest,
charges, expenses, fees (including the fees provided for in the Fee Letter),
reasonable attorneys' fees and disbursements, indemnities and other amounts
payable by such Person under the Loan Documents, (b) the obligation of such
Person to reimburse any amount in respect of any of the foregoing that any Agent
or any Lender (in its sole discretion) may elect to pay or advance on behalf of
such Person to the extent as provided for in the Loan Documents, and (c) the
Bank Product Obligations.
 
"Operating Lease Obligations" means all obligations for the payment of rent for
any real or personal property under leases or agreements to lease, other than
Capitalized Lease Obligations.
 
"Ownership Percentage" means, with respect to any Person, the percentage of its
Capital Stock that is owned by a Loan Party or any Subsidiary thereof.
 
"Other Taxes" has the meaning specified therefor in 0.
 
"Parent" has the meaning specified therefor in the preamble hereto.
 
"Participant Register" has the meaning specified therefor in 0.
 
"Payment Office" means the Administrative Agent's office located at One Boston
Place, 18th Floor, Boston, MA 02108, or at such other office or offices of the
Administrative Agent as may be designated in writing from time to time by the
Administrative Agent to the Collateral Agent and the Borrower.
 
"PBGC" means the Pension Benefit Guaranty Corporation or any successor thereto.
 
"Permitted Acquisition" means:
 
(a) any Acquisition by a Loan Party or any Subsidiary of a Loan Party to the
extent that each of the following conditions shall have been satisfied:
 
(i) to the extent the Acquisition will be financed in whole or in part with the
proceeds of any Loan, the conditions set forth in 0 and 5.02 shall have been
satisfied;
 
-20-

--------------------------------------------------------------------------------


 
(ii) the Borrower shall have furnished to the Collateral Agent, (x) to the
extent the Purchase Price of any Acquisition is greater than $1,000,000, at
least 30 days prior to the consummation of such Acquisition (1) if available, an
executed term sheet and/or commitment letter (setting forth in reasonable detail
the terms and conditions of such Acquisition), (2) pro forma financial
statements of the Parent and its Subsidiaries after giving effect to the
consummation of such Acquisition, and (3) a certificate of the chief financial
officer of the Parent, demonstrating on a pro forma basis compliance with all
covenants set forth in 0 hereof after the consummation of such Acquisition, (y)
at least 5 days prior to the consummation of any Acquisition, any memoranda or
presentations delivered to the Board of Directors of the Parent regarding such
Acquisition or if such memoranda or presentations are not available, a summary
describing the rationale of such Acquisition in reasonable details, and (z) to
the extent the Purchase Price of any Acquisition is greater than $1,000,000,
promptly following the closing of such Acquisition, executed counterparts of the
respective agreements, instruments or other documents pursuant to which such
Acquisition has been consummated (including, without limitation, any related
management, non-compete, employment, option or other material agreements), any
schedules to such agreements, instruments or other documents and all other
material ancillary agreements, instruments or other documents executed or
delivered in connection therewith;
 
(iii) the agreements, instruments and other documents referred to in paragraph
(a)(ii) above shall provide that (1) neither the Loan Parties nor any of their
Subsidiaries shall, in connection with such Acquisition, assume or remain liable
in respect of any Indebtedness of the Seller or Sellers, or other obligation of
the Seller or Sellers (except any Permitted Indebtedness), and (2) all property
to be so acquired in connection with such Acquisition shall be free and clear of
any and all Liens, except for Permitted Liens (and if any such property is
subject to any Lien not permitted by this clause (2) then concurrently with such
Acquisition such Lien shall be released);
 
(iv) the entity to be acquired or formed as a result of such Acquisition (the
"Target") shall be engaged in the same or similar business as described in
Section 6.01(l);
 
(v) upon the consummation of such Acquisition, the Target shall be a direct
Subsidiary of a Loan Party, provided that the Loan Parties may acquire less than
50% of (A) the outstanding Capital Stock having (in the absence of
contingencies) ordinary voting power to elect a majority of the board of
directors or other managing body of such Target, (B) in the case of a
partnership or limited liability company, the interest in the capital or profits
of such Target or (C) in the case of a trust, estate, association, joint venture
or other entity, the beneficial interest in such Target, in each case to the
extent that (1) the cash portion of the Purchase Price for all such acquisitions
effected after the Effective Date shall not exceed $15,000,000 in the aggregate
and (2) the non-cash portion of the Purchase Price paid in shares of Capital
Stock of the Loan Parties for all such acquisitions effected after the Effective
Date shall not exceed $40,000,000 in the aggregate;
 
-21-

--------------------------------------------------------------------------------


 
(vi) such Acquisition shall be effected in such a manner so that the acquired
Capital Stock or assets are owned either by a Loan Party or a Subsidiary of a
Loan Party and, if effected by merger or consolidation involving a Loan Party,
such Loan Party shall be the continuing or surviving Person or such surviving
Person shall be a Loan Party;
 
(vii) any such Target (and its equityholders) shall execute and deliver the
agreements, instruments and other documents required by 0;
 
(viii) the Loan Parties' proportional share of the Target's EBITDA for the
trailing twelve months shall not exceed 15% of the Consolidated EBITDA of the
Parent and its Subsidiaries for the trailing twelve months (calculated on a pro
forma basis after giving effect to such Acquisition but before deducting any
corporate overhead);
 
(b) any Acquisition by a Loan Party or any Subsidiary of a Loan Party to the
extent that (i) each of the conditions set forth in clauses (a)(ii), (iii),
(iv), (vi) and (vii) above shall have been satisfied, and (ii) 100% of the
Purchase Price of such Acquisition shall be paid in Shares of Capital Stock of
such Loan Party or such Subsidiary so long as such Loan Party or such Subsidiary
shall continue to constitute a Subsidiary of a Loan Party after giving effect of
such Acquisition; and
 
(c) any Acquisition by a Loan Party or any Subsidiary of a Loan Party to the
extent that (i) (A) such Acquisition is pursuant to a put or call option in
existence prior to the Effective Date and listed on Schedule 7.02(e) and (B)
each of the conditions set forth in clauses (a)(ii), (iii), (iv), (vi) and (vii)
above shall have been satisfied, or (ii) the Agents, with the consent of the
Required Lenders, shall otherwise have consented to such Acquisition.
 
"Permitted Indebtedness" means:
 
(a) any Indebtedness owing to any Agent and any Lender under this Agreement and
the other Loan Documents;
 
(b) any other Indebtedness listed on Schedule 0, and the extension of maturity,
refinancing or modification of the terms thereof; provided, however, that (i)
such extension, refinancing or modification is pursuant to terms that are not
less favorable to the Loan Parties and the Lenders than the terms of the
Indebtedness being extended, refinanced or modified except for a reasonable
increase in the interest rate applicable to such Indebtedness due to then
current market conditions and (ii) after giving effect to such extension,
refinancing or modification, the amount of such Indebtedness is not greater than
the amount of Indebtedness outstanding immediately prior to such extension,
refinancing or modification;
 
(c) Indebtedness evidenced by Capitalized Lease Obligations entered into in
order to finance Capital Expenditures made by the Loan Parties in accordance
with the provisions of 1)a)xi)(3), which Indebtedness, when aggregated with the
principal amount of all Indebtedness incurred under this clause (c) and clause
(d) of this definition, does not exceed $5,000,000 at any time outstanding;
 
(d) Indebtedness permitted by clause (e) of the definition of "Permitted Lien";
 
-22-

--------------------------------------------------------------------------------


 
(e) Indebtedness permitted under 0;
 
(f) Subordinated Indebtedness;
 
(g) Indebtedness of any Loan Party incurred in connection with the issuance of
letters of credit on behalf of such Loan Party in the ordinary course of
business, provided that the aggregate face amount of such letters of credit
shall not exceed $20,000,000 at any time minus the aggregate amount of Letter of
Credit Obligations then outstanding;
 
(h) Contingent Obligations incurred in the ordinary course of business by Parent
or any other Loan Party guaranteeing obligations of Parent or any Loan Party
permitted under this Agreement;
 
(i) Indebtedness of Parent or any other Loan Party arising from the honoring by
a bank or other financial institution of a check, draft or similar instrument
inadvertently drawn by Parent or such Loan Party in the ordinary course of
business against insufficient funds, so long as such Indebtedness is repaid
within five Business Days;
 
(j) Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
bankers’ acceptances, surety bonds or other similar obligations arising in the
ordinary course of business, and any refinancings thereof to the extent not
provided to secure the repayment of other Indebtedness (including guarantees
relating thereto);
 
(k) Indebtedness in respect of one or more Hedging Agreements entered into by
any Loan Party in the ordinary course of its business and not for speculative
purposes in an aggregate principal amount (as opposed to the aggregate notional
amount) not exceeding $7,500,000;
 
(l) Indebtedness of any Person that is acquired in an Permitted Acquisition that
is existing at the time such Person is merged with or into or becomes a
Subsidiary of Parent, provided that (i) such Indebtedness is not incurred in
connection with, or in contemplation of, such Person merging with or into or
becoming a Subsidiary of Parent, and (ii) the aggregate amount of such
Indebtedness, together with any extensions, renewals and refinancings thereof,
incurred or assumed after the Effective Date shall not exceed $5,000,000 at any
time outstanding; and
 
(m) other Indebtedness in an aggregate amount not exceeding $10,000,000 at any
time outstanding.
 
"Permitted Investments" means (i) marketable direct obligations issued or
unconditionally guaranteed by the United States Government, the federal
government of Canada or issued by any agency thereof and backed by the full
faith and credit of the United States or Canada, in each case, maturing within
six months from the date of acquisition thereof; (ii) commercial paper, maturing
not more than 270 days after the date of issue rated P-1 by Moody's or A-1 by
Standard & Poor's or such comparable rating agencies in Canada;
(iii) certificates of deposit maturing not more than 270 days after the date of
issue, issued by commercial banking institutions and money market or demand
deposit accounts maintained at commercial banking institutions, each of which is
a member of the Federal Reserve System and has a combined capital and surplus
and undivided profits of not less than $500,000,000; (iv) repurchase agreements
having maturities of not more than 90 days from the date of acquisition which
are entered into with major money center banks included in the commercial
banking institutions described in clause (iii) above and which are secured by
readily marketable direct obligations of the United States Government, the
federal government of Canada or any agency thereof, (v) money market accounts
maintained with mutual funds having assets in excess of $2,500,000,000; and
(vi) tax exempt securities rated A or higher by Moody's or A+ or higher by
Standard & Poor's or such comparable rating agencies in Canada.
 
-23-

--------------------------------------------------------------------------------


 
"Permitted Liens" means:
 
(a) Liens securing the Obligations;
 
(b) Liens for taxes, assessments and governmental charges the payment of which
is not required under 0;
 
(c) Liens imposed by law, such as carriers', warehousemen's, mechanics',
materialmen's and other similar Liens arising (provided they are subordinate to
the Collateral Agent's Liens on Collateral) in the ordinary course of business
and securing obligations (other than Indebtedness for borrowed money) that are
not overdue by more than 30 days or are being contested in good faith and by
appropriate proceedings promptly initiated and diligently conducted, and a
reserve or other appropriate provision, if any, as shall be required by GAAP
shall have been made therefor;
 
(d) Liens described on Schedule 0, but not the extension of coverage thereof to
other property or the extension of maturity, refinancing or other modification
of the terms thereof or the increase of the Indebtedness secured thereby;
 
(e) (i) purchase money Liens on equipment or other capital assets acquired or
held by any Loan Party or any of its Subsidiaries in the ordinary course of its
business to secure the purchase price of such assets or Indebtedness incurred
solely for the purpose of financing the acquisition of such equipment or
(ii) Liens existing on such equipment at the time of its acquisition; provided,
however, that (A) no such Lien shall extend to or cover any other property of
any Loan Party or any of its Subsidiaries (other than attachments and
improvements thereto), (B) the principal amount of the Indebtedness secured by
any such Lien shall not exceed the cost of the property so held or acquired and
(C) the aggregate principal amount of Indebtedness secured by any or all such
Liens shall not exceed at any one time outstanding $5,000,000;
 
(f) deposits and pledges of cash securing (i) obligations incurred in respect of
workers' compensation, unemployment insurance or other forms of governmental
insurance or benefits, (ii) the performance of bids, tenders, leases, contracts
(other than for the payment of money) and statutory obligations or (iii)
obligations on surety or appeal bonds, but only to the extent such deposits or
pledges are made or otherwise arise in the ordinary course of business;
 
(g) easements, zoning restrictions and similar encumbrances on real property and
minor irregularities in the title thereto that do not (i) secure obligations for
the payment of money or (ii) materially impair the value of such property or its
use by any Loan Party or any of its Subsidiaries in the normal conduct of such
Person's business;
 
-24-

--------------------------------------------------------------------------------


 
(h) Liens securing Indebtedness permitted by clause (c) of the definition of
Permitted Indebtedness;
 
(i) deposits and pledges of cash in favor of issuers of letters of credit
permitted by clause (g) of the definition of "Permitted Indebtedness," so long
as such Liens attach solely to the cash collateralizing such letters of credit;
 
(j) customary Liens for the fees, costs and expenses of trustees and escrow
agents pursuant to any indenture, escrow agreement or similar agreement
establishing a trust or escrow arrangement;
 
(k) Liens arising out of awards, pre-judgment attachments or judgments not
otherwise constituting an Event of Default hereunder, so long as the enforcement
of such award or judgment has been stayed by reason of a pending appeal or
otherwise;
 
(l) Liens in favor of collecting banks having a right of setoff, revocation,
refund or chargeback with respect to money or instruments of Parent or any other
Loan Party on deposits with or in possession of such banks, other than relating
to Indebtedness;
 
(m) any interest or title of a lessor under any lease entered into by Parent or
any other Loan Party in the ordinary course of its business and covering only
the assets so leased, and any financing statement filed in connection with such
lease;
 
(n) the right (so long as not exercised) reserved to or vested in any
Governmental Authority by the terms of any authorization acquired by any Loan
Party or by any statutory provision, to terminate any such authorization, or to
require annual or other periodic payments as a condition of the continuance
thereof or to distrain or obtain a charge on any business asset of any Loan
Party in the event of a failure to make such annual or periodic payments or to
comply with the terms thereof;
 
(o) any rights (so long as not exercised) of expropriation, access or use or
other similar such rights conferred or vested on public authorities by or under
statutes of Canada or any province or territory of Canada or any foreign
jurisdiction, or any political subdivision thereof;
 
(p) the reservations, limitations, provisos and conditions, if any, expressed in
any original grants from the Crown;
 
(q) Liens securing Indebtedness under clause (k) of the definition of "Permitted
Indebtedness", so long as such Liens attach solely to the cash payments subject
to such Hedging Agreements;
 
(r) Liens in favor of a landlord arising in the ordinary course of business of
the Loan Parties (other than Liens on the tenant improvements); and
 
-25-

--------------------------------------------------------------------------------


 
(s) other Liens so long as the Indebtedness secured thereby does not exceed
$1,000,000 in the aggregate.
 
"Person" means an individual, corporation, limited liability company,
partnership, association, joint-stock company, trust, unincorporated
organization, joint venture or other enterprise or entity or Governmental
Authority.
 
"Plan" means any Employee Plan or Multiemployer Plan.
 
"Post-Default Rate" means a rate of interest per annum equal to the rate of
interest otherwise in effect from time to time pursuant to the terms of this
Agreement plus 3.00%, or, if a rate of interest is not otherwise in effect,
interest at the highest rate specified herein for any Loan then outstanding
prior to an Event of Default plus 3.00%.
 
"PPSA" means the Personal Property Security Act of the applicable Canadian
province or provinces in respect of the Canadian Guarantors, or any other
applicable Canadian Federal or Provincial statute pertaining to the granting,
perfecting, priority or ranking of security interests, liens, hypothecs on
personal property, and any successor statutes, together with any regulations
thereunder, in each case as in effect from time to time. References to sections
of the PPSA shall be construed to also refer to any successor sections.
 
"Pro Rata Share" means:
 
(a) with respect to a Lender's obligation to make Revolving Loans and receive
payments of interest, fees, and principal with respect thereto, the percentage
obtained by dividing (i) such Lender's Revolving Credit Commitment, by (ii) the
Total Revolving Credit Commitment, provided, that, if the Total Revolving Credit
Commitment has been reduced to zero, the numerator shall be the aggregate unpaid
principal amount of such Lender's Revolving Loans and its interest in the Letter
of Credit Obligations and the denominator shall be the aggregate unpaid
principal amount of all Revolving Loans and Letter of Credit Obligations,
 
(b) with respect to a Lender's obligation to make the Term Loan A and receive
payments of interest, fees, and principal with respect thereto, the percentage
obtained by dividing (i) such Lender's Term Loan A Commitment, by (ii) the Total
Term Loan A Commitment, provided that if the Total Term Loan A Commitment has
been reduced to zero, the numerator shall be the aggregate unpaid principal
amount of such Lender's portion of the Term Loan A and the denominator shall be
the aggregate unpaid principal amount of the Term Loan A,
 
(c) with respect to a Lender's obligation to make the Term Loan B and receive
payments of interest, fees, and principal with respect thereto, the percentage
obtained by dividing (i) such Lender's Term Loan B Commitment, by (ii) the Total
Term Loan B Commitment, provided that if the Total Term Loan B Commitment has
been reduced to zero, the numerator shall be the aggregate unpaid principal
amount of such Lender's portion of the Term Loan B and the denominator shall be
the aggregate unpaid principal amount of the Term Loan B, and
 
(d) with respect to all other matters (including, without limitation, the
indemnification obligations arising under Section 10.05), the percentage
obtained by dividing (i) the sum of such Lender's Revolving Credit Commitment,
Term Loan B Commitment (and if such Lender's Term Loan B Commitment has been
reduced to zero, the aggregate unpaid principal amount of such Lender's portion
of the Term Loan B) and the unpaid principal amount of such Lender's portion of
the Term Loan A, by (ii) the sum of the Total Revolving Credit Commitment, the
Total Term Loan B Commitment (and the Total Term Loan B Commitment has been
reduced to zero, the aggregate unpaid principal amount of the Term Loan B) and
the aggregate unpaid principal amount of the Term Loan A, provided, that, if
such Lender's Revolving Credit Commitment shall have been reduced to zero, such
Lender's Revolving Credit Commitment shall be deemed to be the aggregate unpaid
principal amount of such Lender's Revolving Loans and its interest in the Letter
of Credit Obligations and if the Total Revolving Credit Commitment shall have
been reduced to zero, the Total Revolving Credit Commitment shall be deemed to
be the aggregate unpaid principal amount of all Revolving Loans and Letter of
Credit Obligations.
 
-26-

--------------------------------------------------------------------------------


 
"Purchase Price" means, with respect to any Acquisition, an amount equal to the
sum of (i) the aggregate consideration, whether cash, property or securities
(including, without limitation, the fair market value of any Capital Stock of
any Loan Party issued in connection with such Acquisition), paid or delivered by
a Loan Party in connection with such Acquisition, plus (ii) the aggregate amount
of current liabilities of the acquired business (net of current assets of the
acquired business) that would be reflected on a balance sheet (if such were to
be prepared) of the Parent and its Subsidiaries after giving effect to such
Acquisition.
 
"Rating Agencies" has the meaning specified therefor in 0.
 
"Reference Bank" means Wells Fargo Bank, National Association, its successors or
any other commercial bank designated by the Administrative Agent to the Borrower
from time to time.
 
"Reference Rate" means the rate of interest publicly announced by the Reference
Bank in New York, New York from time to time as its reference rate, base rate or
prime rate. The reference rate, base rate or prime rate is determined from time
to time by the Reference Bank as a means of pricing some loans to its borrowers
and neither is tied to any external rate of interest or index nor necessarily
reflects the lowest rate of interest actually charged by the Reference Bank to
any particular class or category of customers. Each change in the Reference Rate
shall be effective from and including the date such change is publicly announced
as being effective.
 
"Reference Rate Loan" means a Loan bearing interest calculated based upon the
Reference Rate.
 
"Register" has the meaning specified therefor in 0.
 
"Registered Loans" has the meaning specified therefor in 0.
 
"Regulation T", "Regulation U" and "Regulation X" mean, respectively,
Regulations T, U and X of the Board or any successor, as the same may be amended
or supplemented from time to time.
 
-27-

--------------------------------------------------------------------------------


 
"Reimbursement Obligations" means the obligation of the Borrower to reimburse
the Administrative Agent or any Lender for amounts payable by the Administrative
Agent or any Lender under a Letter of Credit Guaranty in respect of any drawing
made under any Letter of Credit, together with interest thereon as provided in
1)a)iv).
 
"Related Fund" means, with respect to any Person, an Affiliate of such Person,
or a fund or account managed by such Person or an Affiliate of such Person.
 
"Related Party Assignment" has the meaning specified therefor in 0.
 
"Related Party Register" has the meaning specified therefor in 0.
 
"Release" means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, seeping, migrating, dumping or
disposing of any Hazardous Material (including the abandonment or discarding of
barrels, containers and other closed receptacles containing any Hazardous
Material) into the indoor or outdoor environment, including, without limitation,
the movement of Hazardous Materials through or in the ambient air, soil, surface
or ground water, or property.
 
"Remedial Action" means all actions taken to (i) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate or in any other way address Hazardous
Materials in the indoor or outdoor environment; (ii) prevent or minimize a
Release or threatened Release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public or worker health, safety or welfare or
the indoor or outdoor environment; (iii) perform pre-remedial studies and
investigations and post-remedial operation and maintenance activities; or
(iv) perform any other actions authorized by 42 U.S.C. § 9601.
 
"Reportable Event" means an event described in Section 4043 of ERISA (other than
an event not subject to the provision for 30-day notice to the PBGC under the
regulations promulgated under such Section).
 
"Required Lenders" means Lenders whose Pro Rata Shares aggregate at least 50.1%.
 
"Reserve Percentage" means, on any day, for any Lender, the maximum percentage
prescribed by the Board (or any successor Governmental Authority) for
determining the reserve requirements (including any basic, supplemental,
marginal, or emergency reserves) that are in effect on such date with respect to
eurocurrency funding (currently referred to as "eurocurrency liabilities") of
that Lender, but so long as such Lender is not required or directed under
applicable regulations to maintain such reserves, the Reserve Percentage shall
be zero.
 
"Restricted Payments" has the meaning specified in Section 7.02(h).
 
"Revolving Credit Commitment" means, with respect to each Lender, the commitment
of such Lender to make Revolving Loans to the Borrower in the amount set forth
opposite such Lender's name in Schedule 1.01(A) hereto, as such amount may be
terminated or reduced from time to time in accordance with the terms of this
Agreement.
 
-28-

--------------------------------------------------------------------------------


 
"Revolving Loan" means a loan made by a Lender to the Borrower pursuant to 0.
 
"Revolving Loan Lender" means a Lender with a Revolving Credit Commitment or
that holds a Revolving Loan.
 
"Revolving Loan Obligations" means any Obligations with respect to the Revolving
Loans (including without limitation, the principal thereof, the interest
thereon, and the fees and expenses specifically related thereto).
 
"SEC" means the Securities and Exchange Commission or any other similar or
successor agency of the federal government administering the Securities Act and
any applicable Canadian securities regulatory authority having jurisdiction.
 
"Securities Act" means the Securities Act of 1933, as amended, or any similar
Federal or provincial statute, and the rules and regulations of the SEC
thereunder, all as the same shall be in effect from time to time.
 
"Securitization" has the meaning specified therefor in 0.
 
"Security Agreement" means a Security Agreement made by a US Loan Party in favor
of the Collateral Agent, for the benefit of the Agents, the Lenders and the Bank
Product Providers, substantially in the form of Exhibit B, securing the
Obligations and delivered to the Collateral Agent.
 
"Seller" means any Person that sells Capital Stock or other property or assets
to a Loan Party or a Subsidiary of a Loan Party in a Permitted Acquisition.
 
"Senior Leverage Ratio" means, as of the last day of any period of four (4)
consecutive fiscal quarters for which financial statements have been delivered
or are required to be delivered under Section 7.01(a), the ratio of (a) the sum
of (i) the Consolidated Senior Indebtedness as of the last day of such period
minus (ii) the amount of unrestricted Cash and Cash Equivalents of Loan Parties
as of the last day of such period held in depository accounts that are subject
to a Control Agreement in favor of the Collateral Agent, to (b) Consolidated
EBITDA of the Parent and its Subsidiaries for such period.
 
"Settlement Period" has the meaning specified therefor in 1)a)ii)(2) hereof.
 
"Shareholder" means the holder or owner of any Capital Stock.
 
"Solvent" means, with respect to any Person on a particular date, that on such
date (i) the fair value of the property of such Person is not less than the
total amount of the liabilities of such Person, (ii) the present fair saleable
value of the assets of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its existing debts as
they become absolute and matured, (iii) such Person does not intend to, and does
not believe that it will, incur debts or liabilities beyond such Person's
ability to pay as such debts and liabilities mature, (iv) in respect of the
Borrower and any US Guarantor, such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person's property would constitute unreasonably small capital and (v) in
respect of a Canadian Guarantor, such Person is not an "insolvent person" (as
such term is defined in the Bankruptcy and Insolvency Act (Canada)) or a "debtor
company" (as defined in the Companies' Creditors Arrangement Act (Canada)).
 
-29-

--------------------------------------------------------------------------------


 
"Standard & Poor's" means Standard & Poor's Ratings Services, a division of
The McGraw-Hill Companies, Inc. and any successor thereto.
 
"Subordinated Indebtedness" means Indebtedness of any Loan Party the terms of
which are satisfactory to each Agent and which has been expressly subordinated
in right of payment to all Obligations (i) by the execution and delivery of a
subordination agreement with subordination provisions no less restrictive than
those set forth in the trust indenture governing the Convertible Subordinated
Debt, or (ii) otherwise on terms and conditions (including, without limitation,
subordination provisions, payment terms, interest rates, covenants, remedies,
defaults and other material terms) satisfactory to each Agent and the Required
Lenders.
 
"Subsidiary" means, (a) with respect to any Person at any date, any corporation,
limited or general partnership, limited liability company, trust, estate,
association, joint venture or other business entity (i) the accounts of which
would be consolidated with those of such Person in such Person's consolidated
financial statements if such financial statements were prepared in accordance
with GAAP, or (ii) of which more than 50% of (A) the outstanding Capital Stock
having (in the absence of contingencies) ordinary voting power to elect a
majority of the board of directors or other managing body of such Person, (B) in
the case of a partnership or limited liability company, the interest in the
capital or profits of such partnership or limited liability company or (C) in
the case of a trust, estate, association, joint venture or other entity, the
beneficial interest in such trust, estate, association or other entity business
is, at the time of determination, owned or controlled directly or indirectly
through one or more intermediaries, by such Person, and (b) except for the
purposes of calculating the financial covenants set forth in Section 7.03 and
the terms used in connection therewith (including, without limitation,
"Consolidated EBITDA," "Consolidated Net Income," "Fixed Charge Coverage Ratio,"
and "Senior Coverage Ratio"), each Minority-Owned Entity that is a Loan Party.
 
"Taxes" has the meaning specified therefor in 1)a)v).
 
"Term Loan" means, collectively, the Term Loan A and the Term Loan B.
 
"Term Loan A" means, collectively, the loans made by the Term Loan A Lenders to
the Borrower on the Effective Date pursuant to 0.
 
"Term Loan A Commitment" means, with respect to each Lender, the commitment of
such Lender to make the Term Loan A to the Borrower in the amount set forth in
Schedule 1.01(A) hereto, as the same may be terminated or reduced from time to
time in accordance with the terms of this Agreement.
 
"Term Loan A Lender" means a Lender with a Term Loan A Commitment or that holds
a Term Loan A.
 
"Term Loan B" means, collectively, the loans made by the Term Loan B Lenders to
the Borrower on the Effective Date pursuant to 0.
 
-30-

--------------------------------------------------------------------------------


 
"Term Loan B Commitment" means, with respect to each Lender, the commitment of
such Lender to make the Term Loan B to the Borrower in the amount set forth in
Schedule 1.01(A) hereto, as the same may be terminated or reduced from time to
time in accordance with the terms of this Agreement.
 
"Term Loan B Lender" means a Lender with a Term Loan B Commitment or that holds
a Term Loan B.
 
"Term Loan Commitment" means, collectively, the Term Loan A Commitment and the
Term Loan B Commitment.
 
"Term Loan Lender" means a Lender with a Term Loan Commitment or that holds a
Term Loan.
 
"Term Loan Obligations" means any Obligations with respect to the Term Loan
(including without limitation, the principal thereof, the interest thereon, and
the fees and expenses specifically related thereto).
 
"Termination Event" means (i) a Reportable Event with respect to any Employee
Plan, (ii) any event that causes any Loan Party or any of its ERISA Affiliates
to incur liability under Section 409, 502(i), 502(l), 515, 4062, 4063, 4064,
4069, 4201, 4204 or 4212 of ERISA or Section 4971 or 4975 of the Internal
Revenue Code, (iii) the filing of a notice of intent to terminate an Employee
Plan or the treatment of an Employee Plan amendment as a termination under
Section 4041 of ERISA, (iv) the institution of proceedings by the PBGC to
terminate an Employee Plan, or (v) any other event or condition which might
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Employee Plan.
 
"Third Party Letters of Credit" means the letters of credit described in clause
(g) of the definition of "Permitted Indebtedness."
 
"Title Insurance Policy" means a mortgagee's loan policy, in form and substance
satisfactory to the Collateral Agent, together with all endorsements made from
time to time thereto, issued by or on behalf of a title insurance company
satisfactory to the Collateral Agent, insuring the Lien created by a Mortgage in
an amount and on terms satisfactory to the Collateral Agent, delivered to the
Collateral Agent.
 
"Total Commitment" means the sum of the Total Revolving Credit Commitment and
the Total Term Loan Commitment.
 
"Total Revolving Credit Commitment" means the sum of the amounts of the Lenders'
Revolving Credit Commitments.
 
"Total Term Loan A Commitment" means the sum of the amounts of the Lenders' Term
Loan A Commitments.
 
"Total Term Loan B Commitment" means the sum of the amounts of the Lenders' Term
Loan B Commitments.
 
-31-

--------------------------------------------------------------------------------


 
"Total Term Loan Commitment" means the sum of the Total Term Loan A Commitment
and the Total Term Loan B Commitment.
 
"Transferee" has the meaning specified therefor in 1)a)v).
 
"Uniform Commercial Code" has the meaning specified therefor in 0.
 
"Unused Line Fee" has the meaning specified therefor in 0.
 
"Unused Term Loan B Fee" has the meaning specified therefor in 0.
 
"US Guarantor" means (i) the Borrower, (ii) each Subsidiary of Maxxcom listed as
a "Guarantor" on the signature pages hereto, and (iii) each other Person which
guarantees, pursuant to 0 or otherwise, all or any part of the Obligations, in
each case other than the Canadian Guarantors.
 
"US Loan Party" means, collectively, the Borrower and the US Guarantors.
 
"WARN" has the meaning specified therefor in 0.
 
Section 1.02 Terms Generally . The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words "include", "includes" and "including" shall
be deemed to be followed by the phrase "without limitation". The word "will"
shall be construed to have the same meaning and effect as the word "shall".
Unless the context requires otherwise, (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person's successors and
assigns, (c) the words "herein", "hereof" and "hereunder", and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
"asset" and "property" shall be construed to have the same meaning and effect
and to refer to any right or interest in or to assets and properties of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible.
References in this Agreement to "determination" by any Agent include good faith
estimates by such Agent (in the case of quantitative determinations) and good
faith beliefs by such Agent (in the case of qualitative determinations).
 
Section 1.03 Accounting and Other Terms . Unless otherwise expressly provided
herein, each accounting term used herein shall have the meaning given it under
GAAP applied on a basis consistent with those used in preparing the Financial
Statements. All terms used in this Agreement which are defined in Article 8 or
Article 9 of the Uniform Commercial Code as in effect from time to time in the
State of New York (the "Uniform Commercial Code") and which are not otherwise
defined herein shall have the same meanings herein as set forth therein,
provided that terms used herein which are defined in the Uniform Commercial Code
as in effect in the State of New York on the date hereof shall continue to have
the same meaning notwithstanding any replacement or amendment of such statute
except as any Agent may otherwise determine, and in respect of a Canadian
Guarantor, when used to define a category or categories of Collateral owned or
hereafter acquired by such Person, such terms shall include the equivalent
category or categories of property set forth in the PPSA.
 
-32-

--------------------------------------------------------------------------------


 
Section 1.04 Time References . Unless otherwise indicated herein, all references
to time of day refer to Eastern Standard Time or Eastern daylight saving time,
as in effect in New York City on such day. For purposes of the computation of a
period of time from a specified date to a later specified date, the word "from"
means "from and including" and the words "to" and "until" each means "to but
excluding"; provided, however, that with respect to a computation of fees or
interest payable to any Agent, any Lender or the L/C Issuer, such period shall
in any event consist of at least one full day.
 
ARTICLE II
 
THE LOANS
 
Section 2.01 Commitments . i) Subject to the terms and conditions and relying
upon the representations and warranties herein set forth:
 
(i) each Revolving Loan Lender severally agrees to make Revolving Loans to the
Borrower at any time and from time to time from the Effective Date to the Final
Maturity Date, or until the earlier reduction of its Revolving Credit Commitment
to zero in accordance with the terms hereof, in an aggregate principal amount of
Revolving Loans at any time outstanding not to exceed the amount of such
Lender's Revolving Credit Commitment;
 
(ii) each Term Loan A Lender severally agrees to make its portion of the Term
Loan A to the Borrower on the Effective Date, in an aggregate principal amount
not to exceed the amount of such Lender's Term Loan A Commitment; and
 
(iii) each Term Loan B Lender severally agrees to make one or more Term Loans B
to the Borrower at any time and from time to time during the period from the
Effective Date to earlier of (x) June 18, 2009 and (y) the date on which the
Term Loan B Commitment is reduced to zero pursuant in accordance with the terms
hereof, in an aggregate principal amount not to exceed the amount of such
Lender's Term Loan B Commitment.
 
(b) Notwithstanding the foregoing:
 
(i) The aggregate principal amount of Revolving Loans outstanding at any time to
the Borrower shall not exceed the difference between (x) the Total Revolving
Credit Commitment and (y) the sum of (A) aggregate Letter of Credit Obligations
and (B) all Indebtedness of the Loan Parties in respect of existing Third Party
Letters of Credit (which, for the avoidance of doubt, for the purpose of this
Section 2.01(b)(i), shall not be included if such Third Party Letters of Credit
are backstopped by a Letter of Credit or fully cash collateralized). The
Revolving Credit Commitment of each Lender shall automatically and permanently
be reduced to zero on the Final Maturity Date. Within the foregoing limits, the
Borrower may borrow, repay and reborrow, on or after the Effective Date and
prior to the Final Maturity Date, subject to the terms, provisions and
limitations set forth herein.
 
-33-

--------------------------------------------------------------------------------


 
(ii) The aggregate principal amount of the Term Loan A made on the Effective
Date shall not exceed the Total Term Loan A Commitment. The aggregate principal
amount of the Term Loan B outstanding at any time shall not exceed the Total
Term Loan B Commitment. Any principal amount of the Term Loan which is repaid or
prepaid may not be reborrowed.
 
(iii) The aggregate principal amount of all Loans and Letter of Credit
Obligations outstanding at any time to the Borrower shall not exceed the Total
Commitment.
 
(iv) The Borrower may borrow Revolving Loans to fund any Permitted Acquisition
the Purchase Price of which is less than $5,000,000, so long as (x) the then
unused and available Total Term Loan B Commitment shall be not less than the
amount of such requested Revolving Loans, and (y) if the aggregate amount of all
such Revolving Loans exceeds $10,000,000 at any time outstanding, the Borrower
shall immediately borrow a Term Loan B in an amount not less than such excess in
accordance with Section 2.02 and use the proceeds thereof to repay all or a
portion of such Revolving Loans.
 
(v) Within 30 days after the Effective Date, the Borrower may borrow a Term Loan
B and apply the proceeds thereof to fund the general working capital needs of
the Borrower, provided that the aggregate principal amount of such Term Loan B
shall not exceed $15,000,000.
 
Section 2.02 Making the Loans . ii) (i) The Borrower shall give the
Administrative Agent (and the Collateral Agent, in the case of the Term Loan A)
prior written notice in substantially the form of Exhibit D hereto (a "Notice of
Borrowing"), not later than 1:00 P.M. (New York City time) on the date which is,
in the case of LIBOR Rate Loans, three (3) Business Days prior to the date of
and, in the case of Reference Rate Loans, the date of, the proposed Revolving
Loans or the Term Loan A (or such shorter period as the Administrative Agent is
willing to accommodate from time to time, but in no event later than 1:00 P.M.
(New York City time) on the borrowing date of the proposed Loan). Such Notice of
Borrowing shall be irrevocable and shall specify (A) the principal amount of the
proposed Loan, (B) whether such Loan is requested to be a Reference Rate Loan or
a LIBOR Rate Loan, (C) whether such Loan is requested to be a Revolving Loan or
the Term Loan A, (D) the use of the proceeds of such proposed Loan, and (E) the
proposed borrowing date, which must be a Business Day, and, with respect to the
Term Loan A, must be the Effective Date. The Administrative Agent and the
Lenders may act without liability upon the basis of written, telecopied or
telephonic notice believed by the Administrative Agent in good faith to be from
the Borrower (or from any Authorized Officer thereof designated in writing
purportedly from the Borrower to the Administrative Agent). The Borrower hereby
waives the right to dispute the Administrative Agent's record of the terms of
any such telephonic Notice of Borrowing. The Administrative Agent and each
Lender shall be entitled to rely conclusively on any Authorized Officer's
authority to request a Loan on behalf of the Borrower until the Administrative
Agent receives written notice to the contrary. The Administrative Agent and the
Lenders shall have no duty to verify the authenticity of the signature appearing
on any written Notice of Borrowing.
 
-34-

--------------------------------------------------------------------------------


 
(ii) The Borrower shall give the Collateral Agent a Notice of Borrowing, not
later than 1:00 P.M. (New York City time) on the date which is three (3)
Business Days prior to the date of the proposed Term Loan B (or such shorter
period as the Collateral Agent is willing to accommodate from time to time, but
in no event later than 1:00 P.M. (New York City time) on the borrowing date of
the proposed Loan). Such Notice of Borrowing shall be irrevocable and shall
specify (A) the principal amount of the proposed Loan, (B) the proposed Loan is
a LIBOR Rate Loan, (C) the proposed Loan is a Term Loan B, (D) the use of the
proceeds of such proposed Loan, and (E) the proposed borrowing date, which must
be a Business Day, and, except as provided in Section 2.01(b)(v), must be the
closing date of the Permitted Acquisition all or a portion of the Purchase Price
of which was funded with the proceeds of such Term Loan B. The Collateral Agent
and the Lenders may act without liability upon the basis of written, telecopied
or telephonic notice believed by the Collateral Agent in good faith to be from
the Borrower (or from any Authorized Officer thereof designated in writing
purportedly from the Borrower to the Collateral Agent). The Borrower hereby
waives the right to dispute the Collateral Agent's record of the terms of any
such telephonic Notice of Borrowing. The Collateral Agent and each Lender shall
be entitled to rely conclusively on any Authorized Officer's authority to
request a Loan on behalf of the Borrower until the Collateral Agent receives
written notice to the contrary. The Collateral Agent and the Lenders shall have
no duty to verify the authenticity of the signature appearing on any written
Notice of Borrowing.
 
(b) Each Notice of Borrowing pursuant to this ii) shall be irrevocable and the
Borrower shall be bound to make a borrowing in accordance therewith. Each
Revolving Loan shall be made in a minimum amount of $200,000 and shall be in an
integral multiple of $100,000. Each Term Loan B shall be made in a minimum
amount of $5,000,000 and shall be in an integral multiple of $500,000. No more
than 15 LIBOR Rate Loan tranches shall be outstanding at any one time, provided
that no more than 10 LIBOR Rate Loan tranches shall be outstanding at any one
time for the Revolving Loans and no more than 4 LIBOR Rate Loan tranches shall
be outstanding at any one time for the Term Loans B.
 
(c) (1) Except as otherwise provided in this subsection 1)a)ii)(1), all Loans
under this Agreement shall be made by the Lenders simultaneously and
proportionately to their Pro Rata Shares of the Total Revolving Credit
Commitment, the Total Term Loan A Commitment and the Total Term Loan B
Commitment, as the case may be, it being understood that no Lender shall be
responsible for any default by any other Lender in that other Lender's
obligations to make a Loan requested hereunder, nor shall the Commitment of any
Lender be increased or decreased as a result of the default by any other Lender
in that other Lender's obligation to make a Loan requested hereunder, and each
Lender shall be obligated to make the Loans required to be made by it by the
terms of this Agreement regardless of the failure by any other Lender.
 
(ii) Notwithstanding any other provision of this Agreement, and in order to
reduce the number of fund transfers among the Borrower, the Agents and the
Lenders, the Borrower, the Agents and the Lenders agree that the Administrative
Agent may (but shall not be obligated to), and the Borrower and the Lenders
hereby irrevocably authorize the Administrative Agent to, fund, on behalf of the
Revolving Loan Lenders, Revolving Loans pursuant to 1)a)i), subject to the
procedures for settlement set forth in subsection 1)a)ii)(2); provided, however,
that (a) the Administrative Agent shall in no event fund any such Revolving
Loans if the Administrative Agent shall have received written notice from the
Collateral Agent or the Required Lenders on the Business Day prior to the date
of the proposed Revolving Loan that one or more of the conditions precedent
contained in 0 will not be satisfied at the time of the proposed Revolving Loan,
and (b) the Administrative Agent shall not otherwise be required to determine
that, or take notice whether, the conditions precedent in 0 have been satisfied.
If the Borrower gives a Notice of Borrowing requesting a Revolving Loan and the
Administrative Agent elects not to fund such Revolving Loan on behalf of the
Revolving Loan Lenders, then promptly after receipt of the Notice of Borrowing
requesting such Revolving Loan, the Administrative Agent shall notify each
Revolving Loan Lender of the specifics of the requested Revolving Loan and that
it will not fund the requested Revolving Loan on behalf of the Revolving Loan
Lenders. If the Administrative Agent notifies the Revolving Loan Lenders that it
will not fund a requested Revolving Loan on behalf of the Revolving Loan
Lenders, each Revolving Loan Lender shall make its Pro Rata Share of the
Revolving Loan available to the Administrative Agent, in immediately available
funds, in the Administrative Agent's Account no later than 3:00 p.m. (New York
City time) (provided that the Administrative Agent requests payment from such
Revolving Loan Lender not later than 1:00 p.m. (New York City time)) on the date
of the proposed Revolving Loan. The Administrative Agent will make the proceeds
of such Revolving Loans available to the Borrower on the day of the proposed
Revolving Loan by causing an amount, in immediately available funds, equal to
the proceeds of all such Revolving Loans received by the Administrative Agent in
the Administrative Agent's Account or the amount funded by the
Administrative Agent on behalf of the Revolving Loan Lenders to be deposited in
an account designated by the Borrower which account, unless otherwise so
directed by the Borrower in writing, shall be the Concentration Account.
 
-35-

--------------------------------------------------------------------------------


 
(iii) If the Administrative Agent has notified the Revolving Loan Lenders that
the Administrative Agent, on behalf of the Revolving Loan Lenders, will not fund
a particular Revolving Loan pursuant to subsection 0, the Administrative Agent
may assume that each such Revolving Loan Lender has made such amount available
to the Administrative Agent on such day and the Administrative Agent, in its
sole discretion, may, but shall not be obligated to, cause a corresponding
amount to be made available to the Borrower on such day. If the
Administrative Agent makes such corresponding amount available to the Borrower
and such corresponding amount is not in fact made available to the
Administrative Agent by any such Revolving Loan Lender, the Administrative Agent
shall be entitled to recover such corresponding amount on demand from such
Revolving Loan Lender together with interest thereon, for each day from the date
such payment was due until the date such amount is paid to the
Administrative Agent, at the Federal Funds Rate for three Business Days and
thereafter at the Reference Rate. During the period in which such Revolving Loan
Lender has not paid such corresponding amount to the Administrative Agent,
notwithstanding anything to the contrary contained in this Agreement or any
other Loan Document, the amount so advanced by the Administrative Agent to the
Borrower shall, for all purposes hereof, be a Revolving Loan made by the
Administrative Agent for its own account. Upon any such failure by a Revolving
Loan Lender to pay the Administrative Agent, the Administrative Agent shall
promptly thereafter notify the Borrower of such failure and the Borrower shall
immediately pay such corresponding amount to the Administrative Agent for its
own account.
 
-36-

--------------------------------------------------------------------------------


 
(iv) Nothing in this subsection 1)a)ii)(1) shall be deemed to relieve any
Revolving Loan Lender from its obligations to fulfill its Revolving Credit
Commitment hereunder or to prejudice any rights that the Administrative Agent or
the Borrower may have against any Revolving Loan Lender as a result of any
default by such Revolving Loan Lender hereunder.
 
(d) (2) With respect to all periods for which the Administrative Agent has
funded Revolving Loans pursuant to subsection 1)a)ii)(1), on Friday of each
week, or if the applicable Friday is not a Business Day, then on the following
Business Day, or such shorter period as the Administrative Agent may from time
to time select (any such week or shorter period being herein called a
"Settlement Period"), the Administrative Agent shall notify each Revolving Loan
Lender of the unpaid principal amount of the Revolving Loans outstanding as of
the last day of each such Settlement Period. In the event that such amount is
greater than the unpaid principal amount of the Revolving Loans outstanding on
the last day of the Settlement Period immediately preceding such Settlement
Period (or, if there has been no preceding Settlement Period, the amount of the
Revolving Loans made on the date of such Revolving Loan Lender's initial
funding), each Revolving Loan Lender shall promptly (and in any event not later
than 2:00 p.m. (New York City time) if the Administrative Agent requests payment
from such Lender not later than 12:00 noon (New York City time) on such day)
make available to the Administrative Agent its Pro Rata Share of the difference
in immediately available funds. In the event that such amount is less than such
unpaid principal amount, the Administrative Agent shall promptly pay over to
each Revolving Loan Lender its Pro Rata Share of the difference in immediately
available funds. In addition, if the Administrative Agent shall so request at
any time when a Default or an Event of Default shall have occurred and be
continuing, each Revolving Loan Lender shall promptly remit to the
Administrative Agent or, as the case may be, the Administrative Agent shall
promptly remit to each Revolving Loan Lender, sufficient funds to adjust the
interests of the Revolving Loan Lenders in the then outstanding Revolving Loans
to such an extent that, after giving effect to such adjustment, each such
Revolving Loan Lender's interest in the then outstanding Revolving Loans will be
equal to its Pro Rata Share thereof. The obligations of the Administrative Agent
and each Revolving Loan Lender under this subsection 1)a)ii)(2) shall be
absolute and unconditional. Each Revolving Loan Lender shall only be entitled to
receive interest on its Pro Rata Share of the Revolving Loans which have been
funded by such Revolving Loan Lender.
 
(ii) In the event that any Revolving Loan Lender fails to make any payment
required to be made by it pursuant to subsection 1)a)ii)(2), the Administrative
Agent shall be entitled to recover such corresponding amount on demand from such
Revolving Loan Lender together with interest thereon, for each day from the date
such payment was due until the date such amount is paid to the Administrative
Agent, at the Federal Funds Rate for three Business Days and thereafter at the
Reference Rate. During the period in which such Revolving Loan Lender has not
paid such corresponding amount to the Administrative Agent, notwithstanding
anything to the contrary contained in this Agreement or any other Loan Document,
the amount so advanced by the Administrative Agent to the Borrower shall, for
all purposes hereof, be a Revolving Loan made by the Administrative Agent for
its own account. Upon any such failure by a Revolving Loan Lender to pay the
Administrative Agent, the Administrative Agent shall promptly thereafter notify
the Borrower of such failure and the Borrower shall immediately pay such
corresponding amount to the Administrative Agent for its own account. Nothing in
this subsection 0 shall be deemed to relieve any Revolving Loan Lender from its
obligation to fulfill its Revolving Credit Commitment hereunder or to prejudice
any rights that the Administrative Agent or the Borrower may have against any
Revolving Loan Lender as a result of any default by such Revolving Loan Lender
hereunder.
 
-37-

--------------------------------------------------------------------------------


 
Section 2.03 Repayment of Loans; Evidence of Debt . iii) The outstanding
principal of all Revolving Loans shall be due and payable on the Final Maturity
Date.
 
(b) The outstanding principal of the Term Loans shall be repaid in full on the
earlier of (i) the termination of the Total Revolving Credit Commitment and (ii)
the Final Maturity Date.
 
(c) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the Indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.
 
(d) The Administrative Agent (and the Collateral Agent, in the case of the Term
Loans) shall maintain accounts in which it shall record (i) the amount of each
Loan made hereunder, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent (or the
Collateral Agent, as applicable) hereunder for the account of the Lenders and
each Lender's share thereof.
 
(e) The entries made in the accounts maintained pursuant to paragraph (c) or (d)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent (or the Collateral Agent, as applicable) to maintain such
accounts or any error therein shall not in any manner affect the obligation of
the Borrower to repay the Loans in accordance with the terms of this Agreement.
 
(f) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall execute and deliver to such Lender a
promissory note payable to the order of such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) in a form furnished by the
Collateral Agent and reasonably acceptable to the Borrower. Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to 0) be represented by one or more
promissory notes in such form payable to the order of the payee named therein
(or, if such promissory note is a registered note, to such payee and its
registered assigns).
 
Section 2.04 Interest . iv) Revolving Loans. Each Revolving Loan shall bear
interest on the principal amount thereof from time to time outstanding, from the
date of such Loan until such principal amount becomes due, at a rate per annum
equal to the LIBOR Rate plus 2.50%. or the Reference Rate plus 1.10%, as
applicable.
 
(b) Term Loan. The Term Loan shall bear interest on the principal amount thereof
from time to time outstanding, from the date of the Term Loan until such
principal amount becomes due, at a rate per annum equal to the LIBOR Rate plus
the Applicable Margin. The portion of the Term Loan that converts into or
continues as a Reference Rate Loan pursuant to Section 2.09 shall bear interest
on the principal amount thereof from time to time outstanding from the date such
Term Loan becomes a Reference Rate Loan pursuant to this Agreement until such
principal amount becomes due, at a rate per annum equal to the Reference Rate
plus the Applicable Margin.
 
-38-

--------------------------------------------------------------------------------


 
(c) Default Interest. To the extent permitted by law, upon the occurrence and
during the continuance of an Event of Default that remains in existence for more
than 30 days (or immediately upon the occurrence and during the continuation of
an Event of Default described in 0 or 0 with respect to any Loan Party), (i) the
principal of, and all accrued and unpaid interest on, all Loans, fees,
indemnities, outstanding Reimbursement Obligations or any other Obligations of
the Loan Parties under this Agreement and the other Loan Documents, shall bear
interest, from the date such Event of Default occurred until the date such Event
of Default is cured or waived in writing in accordance herewith, at a rate per
annum equal at all times to the Post-Default Rate, and (ii) the Letter of Credit
Fees shall be increased by 3.00 percentage points above the per annum rate
otherwise applicable hereunder.
 
(d) Interest Payment. Interest on each Loan shall be payable monthly, in
arrears, on the first day of each month, commencing on the first day of the
month following the month in which such Loan is made and at maturity (whether
upon demand, by acceleration or otherwise). Interest at the Post-Default Rate
shall be payable on demand. The Borrower hereby authorizes the Administrative
Agent to, and the Administrative Agent may, from time to time, charge the Loan
Account pursuant to 1)a)x) with the amount of any interest payment due
hereunder.
 
(e) General. Interest shall be computed on the basis of a year of 360 days for
the actual number of days, including the first day but excluding the last day,
elapsed.
 
(f) Interest Act (Canada); Criminal Rate of Interest; Nominal Rate of Interest.
Notwithstanding anything to the contrary contained in this Agreement or in any
other Loan Document:
 
(i) Whenever interest payable by a Canadian Guarantor is calculated on the basis
of a period which is less than the actual number of days in a calendar year,
each rate of interest determined pursuant to such calculation is, for the
purposes of the Interest Act (Canada), equivalent to such rate multiplied by the
actual number of days in the calendar year in which such rate is to be
ascertained and divided by the number of days used as the basis of such
calculation.
 
(ii) In no event shall the aggregate "interest" (as defined in Section 347 of
the Criminal Code, R.S.C. 1985, c.C-46, as the same shall be amended, replaced
or re-enacted from time to time) payable by a Canadian Guarantor to any Agent or
any Lender under this Agreement or any other Loan Document exceed the effective
annual rate of interest on the "credit advanced" (as defined in that section)
under this Agreement or such other Loan Document lawfully permitted under that
section and, if any payment, collection or demand pursuant to this Agreement or
any other Loan Document in respect of "interest" (as defined in that section) is
determined to be contrary to the provisions of that section, such payment,
collection or demand shall be deemed to have been made by mutual mistake of such
Agent, such Lenders and such Canadian Guarantor and the amount of such payment
or collection shall be refunded by such Agent and such Lenders to such Canadian
Guarantor. For the purposes of this Agreement and each other Loan Document to
which Canadian Guarantor is a party, the effective annual rate of interest
payable by Canadian Guarantor shall be determined in accordance with generally
accepted actuarial practices and principles over the term of the Loans on the
basis of annual compounding for the lawfully permitted rate of interest and, in
the event of dispute, a certificate of a Fellow of the Canadian Institute of
Actuaries appointed by the Administrative Agent for the account of such Canadian
Guarantor will be conclusive for the purpose of such determination in the
absence of evidence to the contrary.
 
-39-

--------------------------------------------------------------------------------


 
(iii) All calculations of interest payable by a Canadian Guarantor under this
Agreement or any other Loan Document are to be made on the basis of the nominal
interest rate described herein and therein and not on the basis of effective
yearly rates or on any other basis which gives effect to the principle of deemed
reinvestment of interest. The parties acknowledge that there is a material
difference between the stated nominal interest rates and the effective yearly
rates of interest and that they are capable of making the calculations required
to determine such effective yearly rates of interest.
 
Section 2.05 Reduction of Commitment; Prepayment of Loans . 
 
(a) Reduction of Commitments.
 
(i) Revolving Credit Commitments. The Total Revolving Credit Commitment shall
terminate on the Final Maturity Date. The Borrower may, after the second
anniversary of the Effective Date, reduce the Total Revolving Credit Commitment
to an amount not less than $30,000,000 to the extent that after giving effect to
such reduction, the Total Revolving Credit Commitment shall not be less than the
sum of (A) the aggregate unpaid principal amount of all Revolving Loans then
outstanding, (B) the aggregate principal amount of all Revolving Loans not yet
made as to which a Notice of Borrowing has been given by the Borrower under
Section 2.02, (C) the Letter of Credit Obligations at such time and (D) the
stated amount of all Letters of Credit not yet issued as to which a request has
been made and not withdrawn. Each such reduction shall be in an amount which is
an integral multiple of $1,000,000, shall be made by providing not less than
five (5) Business Days' prior written notice to the Administrative Agent, shall
be irrevocable and shall be accompanied by the payment of the Applicable
Prepayment Premium (if any) on the amount of the Total Revolving Credit
Commitment so reduced. Once reduced, the Total Revolving Credit Commitment may
not be increased. Each such reduction of the Total Revolving Credit Commitment
shall reduce the Revolving Credit Commitment of each Lender proportionately in
accordance with its Pro Rata Share thereof.
 
(ii) Term Loan A. The Total Term Loan A Commitment shall terminate at 5:00 p.m.
(New York City time) on the Effective Date.
 
(iii) Term Loan B. The Total Term Loan B Commitment shall be reduced by the
amount of each borrowing of a Term Loan B and shall terminate at 5:00 p.m. (New
York City time) on the earlier of (x) June 18, 2009, and (y) the date on which
the Term Loan B Commitment is reduced to zero. Once reduced, the Term Loan B
Commitment may not be increased. Such reduction of the Total Term Loan B
Commitment shall reduce the Term Loan B Commitment of each Lender
proportionately in accordance with its Pro Rata Share thereof.
 
-40-

--------------------------------------------------------------------------------


 
(b) Optional Prepayment.
 
(i) Revolving Loans. The Borrower may prepay without penalty or premium the
principal of any Revolving Loan, in whole or in part. The Borrower shall not be
permitted to prepay any portion of the principal of any Term Loan until all
Revolving Loan Obligations and Letter of Credit Obligations are paid in full
(or, to the extent such Obligations are contingent, such Obligations are cash
collateralized in an amount equal to 102.5% of the aggregate undrawn amount of
all outstanding Letters of Credit) and all Revolving Credit Commitments have
been terminated.
 
(ii) Prepayment In Full. The Borrower may, upon at least sixty (60) days prior
written notice to the Agents, terminate this Agreement by paying to the
Administrative Agent and the Collateral Agent, as applicable, in cash, the
Obligations (including either (A) providing cash collateral to be held by the
Administrative Agent in an amount equal to 102.5% of the aggregate undrawn
amount of all outstanding Letters of Credit or (B) causing the original Letters
of Credit to be returned to the Administrative Agent), in full, together with
the Applicable Prepayment Premium. If the Borrower has sent a notice of
termination pursuant to this clause (ii), then the Lenders' obligations to
extend credit hereunder shall terminate and the Borrower shall be obligated to
repay the Obligations (including either (A) providing cash collateral to be held
by the Administrative Agent in an amount equal to 102.5% of the aggregate
undrawn amount of all outstanding Letters of Credit or (B) causing the original
Letters of Credit to be returned to the Administrative Agent), in full, together
with the Applicable Prepayment Premium (if any), on the date set forth as the
date of termination of this Agreement in such notice.
 
(c) Mandatory Prepayment.
 
(i) The Borrower will immediately prepay the Revolving Loans at any time when
the aggregate principal amount of all Revolving Loans plus the outstanding
amount of all Letter of Credit Obligations plus the aggregate amount of all
Indebtedness of the Loan Parties in respect of Third Party Letters of Credit
exceeds the result of the Total Revolving Credit Commitment, to the full extent
of any such excess. If at any time after the Borrower has complied with the
first sentence of this 0, the aggregate Letter of Credit Obligations is greater
than the Total Revolving Credit Commitment, the Borrower shall provide cash
collateral to the Administrative Agent in an amount equal to 102.5% of such
excess, which cash collateral shall be deposited in the Letter of Credit
Collateral Account and, provided that no Event of Default shall have occurred
and be continuing, returned to the Borrower, at such time as the aggregate
Letter of Credit Obligations plus the aggregate principal amount of all
outstanding Revolving Loans no longer exceeds the Total Revolving Credit
Commitment.
 
(ii) The Borrower will immediately prepay the outstanding principal amount of
the Term Loan in the event that the Total Revolving Credit Commitment is
terminated for any reason, but not until all Revolving Loan Obligations and
Letter of Credit Obligations are first paid in full (or, to the extent such
Obligations are contingent, such Obligations are cash collateralized in an
amount equal to 102.5% of the aggregate undrawn amount of all outstanding
Letters of Credit).
 
-41-

--------------------------------------------------------------------------------


 
(iii) The Administrative Agent shall on each Business Day apply all funds
transferred to or deposited in the Administrative Agent's Account, to the
payment, in whole or in part, of the outstanding principal amount of the
Revolving Loans.
 
(iv) Immediately upon any Disposition by any Loan Party or its Subsidiaries
pursuant to 0, the Borrower shall prepay the Obligations in accordance with
Section 2.05(d) in an amount equal to 100% of the Net Cash Proceeds received by
such Person in connection with such Disposition. Notwithstanding the foregoing
and provided no Event of Default has occurred and is continuing, Net Cash
Proceeds received by such Person in connection with such Disposition shall not
be required to be so applied to the extent (A) the Borrower delivers to the
Agents promptly following such Disposition a certificate stating that a Loan
Party or a Subsidiary thereof intends to use such Net Cash Proceeds to
consummate a Permitted Acquisition within two hundred and seventy (270) days of
receipt of such Net Cash Proceeds and (B) such Person in fact reinvests such Net
Cash Proceeds within such two hundred and seventy (270) day period. Pending such
reinvestments, such Loan Party shall (1) apply such Net Cash Proceeds as a
prepayment of the applicable Revolving Loans but not as a permanent reduction in
the Total Revolving Loan Commitment (and the Administrative Agent shall,
concurrently with such prepayment, establish and maintain a reserve against the
applicable Total Revolving Credit Commitment in an amount equal to such
prepayment) and (2) after the Revolving Loans have been prepaid, the remainder
of such Net Cash Proceeds shall be deposited in a cash collateral account in
which the Collateral Agent has a perfected first priority security interest for
the benefit of the Agents, the Lenders and the Bank Product Providers. Any Net
Cash Proceeds not so reinvested shall be applied to permanently prepay the
Loans. Nothing contained in this subsection (iv) shall permit any Loan Party or
any of its Subsidiaries to make a Disposition of any property other than in
accordance with 0.
 
(v) Upon the issuance or incurrence by any Loan Party or any of its Subsidiaries
of any Indebtedness (other than Permitted Indebtedness), or the sale or issuance
by any Loan Party or any of its Subsidiaries of any shares of its Capital Stock
(excluding shares of Capital Stock issued to employees and management personnel
of any Loan Party), the Borrower shall prepay the Obligations in accordance with
Section 2.05(d) in an amount equal to 100% of the Net Cash Proceeds received by
such Person in connection therewith. The provisions of this subsection 0 shall
not be deemed to be implied consent to any such issuance, incurrence or sale
otherwise prohibited by the terms and conditions of this Agreement.
 
(vi) Upon the receipt by any Loan Party or any of its Subsidiaries of any
Extraordinary Receipts, the Borrower shall prepay the Obligations in accordance
with Section 2.05(d) in an amount equal to 100% of such Extraordinary Receipts,
net of any reasonable expenses incurred in collecting such Extraordinary
Receipts.
 
-42-

--------------------------------------------------------------------------------


 
(vii) If the Parent were to terminate the services of Nadal Management, Inc. and
Miles Nadal without "Cause" (as defined in the Management Services Agreement),
and a successor Chief Executive Officer reasonably acceptable to the Collateral
Agent (acting in good faith) is not appointed by the Parent's Board of Directors
within four (4) months of such termination without Cause (the "Replacement
Period"), the Required Lenders may, during the two (2) month period following
the end of the Replacement Period, notify the Borrower that the Required Lenders
have elected to terminate this Agreement and require the Borrower, effective on
the eight (8) month anniversary of the end of the Replacement Period, to prepay
the Obligations in full in cash (including either (A) providing cash collateral
to be held by the Administrative Agent in an amount equal to 102.5% of the
aggregate undrawn amount of all outstanding Letters of Credit or (B) causing the
original Letters of Credit to be returned to the Administrative Agent).
 
(viii) For the avoidance of doubt, no Applicable Prepayment Premium shall be
paid in connection with any prepayment made in accordance with this Section
2.05(c).
 
(d) Application of Payments. Each prepayment pursuant to subsections 0, 0, and 0
above shall be applied, first, to the Revolving Loans until paid in full, and
second, ratably to the Term Loans.
 
(e) Interest and Fees. Any prepayment made pursuant to this 0 (other than
prepayments made pursuant to subsections 0 and 0 of this Section 2.05) shall be
accompanied by accrued interest on the principal amount being prepaid to the
date of prepayment, and if such prepayment would reduce the amount of the
outstanding Loans to zero at a time when the Total Revolving Credit Commitment
has been terminated, such prepayment shall be accompanied by the payment of all
fees accrued to such date pursuant to 0. Any prepayment of a LIBOR Rate Loan
shall be accompanied by any payment required under Section 2.10.
 
(f) Cumulative Prepayments. Except as otherwise expressly provided in this 0,
payments with respect to any subsection of this 0 are in addition to payments
made or required to be made under any other subsection of this 0.
 
Section 2.06 Fees .
 
(a) Fee Letter. The Borrower shall pay to the Collateral Agent the fees set
forth in the Fee Letter as and when due and payable under the terms of the Fee
Letter.
 
(b) Unused Line Fee. From and after the Effective Date and until the Final
Maturity Date, the Borrower shall pay to the Administrative Agent for the
account of the Revolving Loan Lenders, in accordance with their Pro Rata Shares,
an unused line fee (the "Unused Line Fee"), which shall accrue at the rate per
annum of 0.5% on the excess, if any, of the Total Revolving Credit Commitment
over the sum of the average principal amount of all Revolving Loans and Letter
of Credit Obligations outstanding from time to time and shall be payable monthly
in arrears on the first day of each month commencing on July 1, 2007.
 
(c) Unused Term Loan B Fee. From and after the Effective Date and until the date
of termination of the Total Term Loan B Commitment, the Borrower shall pay to
the Collateral Agent for the account of the Term Loan B Lenders, in accordance
with their Pro Rata Shares, an unused Term Loan B fee (the "Unused Term Loan B
Fee"), which shall accrue at the rate per annum of 0.5% on the excess, if any,
of the Total Term Loan B Commitment over the average principal amount of all
Term Loans B outstanding from time to time and shall be payable monthly in
arrears on the first day of each month commencing July 1, 2007. 
 
-43-

--------------------------------------------------------------------------------


 
Section 2.07 Securitization . The Loan Parties hereby acknowledge that the
Lenders and their Affiliates may sell or securitize the Loans
(a "Securitization") through the pledge of the Loans as collateral security for
loans to the Lenders or their Affiliates or through the sale of the Loans or the
issuance of direct or indirect interests in the Loans, which loans to the
Lenders or their Affiliates or direct or indirect interests will be rated by
Moody's, Standard & Poor's or one or more other rating agencies (the "Rating
Agencies"). The Loan Parties shall reasonably cooperate with the Lenders and
their Affiliates to effect the Securitization including, without limitation, by
(a) amending this Agreement and the other Loan Documents, and executing such
additional documents, as reasonably requested by the Lenders in connection with
the Securitization, provided that (i) any such amendment or additional
documentation does not impose additional costs on the Loan Parties and (ii) any
such amendment or additional documentation does not adversely affect the rights,
or increase the obligations, of the Loan Parties under the Loan Documents or
change or affect in a manner adverse to the Loan Parties the financial terms of
the Loans, and (b) providing such information as may be reasonably requested by
the Lenders in connection with the rating of the Loans or the Securitization.
 
Section 2.08 Taxes . v) Any and all payments by any Loan Party hereunder or
under any other Loan Document shall be made free and clear of and without
deduction for any and all present or future taxes, levies, imposts, deductions,
charges or withholdings, and all liabilities with respect thereto, excluding
taxes imposed on the net income of any Agent, any Lender or the L/C Issuer (or
any transferee or assignee thereof, including a participation holder (any such
entity, a "Transferee")) by the jurisdiction in which such Person is organized
or has its principal lending office (all such nonexcluded taxes, levies,
imposts, deductions, charges withholdings and liabilities, collectively or
individually, "Taxes"). If any Loan Party shall be required to deduct any Taxes
from or in respect of any sum payable hereunder to any Agent, any Lender or the
L/C Issuer (or any Transferee), (i) the sum payable shall be increased by the
amount (an "additional amount") necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 2.08) such Agent, such Lender or the L/C Issuer (or such
Transferee) shall receive an amount equal to the sum it would have received had
no such deductions been made, (ii) such Loan Party shall make such deductions
and (iii) such Loan Party shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.
 
(b) In addition, each Loan Party agrees to pay to the relevant Governmental
Authority in accordance with applicable law any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or from the execution,
delivery or registration of, or otherwise with respect to, this Agreement or any
other Loan Document ("Other Taxes"). Each Loan Party shall deliver to each
Agent, each Lender and the L/C Issuer official receipts in respect of any Taxes
or Other Taxes payable hereunder promptly after payment of such Taxes or Other
Taxes.
 
-44-

--------------------------------------------------------------------------------


 
(c) The Loan Parties hereby jointly and severally indemnify and agree to hold
each Agent, each Lender and the L/C Issuer harmless from and against Taxes and
Other Taxes (including, without limitation, Taxes and Other Taxes imposed on any
amounts payable under this Section 2.08) paid by such Person, whether or not
such Taxes or Other Taxes were correctly or legally asserted. Such
indemnification shall be paid within 10 days from the date on which any such
Person makes written demand therefore specifying in reasonable detail the nature
and amount of such Taxes or Other Taxes.
 
(d) Each Lender (or Transferee) that is organized under the laws of a
jurisdiction outside the United States (a "Non-U.S. Lender") agrees that it
shall, no later than the Effective Date (or, in the case of a Lender which
becomes a party hereto pursuant to 0 hereof after the Effective Date, promptly
after the date upon which such Lender becomes a party hereto) deliver to the
Agents (or, in the case of an assignee of a Lender which (x) is an Affiliate of
such Lender or a Related Fund of such Lender and (y) does not deliver an
Assignment and Acceptance to the Administrative Agent (or the Collateral Agent,
as applicable) pursuant to the last sentence of Section 12.07(b) for recordation
pursuant to Section 12.07(c), to the assigning Lender only, and in the case of a
participant, to the Lender granting the participation only) one properly
completed and duly executed copy of either U.S. Internal Revenue Service Form
W-8BEN, W-8ECI or W-8IMY or any subsequent versions thereof or successors
thereto, in each case claiming complete exemption from, or reduced rate of, U.S.
Federal withholding tax and payments of interest hereunder. In addition, in the
case of a Non-U.S. Lender claiming exemption from U.S. Federal withholding tax
under Section 871(h) or 881(c) of the Internal Revenue Code, such Non-U.S.
Lender hereby represents to the Agents and the Borrower that such Non-U.S.
Lender is not a bank for purposes of Section 881(c) of the Internal Revenue
Code, is not a 10% shareholder (within the meaning of Section 871(h)(3)(B) of
the Internal Revenue Code) of the Parent and is not a controlled foreign
corporation related to the Parent (within the meaning of Section 864(d)(4) of
the Internal Revenue Code), and such Non-U.S. Lender agrees that it shall
promptly notify the Agents in the event any such representation is no longer
accurate. Such forms shall be delivered by each Non-U.S. Lender on or before the
date it becomes a party to this Agreement (or, in the case of a Transferee that
is a participation holder, on or before the date such participation holder
becomes a Transferee hereunder) and on or before the date, if any, such Non-U.S.
Lender changes its applicable lending office by designating a different lending
office (a "New Lending Office"). In addition, such Non-U.S. Lender shall deliver
such forms within 20 days after receipt of a written request therefor from any
Agent, the assigning Lender or the Lender granting a participation, as
applicable. Notwithstanding any other provision of this v), a Non-U.S. Lender
shall not be required to deliver any form pursuant to this v)0 that such
Non-U.S. Lender is not legally able to deliver.
 
(e) The Loan Parties shall not be required to indemnify any Non-U.S. Lender, or
pay any additional amounts to any Non-U.S. Lender, in respect of United States
Federal withholding tax pursuant to this Section 2.08 to the extent that (i) the
obligation to withhold amounts with respect to United States Federal withholding
tax existed on the date such Non-U.S. Lender became a party to this Agreement
(or, in the case of a Transferee that is a participation holder, on the date
such participation holder became a Transferee hereunder) or, with respect to
payments to a New Lending Office, the date such Non-U.S. Lender designated such
New Lending Office with respect to a Loan; provided, however, that this clause
(i) shall not apply to the extent the indemnity payment or additional amounts
any Transferee, or Lender (or Transferee) through a New Lending Office, would be
entitled to receive (without regard to this clause (i)) do not exceed the
indemnity payment or additional amounts that the Person making the assignment,
participation or transfer to such Transferee, or Lender (or Transferee) making
the designation of such New Lending Office, would have been entitled to receive
in the absence of such assignment, participation, transfer or designation, or
(ii) the obligation to pay such additional amounts would not have arisen but for
a failure by such Non-U.S. Lender to comply with the provisions of clause (d)
above.
 
-45-

--------------------------------------------------------------------------------


 
(f) Any Agent, any Lender or the L/C Issuer (or Transferee) claiming any
indemnity payment or additional payment amounts payable pursuant to this Section
2.08 shall use reasonable efforts (consistent with legal and regulatory
restrictions) to file any certificate or document reasonably requested in
writing by the Borrower or to change the jurisdiction of its applicable lending
office if the making of such a filing or change would avoid the need for or
reduce the amount of any such indemnity payment or additional amount that may
thereafter accrue, would not require such Agent, such Lender or the L/C Issuer
(or Transferee) to disclose any information such Agent, such Lender or the L/C
Issuer (or Transferee) deems confidential and would not, in the sole
determination of such Agent, such Lender or the L/C Issuer (or Transferee), be
otherwise disadvantageous to such Agent, such Lender or the L/C Issuer (or
Transferee).
 
(g) The obligations of the Loan Parties under this Section 2.08 shall survive
the termination of this Agreement and the payment of the Loans and all other
amounts payable hereunder.
 
Section 2.09 LIBOR Not Determinable; Illegality . vi) In the event, and on each
occasion, that on or before the day on which LIBOR is to be determined for a
borrowing that is to include LIBOR Rate Loans, the Administrative Agent (or the
Collateral Agent, with respect the Term Loans) has determined in good faith
that, or has been advised by the Required Lenders that, (i) LIBOR cannot be
reasonably determined for any reason or (ii) Dollar deposits in the principal
amount of the applicable LIBOR Rate Loans are not available in the interbank
eurodollar market where the eurodollar and foreign currency and exchange
operations in respect of the Lenders' LIBOR Rate Loans are then being conducted,
the Administrative Agent (or the Collateral Agent, as applicable) shall, as soon
as practicable thereafter, give written notice of such determination to the
Borrower and the other Lenders. In the event of any such determination, any
request by the Borrower for a LIBOR Rate Loan pursuant to Section 2.02 shall,
until, (i) in the case of such a determination by the Required Lenders, the
Administrative Agent (or the Collateral Agent, as applicable) has been advised
by the Required Lenders and the Administrative Agent (or the Collateral Agent,
as applicable) has so advised the Borrower that, or (ii) in the case of a
determination by the Administrative Agent (or the Collateral Agent, as
applicable), the Administrative Agent (or the Collateral Agent, as applicable)
has advised the Borrower and the other Lenders that, the circumstances giving
rise to such notice no longer exist, be deemed to be a request for a Reference
Rate Loan. Each determination by the Administrative Agent (or the Collateral
Agent, as applicable) and/or the Required Lenders hereunder shall be conclusive
and binding absent manifest error.
 
(b) In the event that after the Effective Date, it shall be unlawful for any
Lender to make, maintain or fund any LIBOR Rate Loan as contemplated by this
Agreement, then such Lender shall promptly give notice thereof to the
Administrative Agent (or the Collateral Agent, with respect to the Term Loans)
and the Borrower describing such illegality in reasonable detail. Effective
immediately upon the giving of such notice, the obligation of such Lender to
make LIBOR Rate Loans shall be suspended for the duration of such illegality
and, if and when such illegality ceases to exist, such suspension shall cease,
and such Lender shall notify the Administrative Agent (or the Collateral Agent,
as applicable) and the Borrower. If any such change shall make it unlawful for
any Lender to maintain any outstanding LIBOR Rate Loan as a LIBOR Rate Loan,
such Lender shall, upon the happening of such event, notify the Administrative
Agent (or the Collateral Agent, as applicable) and the Borrower, and such
Lender's Loans then outstanding as LIBOR Rate Loans, if any, shall be converted
automatically to Reference Rate Loans immediately, or if permitted by applicable
law, rule, regulation, order, decree, interpretation, request or directive, at
the end of the Interest Period for such LIBOR Rate Loan.
 
-46-

--------------------------------------------------------------------------------


 
Section 2.10 Indemnity . vii) The Loan Parties hereby jointly and severally
indemnify each Lender against any loss or expense that such Lender actually
sustains or incurs (including, without limitation, any loss or expense incurred
by reason of the liquidation or reemployment of deposits or other funds acquired
by such Lender to fund or maintain any LIBOR Rate Loan and including loss of
anticipated profits) as a consequence of (i) any failure by the Loan Parties to
fulfill on the date of any borrowing hereunder the applicable conditions set
forth in Article VI, (ii) any failure by the Borrower to borrow any LIBOR Rate
Loan hereunder, to convert any Reference Rate Loan into a LIBOR Rate Loan or to
continue a LIBOR Rate Loan as such after notice of such borrowing, conversion or
continuation has been given pursuant to Section 2.02 hereof, (iii) any payment,
prepayment (mandatory or optional) or conversion of a LIBOR Rate Loan required
by any provision of this Agreement or otherwise made on a date other than the
last day of the Interest Period, (iv) any default in payment or prepayment of
the principal amount of any LIBOR Rate Loan or any part thereof or interest
accrued thereon, as and when due and payable (at the due date thereof, by notice
of prepayment or otherwise), or (v) the occurrence of any Event of Default,
including, in each such case, any loss (including, without limitation, loss of
anticipated profits) or reasonable expense sustained or incurred in liquidating
or employing deposits from third parties acquired to effect or maintain such
Loan or any part thereof as a LIBOR Rate Loan. Such loss or reasonable expense
shall include but not be limited to an amount equal to the excess, if any, as
reasonably determined by such Lender, of (i) its cost of obtaining the funds for
the Loan being paid or prepaid or converted or continued or not borrowed or
converted or continued (based on LIBOR applicable thereto) for the period from
the date of such payment, prepayment, conversion, continuation or failure to
borrow, convert or continue on the last day of the Interest Period for such Loan
(or, in the case of a failure to borrow, convert or continue, the last day of
the Interest Period for such Loan that would have commenced on the date of such
failure to borrow, convert or continue) over (ii) the amount of interest (as
reasonably determined by such Lender) that would be realized by such Lender in
re-employing in the interbank LIBOR market for a comparable Interest Period the
funds so paid, prepaid, converted or continued or not borrowed, converted or
continued for the Interest Period. A certificate of any Lender setting forth in
reasonable detail any amount or amounts that such Lender is entitled to receive
pursuant to this Section 2.10 and the basis for the determination of such amount
or amounts shall be delivered to the Borrower and shall be conclusive and
binding absent manifest error.
 
-47-

--------------------------------------------------------------------------------


 
(b) Notwithstanding paragraph (a) of this Section 2.10, the Administrative Agent
(or the Collateral Agent, as applicable) will use reasonable efforts to minimize
or reduce any such loss or expense resulting from the mandatory prepayments
required by Section 2.05(c) of this Agreement by applying all payments and
prepayments to Reference Rate Loans prior to any application of payments to
LIBOR Rate Loans, provided that nothing in this Section 2.10(b) shall affect the
order of application of payments as set forth in Section 2.05(b), (c) and (d) or
Section 4.04(b), as applicable.
 
Section 2.11 Continuation and Conversion of Loans . viii) The Borrower may from
time to time request LIBOR Rate Loans or may request that a Loan that is a
Reference Rate Loan be converted to a LIBOR Rate Loan or that any existing LIBOR
Rate Loans continue for an additional Interest Period. Such request from the
Borrower shall be in writing and shall specify the amount of the LIBOR Rate
Loans or the amount of the Reference Rate Loans to be converted to LIBOR Rate
Loans or the amount of the LIBOR Rate Loans to be continued (subject to the
limits set forth below) and the Interest Period to be applicable to such LIBOR
Rate Loans. Subject to the terms and conditions contained herein, three (3)
Business Days after receipt by the Administrative Agent (or the Collateral
Agent, with respect to the Term Loans) of such a request from the Borrower, such
LIBOR Rate Loans shall be made or Reference Rate Loans shall be converted to
LIBOR Rate Loans or such LIBOR Rate Loans shall continue, as the case may be,
provided, that, (i) no Event of Default shall exist or have occurred and be
continuing, (ii) no party hereto shall have sent any notice of termination of
this Agreement, (iii) no more than fifteen (15) Interest Periods ((A) in the
case of Revolving Loans, no more than ten (10) Interest Periods, and (B) in the
case of Term Loans B, no more than four (4) Interest Periods) may be in effect
at any one time, (iv) the aggregate amount of the LIBOR Rate Loans must be in an
amount not less than $500,000 (or in the case of a Revolving Loan, $200,000) or
an integral multiple of $100,000 in excess thereof, and (v) the Administrative
Agent (or the Collateral Agent, as applicable) shall not have notified the
Borrower that LIBOR Rate Loans are unavailable pursuant to Section 2.09. Any
request by or on behalf of the Borrower for LIBOR Rate Loans or to convert
Reference Rate Loans to LIBOR Rate Loans or to continue any existing LIBOR Rate
Loans shall be irrevocable. Notwithstanding anything to the contrary contained
herein, the Agents and Lenders shall not be required to purchase United States
Dollar deposits in the London interbank market or other applicable LIBOR Rate
market to fund any LIBOR Rate Loans, but the provisions hereof shall be deemed
to apply as if the Agents and Lenders had purchased such deposits to fund the
LIBOR Rate Loans.
 
(b) Any LIBOR Rate Loans shall automatically convert to Reference Rate Loans
upon the last day of the applicable Interest Period, unless the Administrative
Agent has received and approved a request to continue such LIBOR Rate Loans at
least three (3) Business Days prior to such last day in accordance with the
terms hereof. Any LIBOR Rate Loans shall, at the Administrative Agent's option,
upon notice by the Administrative Agent to the Borrower, be subsequently
converted to Reference Rate Loans in the event that this Agreement shall
terminate or not be renewed. The Borrower shall pay to the Administrative Agent,
for the benefit of Lenders, upon demand by the Administrative Agent (or the
Administrative Agent may, at its option, charge the Loan Account of the
Borrower) any amounts required to compensate any Lender for any loss (including
loss of anticipated profits), cost or expense incurred by such person, as a
result of the conversion of LIBOR Rate Loans to Reference Rate Loans pursuant to
any of the foregoing.
 
-48-

--------------------------------------------------------------------------------


 
ARTICLE III

 
LETTERS OF CREDIT
 
Section 3.01 Letter of Credit Guaranty .  ix)  In order to assist the Loan
Parties in establishing or opening standby letters of credit, which shall not
have expiration dates that exceed three years from the date of issuance, or
which have expiration dates not exceeding one year from the date of issuance
subject to automatic renewal set forth therein (each a "Letter of Credit"), with
the L/C Issuer, the Loan Parties have requested the Administrative Agent to join
in the applications for such Letters of Credit, and/or guarantee payment or
performance of such Letters of Credit and any drafts thereunder through the
issuance of a Letter of Credit Guaranty, thereby lending the Administrative
Agent's credit to that of the Loan Parties, and the Administrative Agent has
agreed to do so. These arrangements shall be coordinated by the Administrative
Agent, subject to the terms and conditions set forth below. The Administrative
Agent shall not be required to be the issuer of any Letter of Credit. The Loan
Parties will be the account party for the application for each Letter of Credit,
which shall be substantially in the form of Exhibit G hereto or on a computer
transmission system approved by the Administrative Agent and the L/C Issuer, or
such other written form or computer transmission system as may from time to time
be approved by the Administrative Agent and the L/C Issuer, and shall be duly
completed in a manner and at a time reasonably acceptable to the Administrative
Agent, together with such other certificates, agreements, documents and other
papers and information as the Administrative Agent and the L/C Issuer may
reasonably request (the "Letter of Credit Application"). In the event of any
conflict between the terms of any Letter of Credit Application and this
Agreement, for purposes of this Agreement, the terms of this Agreement shall
control.
 
(b) The aggregate Letter of Credit Obligations shall not exceed the lowest of
(i) the difference between (A) the Total Revolving Credit Commitment and (B) the
sum of (I) the aggregate principal amount of all Revolving Loans then
outstanding, and (II) all Indebtedness of the Loan Parties in respect of
existing Third Party Letters of Credit (which, for the avoidance of doubt, for
the purpose of this Section 3.01(b)(i)(B)(II), shall not be included if such
Third Party Letters of Credit are backstopped by a Letter of Credit or fully
cash collateralized), and (ii) the L/C Subfacility minus the aggregate amount of
all Indebtedness of the Loan Parties in respect of existing Third Party Letters
of Credit. In addition, the terms and conditions of all Letters of Credit and
all changes or modifications thereof by the Loan Parties and/or the L/C Issuer
shall in all respects be subject to the prior approval of the Administrative
Agent in the reasonable exercise of its sole and absolute discretion; provided,
however, that (i) the expiry date of all Letters of Credit shall be no later
than fifteen days prior to the Final Maturity Date unless, no later than fifteen
days prior to the Final Maturity Date either (A) such Letters of Credit shall be
cash collateralized in an amount equal to 102.5% of the face amount of such
Letters of Credit by deposit of cash in such amount in an account under the sole
and exclusive control of the Administrative Agent for the benefit of the
Administrative Agent and/or the L/C Issuer (the "Letter of Credit Collateral
Account") or (B) the Loan Parties shall provide the Administrative Agent and the
Revolving Loan Lenders with an indemnification, in form and substance reasonably
satisfactory to the Administrative Agent, from a commercial bank or other
financial institution acceptable to the Agents for any Letter of Credit
Obligations with respect to such Letters of Credit and (ii) the Letters of
Credit and all documentation in connection therewith shall be in form and
substance reasonably satisfactory to the Administrative Agent and the L/C
Issuer.
 
-49-

--------------------------------------------------------------------------------


 
(c) The Administrative Agent shall have the right, without notice to the
Borrower, to charge the Loan Account with the amount of any and all
Indebtedness, liabilities and obligations of any kind (including indemnification
for breakage costs, capital adequacy and reserve requirement charges) incurred
by the Agents or the Revolving Loan Lenders under the Letter of Credit Guaranty
or incurred by the L/C Issuer with respect to a Letter of Credit at the earlier
of (i) payment by the Administrative Agent or the Revolving Loan Lenders under
the Letter of Credit Guaranty or (ii) the occurrence of any Default or Event of
Default. The Administrative Agent shall also have the right to charge the Loan
Account with the amount of any cash collateral that the L/C Issuer may require
from the Administrative Agent or any Lender solely under a Letter of Credit
Guaranty, in each case provided the Administrative Agent provides the Borrower
with prior written notice of its intent to charge the Loan Account in accordance
with the terms of this Section 3.01(c). Any amount charged to the Loan Account
shall be deemed a Revolving Loan hereunder made by the Revolving Loan Lenders to
the Borrower, funded by the Administrative Agent on behalf of the Revolving Loan
Lenders and subject to ii) of this Agreement. Any charges, fees, commissions,
costs and expenses charged to the Administrative Agent for the Borrower's
account by the L/C Issuer in connection with or arising out of Letters of Credit
or transactions relating thereto will be charged to the Loan Account in full
when charged to or paid by the Administrative Agent and, when charged, shall be
conclusive on the Borrower absent manifest error. Each of the Revolving Loan
Lenders and the Borrower agrees that the Administrative Agent shall have the
right to make such charges regardless of whether any Default or Event of Default
shall have occurred and be continuing or whether any of the conditions precedent
in 0 have been satisfied.
 
(d) Each Loan Party agrees to unconditionally indemnify each Agent and each
Lender and hold each Agent and each Lender harmless from any and all loss, claim
or liability incurred by any Agent or any Lender arising from any transactions
or occurrences relating to Letters of Credit, any drafts or acceptances
thereunder, the Collateral relating thereto, and all Obligations in respect
thereof, including any such loss or claim due to any action taken by the
L/C Issuer, other than for any such loss, claim or liability arising out of the
gross negligence or willful misconduct of the L/C Issuer, any Agent or any
Lender as determined by a final judgment of a court of competent jurisdiction.
Each Loan Party further agrees to hold each Agent and each Lender harmless from
any errors or omission, negligence or misconduct by the L/C Issuer. Each Loan
Party's unconditional obligations to each Agent, each Lender and the L/C Issuer
with respect to Letters of Credit hereunder shall not be modified or diminished
for any reason or in any manner whatsoever, other than as a result of such
Agent's, such Lender's or the L/C Issuer's gross negligence or willful
misconduct as determined by a final judgment of a court of competent
jurisdiction. Each Loan Party agrees that any charges incurred by the
Administrative Agent or the L/C Issuer for such Loan Party's account hereunder
may be charged to the Loan Account.
 
(e) Upon any payments made to the L/C Issuer under the Letter of Credit
Guaranty, the Agents or the Revolving Loan Lenders, as the case may be, shall,
without prejudice to their rights under this Agreement (including that such
unreimbursed amounts shall constitute Loans hereunder), acquire by subrogation,
any rights, remedies, duties or obligations granted or undertaken by the Loan
Parties in favor of the L/C Issuer in any application for Letters of Credit, any
standing agreement relating to Letters of Credit or otherwise, all of which
shall be deemed to have been granted to the Agents and the Revolving Loan
Lenders and apply in all respects to the Agents and the Revolving Loan Lenders
and shall be in addition to any rights, remedies, duties or obligations
contained herein.
 
-50-

--------------------------------------------------------------------------------


 
Section 3.02 Participations .
 
(a) Purchase of Participations . Immediately upon issuance by the L/C Issuer of
any Letter of Credit pursuant to this Agreement, each Revolving Loan Lender
shall be deemed to have irrevocably and unconditionally purchased and received
from the Administrative Agent, without recourse or warranty, an undivided
interest and participation, to the extent of such Revolving Loan Lender's Pro
Rata Share, in all obligations of the Administrative Agent in such Letter of
Credit (including, without limitation, all Reimbursement Obligations of the
Borrower with respect thereto pursuant to the Letter of Credit Guaranty or
otherwise).
 
(b) Sharing of Payments. In the event that the Administrative Agent makes any
payment in respect of the Letter of Credit Guaranty and the Borrower shall not
have repaid such amount to the Administrative Agent, the Administrative Agent
shall charge the Loan Account in the amount of the Reimbursement Obligation, in
accordance with 0 and x) of this Agreement.
 
(c) Obligations Irrevocable. The obligations of a Revolving Loan Lender to make
payments to the Administrative Agent for the account of the Agents, the
Revolving Loan Lenders or the L/C Issuer with respect to a Letter of Credit
shall be irrevocable, without any qualification or exception whatsoever and
shall be made in accordance with the terms and conditions of this Agreement
under all circumstances, including, without limitation, any of the following
circumstances:
 
(i) any lack of validity or enforceability of this Agreement or any of the other
Loan Documents;
 
(ii) the existence of any claim, setoff, defense or other right which the
Borrower may have at any time against a beneficiary named in such Letter of
Credit or any transferee of such Letter of Credit (or any Person for whom any
such transferee may be acting), any Agent, any Lender, or any other Person,
whether in connection with this Agreement, such Letter of Credit, the
transactions contemplated herein or any unrelated transactions (including any
underlying transactions between the Borrower or any other party and the
beneficiary named in such Letter of Credit);
 
(iii) any draft, certificate or any other document presented under such Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect;
 
(iv) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Loan Documents;
 
-51-

--------------------------------------------------------------------------------


 
(v) any failure by any Agent to provide any notices required pursuant to this
Agreement relating to such Letter of Credit;
 
(vi) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate which does not comply with the terms of
such Letter of Credit; or
 
(vii) the occurrence of any Default or Event of Default.
 
Section 3.03 Letters of Credit .
 
(a) Request for Issuance. The Loan Parties may, upon notice not later than
12:00 noon, New York City time, at least two (2) Business Days in advance of the
issuance thereof, request the Administrative Agent to assist the Borrower in
establishing or opening a Letter of Credit by delivering to the Administrative
Agent, with a copy to the L/C Issuer, a Letter of Credit Application, together
with any necessary related documents. The Administrative Agent shall not provide
support, pursuant to the Letter of Credit Guaranty, if the Administrative Agent
shall have received written notice from the Collateral Agent or the Required
Lenders on the Business Day immediately preceding the proposed issuance date for
such Letter of Credit that one or more of the conditions precedent in 0 will not
have been satisfied on such date, and the Administrative Agent shall not
otherwise be required to determine that, or take notice whether, the conditions
precedent set forth in 0 have been satisfied.
 
(b) Letter of Credit Fees.  (1)  The Borrower shall pay to the Administrative
Agent for the account of the Revolving Loan Lenders, in accordance with the
Revolving Loan Lenders' Pro Rata Shares (x) for any Letter of Credit issued
hereunder by the L/C Issuer, a non-refundable fee equal to 2.5% per annum of the
stated amount of such Letter of Credit, and (y) for any amendment to an existing
Letter of Credit that increases the stated amount of such Letter of Credit, a
non-refundable fee equal to 2.5% per annum of the increase in the stated amount
of such Letter of Credit, in each case payable monthly in arrears on the first
day of each month commencing on July 1, 2007 based on the stated amounts of the
Letters of Credit issued or increased during such month (the "Letter of Credit
Fees").
 
(ii) The Borrower shall pay to the Administrative Agent for the ratable benefit
of the Lenders, in accordance with the Lenders' Pro Rata Shares (x) for any
Third Party Letter of Credit issued on account of any Loan Party, a
non-refundable fee equal to 1% per annum of the stated amount of such Third
Party Letter of Credit, and (y) for any amendment to an existing Third Party
Letter of Credit that increases the stated amount of such letter of credit, a
non-refundable fee equal to 1% per annum of the increase in the stated amount of
such letter of credit, in each case payable monthly in arrears on the first day
of each month commencing on July 1, 2007 based on the stated amounts of the
Third Party Letters of Credit issued or increased during such month (the "Letter
of Credit Override Fees").
 
(iii) L/C Issuer Charges. The Borrower shall pay to the Administrative Agent the
standard charges assessed by the L/C Issuer in connection with the issuance,
administration, amendment, payment or cancellation of Letters of Credit.
 
-52-

--------------------------------------------------------------------------------


 
(iv) Charges to the Loan Account. The Borrower hereby authorizes the
Administrative Agent to, and the Administrative Agent may, from time to time,
charge the Loan Account pursuant to 0 and x) of this Agreement with the amount
of any Letter of Credit fees or charges due under this 0.
 
ARTICLE IV

 
FEES, PAYMENTS AND OTHER COMPENSATION
 
Section 4.01 [Intentionally Omitted.]
 
Section 4.02 Payments; Computations and Statements . x) The Borrower will make
each payment under this Agreement not later than 12:00 noon (New York City time)
on the day when due, in lawful money of the United States of America and in
immediately available funds, (i) with respect to the Revolving Loan Obligations,
to the Administrative Agent's Account, and (ii) with respect to the Term Loan
Obligations, to the Collateral Agent's Account. All payments received by the
Administrative Agent after 12:00 noon (New York City time) on any Business Day
will be credited to the Loan Account on the next succeeding Business Day. All
payments shall be made by the Borrower without set-off, counterclaim, deduction
or other defense to the Agents and the Lenders. Except as provided in ii), after
receipt, the Administrative Agent and the Collateral Agent, as applicable, will
promptly thereafter cause to be distributed like funds relating to the payment
of principal ratably to the Lenders in accordance with their Pro Rata Shares and
like funds relating to the payment of any other amount payable to any Lender to
such Lender, in each case to be applied in accordance with the terms of this
Agreement, provided that the Administrative Agent and the Collateral Agent, as
applicable, will cause to be distributed all interest and fees received from or
for the account of the Borrower not less than once each month and in any event
promptly after receipt thereof. The Lenders and the Borrower hereby authorize
the Administrative Agent to, and the Administrative Agent may, from time to
time, charge the Loan Account of the Borrower with any amount due and payable by
the Borrower under any Loan Document with respect to the Obligations other than
Term Loan Obligations. Each of the Lenders and the Borrower agrees that the
Administrative Agent shall have the right to make such charges whether or not
any Default or Event of Default shall have occurred and be continuing or whether
any of the conditions precedent in 0 have been satisfied. Any amount charged to
the Loan Account of the Borrower shall be deemed a Revolving Loan hereunder made
by the Revolving Loan Lenders to the Borrower, funded by the Administrative
Agent on behalf of the Revolving Loan Lenders and subject to ii) of this
Agreement. The Lenders and the Borrower confirm that any charges which the
Administrative Agent may so make to the Loan Account of the Borrower as herein
provided will be made as an accommodation to the Borrower and solely at the
Administrative Agent's discretion, provided that the Administrative Agent may
from time to time with respect to Revolving Loan Obligations, and shall upon the
request of the Collateral Agent from time to time, charge the Loan Account of
the Borrower with any amount due and payable under any Loan Document. Whenever
any payment to be made under any such Loan Document shall be stated to be due on
a day other than a Business Day, such payment shall be made on the next
succeeding Business Day and such extension of time shall in such case be
included in the computation of interest or fees, as the case may be. All
computations of fees shall be made by the Administrative Agent (or the
Collateral Agent, as applicable) on the basis of a year of 360 days for the
actual number of days (including the first day but excluding the last day)
occurring in the period for which such fees are payable. Each determination by
the Administrative Agent and the Collateral Agent, as applicable, of an interest
rate or fees hereunder shall be conclusive and binding for all purposes in the
absence of manifest error.
 
-53-

--------------------------------------------------------------------------------


 
(b) (i) The Administrative Agent (with respect to the Revolving Loan
Obligations) shall provide the Borrower, promptly after the end of each calendar
month, a summary statement (in the form from time to time used by the
Administrative Agent) of the opening and closing daily balances in the Loan
Account of the Borrower during such month, the amounts and dates of all Loans
made to the Borrower during such month, the amounts and dates of all payments on
account of the Loans to the Borrower during such month and the Loans to which
such payments were applied, the amount of interest accrued on the Loans to the
Borrower during such month, any Letters of Credit issued by the L/C Issuer for
the account of the Borrower during such month, specifying the face amount
thereof, the amount of charges to the Loan Account and/or Loans made to the
Borrower during such month to reimburse the Revolving Loan Lenders for drawings
made under Letters of Credit, and the amount and nature of any charges to the
Loan Account made during such month on account of fees, commissions, expenses
and other Obligations. All entries on any such statement shall be presumed to be
correct and, thirty (30) days after the same is sent, shall be final and
conclusive absent manifest error.
 
(ii) The Collateral Agent (with respect to the Term Loan Obligations) shall
provide the Borrower, promptly after the end of each calendar month, a summary
statement (in the form from time to time used by the Collateral Agent, as
applicable) of the amounts and dates of all Term Loans made to the Borrower
during such month, the amounts and dates of all payments on account of the Term
Loans to the Borrower during such month and the Term Loans to which such
payments were applied, the amount of interest accrued on the Term Loans to the
Borrower during such month. All entries on any such statement shall be presumed
to be correct and, thirty (30) days after the same is sent, shall be final and
conclusive absent manifest error.
 
Section 4.03 Sharing of Payments, Etc . Except as provided in ii) hereof, if any
Lender shall obtain any payment (whether voluntary, involuntary, through the
exercise of any right of set-off, or otherwise) on account of any Obligation in
excess of its ratable share of payments on account of similar obligations
obtained by all the Lenders, such Lender shall forthwith purchase from the other
Lenders such participations in such similar obligations held by them as shall be
necessary to cause such purchasing Lender to share the excess payment ratably
with each of them; provided, however, that if all or any portion of such excess
payment is thereafter recovered from such purchasing Lender, such purchase from
each Lender shall be rescinded and such Lender shall repay to the purchasing
Lender the purchase price to the extent of such recovery together with an amount
equal to such Lender's ratable share (according to the proportion of (i) the
amount of such Lender's required repayment to (ii) the total amount so recovered
from the purchasing Lender of any interest or other amount paid by the
purchasing Lender in respect of the total amount so recovered). The Borrower
agrees that any Lender so purchasing a participation from another Lender
pursuant to this 0 may, to the fullest extent permitted by law, exercise all of
its rights (including the Lender's right of set-off) with respect to such
participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation.
 
-54-

--------------------------------------------------------------------------------


 
Section 4.04 Apportionment of Payments .  Subject to ii) hereof and to any
written agreement among the Agents and/or the Lenders:
 
(a) all payments of principal and interest in respect of outstanding Loans, all
payments in respect of the Reimbursement Obligations, all payments of fees
(other than the fees set forth in 0 hereof to the extent set forth in a written
agreement among the Agents and the Lenders, fees with respect to Letters of
Credit provided for in 0) and all other payments in respect of any other
Obligations, shall be allocated by the Administrative Agent (with respect to the
Revolving Loan Obligations) and the Collateral Agent (with respect to the Term
Loan Obligations), as applicable, among such of the Lenders as are entitled
thereto, in proportion to their respective Pro Rata Shares or otherwise as
provided herein or, in respect of payments not made on account of Loans or
Letter of Credit Obligations, as designated by the Person making payment when
the payment is made.
 
(b) After the occurrence and during the continuance of an Event of Default,
notwithstanding any other provisions of any Loan Document to the contrary, any
Agent may, and upon the direction of the Required Lenders shall, apply, or cause
to be applied, all payments in respect of any Obligations and all proceeds of
the Collateral, subject to the provisions of this Agreement, (i) first, ratably
to pay the Obligations in respect of any fees, expense reimbursements and
indemnities then due to the Agents or the L/C Issuer until paid in full;
(ii) second, ratably to pay the Revolving Loan Obligations in respect of any
fees and indemnities then due to the Revolving Loan Lenders until paid in full;
(iii) third, ratably to pay interest due in respect of the Revolving Loans,
Collateral Agent Advances and Reimbursement Obligations until paid in full;
(iv) fourth, ratably to pay principal of the Revolving Loans, Collateral Agent
Advances and Letter of Credit Obligations (or, to the extent such Obligations
are contingent, to provide cash collateral in respect of such Obligations in an
amount equal to 102.5% of the aggregate undrawn amount of all outstanding
Letters of Credit) until paid in full; (v) fifth, ratably to pay the Term Loan
Obligations in respect of any fees and indemnities then due to the Term Loan
Lenders until paid in full; (vi) sixth, ratably to pay interest due in respect
of the Term Loan until paid in full; (vii) seventh, ratably to pay principal of
the Term Loan until paid in full; (viii) eighth, ratably to pay the Bank Product
Obligations, until paid in full, and (ix) ninth, to the ratable payment of all
other Obligations then due and payable.
 
(c) For purposes of 0, "paid in full" means with respect to any Obligations,
payment of all amounts owing under the Loan Documents in respect of such
Obligations, including fees, interest, default interest, interest on interest,
expense reimbursements and indemnities, specifically including in each case any
of the foregoing which would accrue after the commencement of any Insolvency
Proceeding irrespective of whether a claim is allowable in such Insolvency
Proceeding, except to the extent that default interest (but not any other
interest) and fees, each arising from or related to a default, are disallowed in
any Insolvency Proceeding
 
(d) In the event of a direct conflict between the priority provisions of this 0
and other provisions contained in any Loan Document, it is the intention of the
parties hereto that both such priority provisions in such documents shall be
read together and construed, to the fullest extent possible, to be in concert
with each other. In the event of any actual, irreconcilable conflict that cannot
be resolved as aforesaid, the terms and provisions of this 0 shall control and
govern.
 
-55-

--------------------------------------------------------------------------------


 
Section 4.05 Increased Costs and Reduced Return .  xi)  If any Lender, any Agent
or the L/C Issuer shall have determined that the adoption or implementation of,
or any change in, any law, rule, treaty or regulation, or any policy, guideline
or directive of, or any change in, the interpretation or administration thereof
by, any court, central bank or other administrative or Governmental Authority,
or compliance by any Lender, any Agent or the L/C Issuer or any Person
controlling any such Agent, any such Lender or the L/C Issuer with any directive
of, or guideline from, any central bank or other Governmental Authority (in each
case, whether or not having the force of law) (each a "Change in Law"), shall
(i) subject such Agent, such Lender or the L/C Issuer, or any Person controlling
such Agent, such Lender or the L/C Issuer to any tax, duty or other charge with
respect to this Agreement or any Loan made by such Agent or such Lender or any
Letter of Credit issued by the L/C Issuer (except for taxes on the overall net
income of such Agent, such Lender or the L/C Issuer or any Person controlling
such Agent, such Lender or the L/C Issuer), or (ii) impose, modify or deem
applicable any reserve, special deposit or similar requirement against any Loan,
any Letter of Credit or against assets of or held by, or deposits with or for
the account of, or credit extended by, such Agent, such Lender or the L/C Issuer
or any Person controlling such Agent, such Lender or the L/C Issuer and the
result of any event referred to in clauses (i) or (ii) above shall be to
increase the cost to such Agent, such Lender or the L/C Issuer of making any
Loan, issuing, guaranteeing or participating in any Letter of Credit, or
agreeing to make any Loan or issue, guaranty or participate in any Letter of
Credit, or to reduce any amount received or receivable by such Agent, such
Lender or the L/C Issuer hereunder, then, upon demand by such Agent, such Lender
or the L/C Issuer, the Borrower shall pay to such Agent, such Lender or the
L/C Issuer such additional amounts as will compensate such Agent, such Lender or
the L/C Issuer for such increased costs or reductions in amount.
 
(b) If any Agent, any Lender or the L/C Issuer shall have determined that any
Change in Law either (i) affects or would affect the amount of capital required
or expected to be maintained by such Agent, such Lender or the L/C Issuer or any
Person controlling such Agent, such Lender or the L/C Issuer, and such Agent,
such Lender or the L/C Issuer determines that the amount of such capital is
increased as a direct or indirect consequence of any Loans made or maintained,
Letters of Credit issued or any guaranty or participation with respect thereto,
such Agent's, such Lender's or the L/C Issuer's or such other controlling
Person's other obligations hereunder, or (ii) has or would have the effect of
reducing the rate of return on such Agent's, such Lender's or the L/C Issuer's
such other controlling Person's capital to a level below that which such Agent,
such Lender or the L/C Issuer or such controlling Person could have achieved but
for such circumstances as a consequence of any Loans made or maintained, Letters
of Credit issued, or any guaranty or participation with respect thereto or any
agreement to make Loans, to issue Letters of Credit or such Agent's, such
Lender's or the L/C Issuer's or such other controlling Person's other
obligations hereunder (in each case, taking into consideration, such Agent's,
such Lender's or the L/C Issuer's or such other controlling Person's policies
with respect to capital adequacy), then, upon demand by such Agent, such Lender
or the L/C Issuer, the Borrower shall pay to such Agent, such Lender or the
L/C Issuer from time to time such additional amounts as will compensate such
Agent, such Lender or the L/C Issuer for such cost of maintaining such increased
capital or such reduction in the rate of return on such Agent's, such Lender's
or the L/C Issuer's or such other controlling Person's capital.
 
-56-

--------------------------------------------------------------------------------


 
(c) All amounts payable under this 1)a)xi) shall bear interest from the date
that is ten (10) days after the date of demand by any Agent, any Lender or the
L/C Issuer until payment in full to such Agent, such Lender or the L/C Issuer at
the Reference Rate. A certificate of such Agent, such Lender or the L/C Issuer
claiming compensation under this 1)a)xi), specifying the event herein above
described and the nature of such event shall be submitted by such Agent, such
Lender or the L/C Issuer to the Borrower, setting forth the additional amount
due and an explanation of the calculation thereof, and such Agent's, such
Lender's or the L/C Issuer's reasons for invoking the provisions of this
1)a)xi), and shall be final and conclusive absent manifest error.
 
ARTICLE V

 
CONDITIONS TO LOANS
 
Section 5.01 Conditions Precedent to Effectiveness . This Agreement shall become
effective as of the Business Day when each of the following conditions precedent
shall have been satisfied in a manner satisfactory to the Agents (the "Effective
Date"):
 
(a) Payment of Fees, Etc. The Borrower shall have paid on or before the date of
this Agreement all fees, costs, expenses and taxes then payable pursuant to 0
and 0.
 
(b) Representations and Warranties; No Event of Default. The following
statements shall be true and correct: (i) the representations and warranties
contained in 0 and in each other Loan Document, certificate or other writing
delivered to any Agent, any Lender or the L/C Issuer pursuant hereto or thereto
on or prior to the Effective Date are true and correct on and as of the
Effective Date as though made on and as of such date and (ii) no Default or
Event of Default shall have occurred and be continuing on the Effective Date or
would result from this Agreement or the other Loan Documents becoming effective
in accordance with its or their respective terms.
 
(c) Legality. The making of the initial Loans or the issuance of any Letters of
Credit shall not contravene any law, rule or regulation applicable to any Agent,
any Lender or the L/C Issuer.
 
(d) Delivery of Documents. The Collateral Agent shall have received on or before
the Effective Date the following, each in form and substance satisfactory to the
Collateral Agent and, unless indicated otherwise, dated the Effective Date:
 
(i) a Security Agreement, duly executed by each US Loan Party, together with the
original stock certificates representing all of the Capital Stock of such US
Loan Party's subsidiaries and all intercompany promissory notes of such US Loan
Parties pledged thereunder, accompanied by undated stock powers executed in
blank and other proper instruments of transfer;
 
-57-

--------------------------------------------------------------------------------


 
(ii) a Canadian Security Agreement, duly executed by each Canadian Guarantor;
 
(iii) a Canadian Pledge Agreement, duly executed by the Canadian Guarantors
party thereto, together with the original stock certificates representing all of
the Capital Stock of such Canadian Guarantor's subsidiaries and all intercompany
promissory notes of such Canadian Guarantor pledged thereunder, accompanied by
undated stock powers executed in blank and other proper instruments of transfer;
 
(iv) the Fee Letter, duly executed by the Borrower;
 
(v) copies of appropriate financing statements on Form UCC-1 to be filed in such
office or offices as may be necessary or, in the opinion of the Collateral
Agent, desirable to perfect the security interests purported to be created by
each Security Agreement and each Mortgage and appropriate PPSA financing
statements duly filed in such office or offices as may be necessary or, in the
opinion of the Collateral Agent, desirable to perfect the security interest
purported to be created by each Canadian Security Agreement;
 
(vi) (A) certified copies of request for copies of information on Form UCC-11,
listing all effective financing statements which name as debtor any US Loan
Party and which are filed in the offices referred to in paragraph (v) above,
together with copies of such financing statements, none of which, except as
otherwise agreed in writing by the Collateral Agent or except as permitted under
Section 7.02(a), shall cover any of the Collateral and the results of searches
for any tax Lien and judgment Lien filed against such Person or its property,
which results, except as otherwise agreed to in writing by the Collateral Agent
or except as permitted under Section 7.02(a), shall not show any such Liens, and
(B) certified copies of PPSA search results from the applicable Canadian
jurisdiction listing all security interests against any Canadian Guarantor and
which are filed in the applicable personal property security office of such
Canadian jurisdiction and which do not disclose, except as otherwise agreed in
writing by the Collateral Agent or except as permitted under Section 7.02(a),
security interests affecting any of the Collateral;
 
(vii) a copy of the resolutions of each Loan Party, certified as of the
Effective Date by an authorized signatory thereof, authorizing (A) the
borrowings hereunder and the transactions contemplated by the Loan Documents to
which such Loan Party is or will be a party, and (B) the execution, delivery and
performance by such Loan Party of each Loan Document to which such Loan Party is
or will be a party and the execution and delivery of the other documents to be
delivered by such Person in connection herewith and therewith;
 
(viii) a certificate of an authorized signatory of each Loan Party, certifying
the names and true signatures of the representatives of such Loan Party
authorized to sign each Loan Document to which such Loan Party is or will be a
party and the other documents to be executed and delivered by such Loan Party in
connection herewith and therewith, together with evidence of the incumbency of
such authorized signatories;
 
(ix) a certificate of the appropriate official(s) of the state or province of
organization and each state of foreign qualification of each Loan Party, each
dated within ten (10) days of the Effective Date or otherwise acceptable to the
Collateral Agent, certifying as to the subsistence and/or good standing (as
applicable) of, and, in the case of any US Loan Party, the payment of taxes by,
such Loan Party in such states or provinces (as applicable);
 
-58-

--------------------------------------------------------------------------------


 
(x) a true and complete copy of the charter, certificate of formation,
certificate of limited partnership or other publicly filed organizational
document of each Loan Party certified as of a recent date not more than 30 days
prior to the Effective Date (unless agreed to by the Agents) by an appropriate
official of the state of organization of such Loan Party which shall set forth
the same complete name of such Loan Party as is set forth herein and the
organizational number of such Loan Party, if an organizational number is issued
in such jurisdiction;
 
(xi) a copy of the charter and by-laws, limited liability company agreement,
operating agreement, agreement of limited partnership or other organizational
document of each Loan Party, together with all amendments thereto, certified as
of the Effective Date by an authorized signatory of such Loan Party;
 
(xii) (A) an opinion of Simpson Thacher & Bartlett LLP, counsel to the Loan
Parties, and (B) opinions of Fogler, Rubinoff LLP, Hacker Gignac Rice, Aird &
Berlis LLP, Robins, Appleby & Taub LLP, Patterson Law, McInnes Cooper, and Shea
Nerland Calnan LLP, Canadian counsel to the Loan Parties, each substantially in
the form of Exhibit F and as to such other matters as the Collateral Agent may
reasonably request;
 
(xiii) a certificate of an Authorized Officer of the Parent and the Borrower, on
behalf of each Loan Party, certifying as to the matters set forth in subsection
0 of this 0;
 
(xiv) a copy of the Financial Statements and the financial projections described
in 0 hereof;
 
(xv) a certificate of the chief financial officer of the Borrower certifying
that, to the knowledge of the Borrower, the Borrower believes that it would
satisfy, on the date hereof, the financial covenant set forth in Section 7.03
(b) applicable to the fiscal quarter ending June 30, 2007 (calculated on a pro
forma basis after giving effect to the Loans made and Letters of Credit issued
on the date hereof) as if such financial covenant were measured on such date;
 
(1) a certificate of the chief financial officer of the Parent, certifying as to
the solvency of the Parent and its Subsidiaries taken as a whole, which
certificate shall be satisfactory in form and substance to the Collateral Agent;
 
(xvii) evidence of the insurance coverage required by 0(h);
 
(xviii) a certificate of an Authorized Officer of the Borrower, certifying the
names and true signatures of the persons that are authorized to provide Notices
of Borrowing, Letter of Credit Applications and all other notices under this
Agreement and the other Loan Documents;
 
-59-

--------------------------------------------------------------------------------


 
(xix) copies of the Material Contracts as in effect on the Effective Date,
certified as true and correct copies thereof by an Authorized Officer of the
Borrower;
 
(xx) a termination and release agreement with respect to the Existing Credit
Facility and all related documents, duly executed by the Loan Parties and the
Existing Lender, together with UCC-3 termination statements for all UCC-1
financing statements filed by, or on behalf of, the Existing Lender and covering
any portion of the Collateral and PPSA terminations or discharges for all PPSA
financing statements (if any) filed by the Existing Lender and covering any
portion of the Collateral;
 
(xxi) such depository account, blocked account, lockbox account and similar
agreements and other documents, each in form and substance satisfactory to the
Agents, as the Agents may request with respect to the Borrower's cash management
system;
 
(xxii) the Contribution Agreement, duly executed by each Loan Party;
 
(xxiii) the Intercompany Subordination Agreement, duly executed by each Loan
Party;
 
(xxiv) the Disbursement Letter, duly executed by each Loan Party; and
 
(xxv) such other agreements, instruments, approvals, opinions and other
documents, each satisfactory to the Collateral Agent in form and substance, as
the Collateral Agent may reasonably request.
 
(e) Material Adverse Effect. No event or development shall have occurred since
December 31, 2006 which could reasonably be expected to have a Material Adverse
Effect.
 
(f) Approvals. All consents, authorizations and approvals of, and filings and
registrations with, and all other actions in respect of, any Governmental
Authority or other Person required in connection with the making of the Loans or
the conduct of the Loan Parties' business shall have been obtained and shall be
in full force and effect.
 
(g) Proceedings; Receipt of Documents. All proceedings in connection with the
making of the initial Loans or the issuance of the initial Letters of Credit and
the other transactions contemplated by this Agreement and the other Loan
Documents, and all documents incidental hereto and thereto, shall be
satisfactory to the Collateral Agent and its counsel, and the Collateral Agent
and such counsel shall have received all such information and such counterpart
originals or certified or other copies of such documents as the Collateral Agent
or such counsel may reasonably request.
 
(h) Minimum Closing EBITDA. The Agents shall be satisfied that Consolidated
EBITDA of the Parent and its Subsidiaries, for the trailing consecutive
twelve-month period ending on April 30, 2007, shall be more than $32,000,000.
 
-60-

--------------------------------------------------------------------------------


 
Section 5.02 Conditions Precedent to All Loans and Letters of Credit . The
obligation of any Agent or any Lender to make any Loan or of the Administrative
Agent to assist the Borrower in establishing or opening any Letter of Credit
after the Effective Date is subject to the fulfillment, in a manner satisfactory
to the Agents, of each of the following conditions precedent:
 
(a) Payment of Fees, Etc. The Borrower shall have paid all fees, costs, expenses
and taxes then payable by the Borrower pursuant to this Agreement and the other
Loan Documents, including, without limitation, 0 and 0 hereof.
 
(b) Representations and Warranties; No Event of Default. The following
statements shall be true and correct, and the submission by the Borrower to the
Administrative Agent (or the Collateral Agent, with respect to any Term Loan B)
of a Notice of Borrowing with respect to each such Loan, and the Borrower's
acceptance of the proceeds of such Loan, or the submission by the Borrower of a
Letter of Credit Application with respect to a Letter of Credit, and the
issuance of such Letter of Credit, shall each be deemed to be a representation
and warranty by each Loan Party on the date of such Loan or the date of issuance
of such Letter of Credit that: (i) the representations and warranties contained
in 0 and in each other Loan Document delivered to any Agent or any Lender
pursuant hereto or thereto on or prior to the date of such Loan or such Letter
of Credit are true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations or
warranties that already are qualified or modified by materiality in the text
thereof) on and as of such date as though made on and as of such date, (ii) at
the time of and after giving effect to the making of such Loan and the
application of the proceeds thereof or at the time of issuance of such Letter of
Credit, no Default or Event of Default has occurred and is continuing or would
result from the making of the Loan to be made, or the issuance of such Letter of
Credit to be issued, on such date and (iii) the conditions set forth in this 0
have been satisfied as of the date of such request.
 
(c) Notices. The Administrative Agent (or the Collateral Agent, as applicable)
shall have received (i) a Notice of Borrowing pursuant to ii) hereof and (ii) a
Letter of Credit Application pursuant to 0 hereof, if applicable.
 
(d) Compliance. The Borrower shall have delivered a certificate (which can form
part of the Notice of Borrowing or the Letter of Credit Application, as the case
may be) certifying that, to the knowledge of the Borrower, the Borrower believes
that it would satisfy, on the date the requested Loan and/or Letter of Credit is
made or issued (as the case may be), the financial covenant set forth in Section
7.03(a) applicable to the immediately succeeding fiscal quarter (calculated on a
pro forma basis after giving effect to such Loan or the issuance of such Letter
of Credit) as if such financial covenant was measured on such date.
 
(e) Proceedings; Receipt of Documents. All proceedings in connection with the
making of such Loan or the issuance of such Letter of Credit and the other
transactions contemplated by this Agreement and the other Loan Documents, and
all documents incidental hereto and thereto, shall be satisfactory to the Agents
and their counsel, and the Agents and such counsel shall have received all such
information and such counterpart originals or certified or other copies of such
documents, in form and substance satisfactory to the Agents, as the Agents or
such counsel may reasonably request.
 
-61-

--------------------------------------------------------------------------------


 
Section 5.03 Conditions Subsequent to the Initial Loans. The obligation of the
Lenders to continue to make or maintain Loans is subject to the fulfillment of
the conditions subsequent set forth in Schedule 5.03 (the failure by the Loan
Parties to so perform or cause to be performed constituting an Event of
Default).
 
ARTICLE VI

 
REPRESENTATIONS AND WARRANTIES
 
Section 6.01 Representations and Warranties . Each of the Borrower and the
Parent, on behalf of itself and the other Loan Parties, hereby represents and
warrants to the Agents, the Lenders and the L/C Issuer as follows:
 
(a) Organization, Good Standing, Etc. Each Loan Party (i) is a corporation,
limited liability company or limited partnership duly organized, validly
existing and in good standing under the laws of the state or jurisdiction of its
organization, (ii) has all requisite power and authority to conduct its business
as now conducted and as presently contemplated and, in the case of the Borrower,
to make the borrowings hereunder, and to execute and deliver each Loan Document
to which it is a party, and to consummate the transactions contemplated thereby,
and (iii) is duly qualified to do business and is in good standing in each
jurisdiction in which the character of the properties owned or leased by it or
in which the transaction of its business makes such qualification necessary,
other than jurisdictions where the failure to be so qualified and in good
standing could not reasonably be expected to have a Material Adverse Effect.
 
(b) Authorization, Etc. The execution, delivery and performance by each Loan
Party of each Loan Document to which it is or will be a party, (i) have been
duly authorized by all necessary action, (ii) do not and will not contravene its
charter or by-laws, its limited liability company or operating agreement or its
certificate of partnership or partnership agreement, or other publicly filed
organizational document of each Loan Party as applicable, or any applicable law
or any material contractual restriction binding on or otherwise affecting it or
any of its properties, (iii) do not and will not result in or require the
creation of any Lien (other than pursuant to any Loan Document) upon or with
respect to any of its properties, and (iv) do not and will not result in any
default, noncompliance, suspension, revocation, impairment, forfeiture or
nonrenewal of any material permit, license, authorization or approval applicable
to its operations or any of its properties.
 
(c) Governmental Approvals. No authorization or approval or other action by, and
no notice to or filing with, any Governmental Authority is required in
connection with the due execution, delivery and performance by any Loan Party of
any Loan Document to which it is or will be a party.
 
(d) Enforceability of Loan Documents. This Agreement is, and each other Loan
Document to which any Loan Party is or will be a party, when delivered
hereunder, will be, a legal, valid and binding obligation of such Person,
enforceable against such Person in accordance with its terms, except as may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws.
 
-62-

--------------------------------------------------------------------------------


 
(e) Subsidiaries.
 
(i) As of the Effective Date, Schedule 6.010 is a complete and correct
description of the name, jurisdiction of incorporation and ownership of the
outstanding Capital Stock of such Subsidiaries of the Parent (for the purposes
of this Section 6.01(e), including all Minority-Owned Entities that are not Loan
Parties, other than any investments set forth in Schedule 7.02(e)). All of the
issued and outstanding shares of Capital Stock of such Subsidiaries have been
validly issued and are fully paid and nonassessable, and the holders thereof are
not entitled to any preemptive, first refusal or other similar rights, except as
indicated on such Schedule. Except as indicated on such Schedule, all such
Capital Stock is owned by the Parent or one or more of its Subsidiaries, free
and clear of all Liens. As of the Effective Date, except as indicated on such
Schedule, there are no outstanding debt or equity securities of the Parent or
any of its Subsidiaries and no outstanding obligations of the Parent or any of
its Subsidiaries convertible into or exchangeable for, or warrants, options or
other rights for the purchase or acquisition from the Parent or any of its
Subsidiaries, or other obligations of any Subsidiary to issue, directly or
indirectly, any shares of Capital Stock of any Subsidiary of the Parent. Except
as indicated on such Schedule, as of the Effective Date, any Subsidiary of the
Parent that is not a Loan Party is an Immaterial Subsidiary.
 
(f) Litigation; Commercial Tort Claims. Except as set forth in Schedule 6.010,
(i) there is no pending or, to the knowledge of any Loan Party, threatened
action, suit or proceeding affecting any Loan Party before any court or other
Governmental Authority or any arbitrator that (A) if adversely determined, could
have a Material Adverse Effect or (B) relates to this Agreement or any other
Loan Document or any transaction contemplated hereby or thereby and (ii) as of
the Effective Date, none of the Loan Parties holds any commercial tort claims in
respect of which a claim has been filed in a court of law or a written notice by
an attorney has been given to a potential defendant.
 
(g) Financial Condition.
 
(i) The Financial Statements, copies of which have been delivered to the
Collateral Agent, fairly present the consolidated financial condition of the
Parent and its Subsidiaries as at the respective dates thereof and the
consolidated results of operations of the Parent and its Subsidiaries for the
fiscal periods ended on such respective dates, all in accordance with GAAP, and
since December 31, 2006 no event or development has occurred that has had or
could reasonably be expected to have a Material Adverse Effect.
 
(ii) The Parent has heretofore furnished to each Agent (A) projected quarterly
balance sheets, income statements and statements of cash flows of the Parent and
its Subsidiaries for the period from January 1, 2007, through December 31, 2007,
and (B) the model of projected cash flows and capital position of the Parent and
its Subsidiaries for the Fiscal Years 2007 through 2011, which projected
financial statements shall be updated from time to time pursuant to Section
7.01(a)(vi). Such projections, as may be updated, shall be believed by the
Parent at the time furnished to be reasonable, shall have been prepared on a
reasonable basis and in good faith by the Parent, and shall have been based on
assumptions believed by the Parent to be reasonable at the time made and upon
the information then reasonably available to the Parent, and the Parent shall
not be aware of any facts or information that would lead it to believe that such
projections, together with any other information made available to the Agents,
taken as a whole, as so updated, are incorrect or misleading in any material
respect.
 
-63-

--------------------------------------------------------------------------------


 
(h) Compliance with Law, Etc. No Loan Party is in violation of its
organizational documents, any law, rule, regulation, judgment or order of any
Governmental Authority applicable to it or any of its property or assets, or any
material term of any agreement or instrument (including, without limitation, any
Material Contract) binding on or otherwise affecting it or any of its
properties, and no Default or Event of Default has occurred and is continuing.
 
(i) ERISA. Except as could not reasonably be expected to have a Material Adverse
Effect, (i) each Employee Plan is in substantial compliance with ERISA, the
Internal Revenue Code and the Canadian Employee Benefit Laws, as applicable,
(ii) no Termination Event has occurred nor is reasonably expected to occur with
respect to any Employee Plan, (iii) the most recent annual report (Form 5500
Series) with respect to each Employee Plan, including any required Schedule B
(Actuarial Information) thereto, copies of which have been filed with the
Internal Revenue Service and delivered to the Agents, is complete and correct
and fairly presents the funding status of such Employee Plan, and since the date
of such report there has been no material adverse change in such funding status,
and (iv) no Lien imposed under the Internal Revenue Code or ERISA exists or is
likely to arise on account of any Employee Plan within the meaning of Section
412 of the Internal Revenue Code. Except as set forth on Schedule 0, as of the
Effective Date, no Loan Party or any of its ERISA Affiliates has incurred any
withdrawal liability under ERISA with respect to any Multiemployer Plan, or is
aware of any facts indicating that it or any of its ERISA Affiliates may in the
future incur any such withdrawal liability. Except as could not reasonably be
expected to have a Material Adverse Effect, no Loan Party or any of its ERISA
Affiliates nor any fiduciary of any Employee Plan has (i) engaged in a nonexempt
prohibited transaction described in Sections 406 of ERISA or 4975 of the
Internal Revenue Code, (ii) failed to pay any required installment or other
payment required under Section 412 of the Internal Revenue Code on or before the
due date for such required installment or payment, (iii) engaged in a
transaction within the meaning of Section 4069 of ERISA or (iv) incurred any
liability to the PBGC which remains outstanding other than the payment of
premiums, and there are no premium payments which have become due which are
unpaid. Except as could not reasonably be expected to have a Material Adverse
Effect, there are no pending or, to the knowledge of any Loan Party, threatened
claims, actions, proceedings or lawsuits (other than claims for benefits in the
normal course) asserted or instituted against (i) any Employee Plan or its
assets, (ii) any fiduciary with respect to any Employee Plan, or (iii) any Loan
Party or any of its ERISA Affiliates with respect to any Employee Plan. Except
as could not reasonably be expected to have a Material Adverse Effect, except as
required by Section 4980B of the Internal Revenue Code, no Loan Party or any of
its ERISA Affiliates maintains an employee welfare benefit plan (as defined in
Section 3(1) of ERISA) which provides health or welfare benefits (through the
purchase of insurance or otherwise) for any retired or former employee of any
Loan Party or any of its ERISA Affiliates or coverage after a participant's
termination of employment. Except as could not reasonably be expected to have a
Material Adverse Effect: all Canadian Employee Plans are, and have been,
established, registered, qualified, administered, funded and invested in all
material respects in accordance with the terms of such Canadian Employee Plans
including the terms of the material documents that support such Canadian
Employee Plans, any applicable collective agreement and all applicable laws; no
event has occurred respecting any Canadian Employee Plan which could result in
the revocation of the registration of such Canadian Employee Plan or entitle any
person (without consent of the applicable Loan party) to wind up or terminate
any Canadian Employee Plan, in whole or in part, or which could otherwise
reasonably be expected to adversely affect the tax status of any such Canadian
Employee Plan; there are no unfunded liabilities in respect of any Canadian
Employee Plan including going concern unfunded liabilities, solvency
deficiencies or wind-up deficiencies where applicable; none of the Canadian
Employee Plans provide benefits beyond retirement or other termination of
service to employees or former employees or to the beneficiaries or dependants
of such employees; and there is no proceeding, action, suit or claim (other than
routine claims for payments of benefits) pending or threatened involving any
Canadian Employee Plan or its assets.
 
-64-

--------------------------------------------------------------------------------


 
(j) Taxes, Etc. All material federal, Canadian, state, provincial and local tax
returns and other reports required by applicable law to be filed by any Loan
Party have been filed, or extensions have been obtained, and all taxes,
assessments and other governmental charges imposed upon any Loan Party or any
property of any Loan Party and which have become due and payable on or prior to
the date hereof have been paid, except for taxes, assessments and charges in an
aggregate amount not the exceed $2,000,000 and except to the extent contested in
good faith by proper proceedings which stay the imposition of any penalty, fine
or Lien resulting from the non-payment thereof and with respect to which
adequate reserves have been set aside for the payment thereof on the Financial
Statements in accordance with GAAP.
 
(k) Regulations T, U and X. No Loan Party is or will be engaged in the business
of extending credit for the purpose of purchasing or carrying margin stock
(within the meaning of Regulation T, U or X), and no proceeds of any Loan will
be used to purchase or carry any margin stock or to extend credit to others for
the purpose of purchasing or carrying any margin stock.
 
(l) Nature of Business. No Loan Party is engaged in any business other than the
Marketing Communications Business.
 
(m) Adverse Agreements, Etc. No Loan Party is a party to any agreement or
instrument, or subject to any charter, limited liability company agreement,
partnership agreement or other corporate, partnership or limited liability
company restriction or any judgment, order, regulation, ruling or other
requirement of a court or other Governmental Authority, which could reasonably
be expected to have a Material Adverse Effect.
 
(n) Permits, Etc. Each Loan Party has, and is in compliance with, all permits,
licenses, authorizations, approvals, entitlements and accreditations required
for such Person lawfully to own, lease, manage or operate, or to acquire, each
business currently owned, leased, managed or operated, or to be acquired, by
such Person, except where a lack of compliance could not reasonably be expected
to have Material Adverse Effect. No condition exists or event has occurred
which, in itself or with the giving of notice or lapse of time or both, would
result in the suspension, revocation, impairment, forfeiture or non-renewal of
any such permit, license, authorization, approval, entitlement or accreditation,
and there is no claim that any thereof is not in full force and effect, except
where the existence of such condition could not reasonably be expected to have
Material Adverse Effect.
 
-65-

--------------------------------------------------------------------------------


 
(o) Properties.  (2)  Each Loan Party has good and marketable title to, valid
leasehold interests in, or valid licenses to use, all property and assets
material to its business, free and clear of all Liens, except Permitted Liens.
All such properties and assets are in good working order and condition, ordinary
wear and tear excepted.
 
(ii) Schedule 1)a)xi)(2) sets forth a complete and accurate list, as of the
Effective Date, of the location, by state or province (as the case may be) and
street address, of all real property owned or leased by each Loan Party. As of
the Effective Date, each Loan Party has valid leasehold interests in all of the
Leases material to its business taken as a whole. No consent or approval of any
landlord or other third party in connection with any such Lease is necessary for
any Loan Party to enter into and execute the Loan Documents to which it is a
party, except as could not reasonably be expected to have a Material Adverse
Effect. To the knowledge of any Loan Party, except as could not reasonably be
expected to have a Material Adverse Effect, no Loan Party is in default of its
obligations under any such Lease, and no Loan Party has at any time delivered or
received any notice of default which remains uncured under any such Lease and,
as of the Effective Date, no event has occurred which, with the giving of notice
or the passage of time or both, would constitute a default under any such Lease.
 
(p) Full Disclosure. Each Loan Party has disclosed to the Agents all agreements,
instruments and corporate or other restrictions to which it is subject, and all
other matters known to it, that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect. None of the other
reports, financial statements, certificates or other information furnished by or
on behalf of any Loan Party to the Agents in connection with the negotiation of
this Agreement or delivered hereunder (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which it was made, not misleading; provided that,
with respect to projected financial information, each Loan Party represents only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time prepared. As of the Effective Date, there is no
contingent liability or fact that could reasonably be expected to have a
Material Adverse Effect which has not been set forth in a footnote included in
the Financial Statements or a Schedule hereto.
 
(q) [Intentionally Omitted].
 
(r) Environmental Matters. Except as set forth on Schedule 0 or as could not
reasonably be expected to have a Material Adverse Effect, (i) the operations of
each Loan Party are in material compliance with all Environmental Laws;
(ii) there has been no Release at any of the properties owned or operated by any
Loan Party or a predecessor in interest, or at any disposal or treatment
facility which received Hazardous Materials generated by any Loan Party or any
predecessor in interest; (iii) no Environmental Action has been asserted against
any Loan Party or any predecessor in interest nor does any Loan Party have
knowledge or notice of any threatened or pending Environmental Action against
any Loan Party or any predecessor in interest which could have a Material
Adverse Effect; (iv) no Environmental Actions have been asserted against any
facilities that may have received Hazardous Materials generated by any Loan
Party or any predecessor in interest; (v) no property now or formerly owned or
operated by a Loan Party has been used as a treatment or disposal site for any
Hazardous Material; (vi) no Loan Party has failed to report to the proper
Governmental Authority any Release which is required to be so reported by any
Environmental Laws; (vii) each Loan Party holds all licenses, permits and
approvals required under any Environmental Laws in connection with the operation
of the business carried on by it; and (viii) no Loan Party has received any
notification pursuant to any Environmental Laws that (A) any work, repairs,
construction or Capital Expenditures are required to be made in respect as a
condition of continued compliance with any Environmental Laws, or any license,
permit or approval issued pursuant thereto or (B) any license, permit or
approval referred to above is about to be reviewed, made, subject to limitations
or conditions, revoked, withdrawn or terminated.
 
-66-

--------------------------------------------------------------------------------


 
(s) Insurance. Each Loan Party keeps its property adequately insured and
maintains (i) insurance to such extent and against such risks, including fire,
as is customary with companies in the same or similar businesses, (ii) workmen's
compensation insurance in the amount required by applicable law, (iii) public
liability insurance, which shall include product liability insurance, in the
amount customary with companies in the same or similar business against claims
for personal injury or death on properties owned, occupied or controlled by it,
and (iv) such other insurance as may be required by law or as may be reasonably
required by the Collateral Agent (including, without limitation, against
larceny, embezzlement or other criminal misappropriation). Schedule 0 sets forth
a list of all insurance maintained by each Loan Party on the Effective Date.
 
(t) Use of Proceeds. (i) The proceeds of the Term Loan A shall be used to (A)
refinance existing indebtedness of the Borrower, (B) pay fees and expenses in
connection with the transactions contemplated hereby, and (C) fund working
capital and other general corporate purposes of the Borrower, (ii) the Revolving
Loans shall be used to (A) refinance existing indebtedness of the Borrower, (B)
pay fees and expenses in connection with the transactions contemplated hereby,
(C) fund working capital and other general corporate purposes of the Borrower,
and (D) fund the Purchase Price of Permitted Acquisitions subject to the
limitations set forth in Section 2.01(b)(iv), and (iii) the proceeds of the Term
Loan B shall be used to (A) fund the Purchase Price of Permitted Acquisitions
and the Call Center Capital Expenditures, and (B) fund working capital and other
general corporate needs of the Borrower subject to the limitations set forth in
Section 2.01(b)(v). The Letters of Credit will be used for general working
capital purposes.
 
(u) Solvency. After giving effect to the transactions contemplated by this
Agreement and before and after giving effect to each Loan and Letter of Credit,
the Loan Parties on a consolidated basis are Solvent.
 
(v) Location of Bank Accounts. Schedule 0 sets forth a complete and accurate
list as of the Effective Date of all deposit, checking and other bank accounts,
all securities and other accounts maintained with any broker dealer and all
other similar accounts maintained by each Loan Party, together with a
description thereof (i.e., the bank or broker dealer at which such deposit or
other account is maintained and the account number and the purpose thereof).
 
-67-

--------------------------------------------------------------------------------


 
(w) Intellectual Property. Except as set forth on Schedule 0, each Loan Party
owns or licenses or otherwise has the right to use all licenses, permits,
patents, patent applications, trademarks, trademark applications, service marks,
tradenames, copyrights, copyright applications, franchises, authorizations,
non-governmental licenses and permits and other intellectual property rights
that are necessary for the operation of its business, without infringement upon
or conflict with the rights of any other Person with respect thereto, except for
such infringements and conflicts which, individually or in the aggregate, could
not have a Material Adverse Effect. Set forth on Schedule 0 is a complete and
accurate list as of the Effective Date of all such material licenses, permits,
patents, patent applications, trademarks, trademark applications, service marks,
tradenames, copyrights, copyright applications, franchises, authorizations,
non-governmental licenses and permits and other intellectual property rights of
each Loan Party. No slogan or other advertising device, product, process,
method, substance, part or other material now employed, or now contemplated to
be employed, by any Loan Party infringes upon or conflicts with any rights owned
by any other Person, and no claim or litigation regarding any of the foregoing
is pending or threatened, except for such infringements and conflicts which
could not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect. To the knowledge of each Loan Party, no patent,
invention, device, application, principle or any statute, law, rule, regulation,
standard or code is pending or proposed, which, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.
 
(x) Material Contracts. Set forth on Schedule 0 is a complete and accurate list
as of the Effective Date of all Material Contracts of each Loan Party, showing
the parties and subject matter thereof and amendments and modifications thereto.
Each such Material Contract (i) is in full force and effect and is binding upon
and enforceable against each Loan Party that is a party thereto and, to the
knowledge of such Loan Party, all other parties thereto in accordance with its
terms, and (ii) is not in default due to the action of any Loan Party or, to the
knowledge of any Loan Party, any other party thereto.
 
(y) Investment Company Act. None of the Loan Parties is an "investment company"
or an "affiliated person" or "promoter" of, or "principal underwriter" of or
for, an "investment company", as such terms are defined in the Investment
Company Act of 1940, as amended.
 
(z) Employee and Labor Matters. Except as could not reasonably be expected to
have a Material Adverse Effect, there is (i) no unfair labor practice complaint
pending or, to the knowledge of any Loan Party, threatened against any Loan
Party before any Governmental Authority and no grievance or arbitration
proceeding pending or threatened against any Loan Party which arises out of or
under any collective bargaining agreement, (ii) no strike, labor dispute,
slowdown, stoppage or similar action or grievance pending or threatened against
any Loan Party or (iii) to the knowledge of any Loan Party, no union
representation question existing with respect to the employees of any Loan Party
and no union organizing activity taking place with respect to any of the
employees of any Loan Party. No Loan Party or any of its ERISA Affiliates has
incurred any liability or obligation under the Worker Adjustment and Retraining
Notification Act ("WARN") or similar state, provincial or foreign law, which
remains unpaid or unsatisfied. The hours worked and payments made to employees
of any Loan Party have not been in violation of the Fair Labor Standards Act,
the applicable Canadian provincial employment standards legislation or any other
applicable legal requirements, except to the extent such violations could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect. All material payments due from any Loan Party on account of
wages and employee health and welfare insurance and other benefits have been
paid or accrued as a liability on the books of such Loan Party, except where the
failure to do so could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
 
-68-

--------------------------------------------------------------------------------


 
(aa) No Bankruptcy Filing. Except as set forth on Schedule 6.01(aa), no Loan
Party is contemplating either an Insolvency Proceeding or the liquidation of all
or a major portion of such Loan Party's assets or property, and no Loan
Party has any knowledge of any Person contemplating an Insolvency Proceeding
against it.
 
(bb) Name; Jurisdiction of Organization; Organizational ID Number; Chief Place
of Business; Chief Executive Office; FEIN. Schedule 0 sets forth a complete and
accurate list as of the date hereof of (i) the exact legal name of each Loan
Party, (ii) the jurisdiction of organization of each Loan Party, (iii) the
organizational identification number of each Loan Party (or indicates that such
Loan Party has no organizational identification number), (iv) the chief place of
business of each Loan Party, (v) the chief executive office of each Loan Party
and (vi) the federal employer identification number or Canada Revenue Agency
business number, of each Loan Party, if applicable.
 
(cc) [Intentionally Omitted].
 
(dd) U.S. Security Interests. Each Security Agreement creates in favor of the
Collateral Agent, for the benefit of the Agents, the Lenders and the Bank
Product Providers, a legal, valid and enforceable security interest in the
Collateral secured thereby. Upon the filing of the UCC-1 financing statements
described in 0 and the recording of the Collateral Assignments for Security
referred to in each Security Agreement in the United States Patent and Trademark
Office and the United States Copyright Office, as applicable, such security
interests in and Liens on the Collateral granted thereby shall be perfected,
first priority security interests (subject to Permitted Liens).
 
(ee) Canadian Security Interests. Each Canadian Security Agreement creates in
favor of the Collateral Agent, for the benefit of the Agents, the Lenders and
the Bank Product Providers, a legal, valid and enforceable security interest in
the Collateral secured thereby. Liens on the Collateral granted by each Canadian
Security Agreement are perfected, first priority security interests (subject to
Permitted Liens).
 
(ff) No Default. No Event of Default has occurred and is continuing and no
condition exists which constitutes a Default or an Event of Default.
 
(gg) Withholdings and Remittances. Each Loan Party has (i) withheld from each
payment made to any of its past or present employees, officers and directors,
and to any nonresident of the country in which it is resident, the amount of all
material taxes and other deductions required to be withheld therefrom and has
paid the same to the proper tax or other receiving officers within the time
required under any applicable legislation and (ii) collected and remitted to the
appropriate tax authority when required by law to do so all material amounts
collectible and remittable in respect of goods and services tax and similar
provincial or state taxes, and has paid all such material mounts payable by it
on account of sales taxes including goods and services and other value-added
taxes (for purposes of this paragraph, the amount of a tax is material if it
equals or exceeds $2,000,000 in the aggregate for any Loan Party.
 
-69-

--------------------------------------------------------------------------------


 
ARTICLE VII

 
COVENANTS OF THE LOAN PARTIES
 
Section 7.01 Affirmative Covenants . So long as any principal of or interest on
any Loan, Reimbursement Obligation, Letter of Credit Obligation or any other
Obligation (whether or not due) shall remain unpaid (other than contingent
indemnification obligations to the extent no claim giving rise thereto has been
asserted) or any Lender shall have any Commitment hereunder, each Loan Party
will, unless the Required Lenders shall otherwise consent in writing:
 
(a) Reporting Requirements. Furnish to the Collateral Agent (for prompt
dissemination by the Collateral Agent to the Lenders in the case of the items
described in clauses (i) through (iv) and (vi) below):
 
(i) (A) as soon as available, and in any event within 90 days after the end of
each Fiscal Year of the Parent and its Subsidiaries, consolidated balance
sheets, consolidated statements of operations and retained earnings and
consolidated statements of cash flows of the Parent and its Subsidiaries as at
the end of such Fiscal Year, setting forth in each case in comparative form the
corresponding figures for the immediately preceding Fiscal Year, all in
reasonable detail and prepared in accordance with GAAP, and accompanied by a
report and an unqualified opinion, prepared in accordance with generally
accepted auditing standards, of independent certified public accountants of
recognized standing selected by the Parent and satisfactory to the Agents (which
opinion shall be without (x) a "going concern" or like qualification or
exception, (y) any qualification or exception as to the scope of such audit, or
(z) any qualification which relates to the treatment or classification of any
item and which, as a condition to the removal of such qualification, would
require an adjustment to such item, the effect of which would be to cause any
noncompliance with the provisions of 0); and (B) concurrently with delivery to
the SEC (and promptly after such delivery, a notice to the Collateral Agent of
such delivery), any financial statements contained in Form 10-K filed with the
SEC, provided that such financial statements shall be deemed delivered upon the
filing of such financial statements on EDGAR (or any successor system of the
SEC);
 
(ii) as soon as available, and in any event within 55 days after the end of each
fiscal month of the Parent and its Subsidiaries commencing with the first fiscal
month of the Parent and its Subsidiaries ending after the Effective Date, the
internally prepared monthly financial reporting package in substantially the
form of Exhibit I hereto;
 
(iii) (A) as soon as available and in any event within 55 days after the end of
each of the first three fiscal quarters of the Parent and its Subsidiaries
commencing with the first fiscal quarter of the Parent and its Subsidiaries
ending after the Effective Date, condensed consolidated balance sheets,
statements of operations and statements of cash flows of the Parent and its
Subsidiaries as at the end of such quarter, and for the period commencing at the
end of the immediately preceding Fiscal Year and ending with the end of such
quarter, setting forth in each case in comparative form the figures for the
corresponding date or period of the immediately preceding Fiscal Year, all in
reasonable detail and certified by an Authorized Officer of the Parent as fairly
presenting, in all material respects, the financial position of the Parent and
its Subsidiaries as of the end of such quarter and the results of operations and
cash flows of the Parent and its Subsidiaries for such quarter, in accordance
with GAAP applied in a manner consistent with that of the most recent audited
financial statements of the Parent and its Subsidiaries furnished to the Agents
and the Lenders, subject to normal year-end adjustments, and (B) concurrently
with delivery to the SEC (and promptly after such delivery, a notice to the
Collateral Agent of such delivery), any financial statements contained in Form
10-Q filed with the SEC, provided that such financial statements shall be deemed
delivered upon the filing of such financial statements on EDGAR (or any
successor system of the SEC);
 
-70-

--------------------------------------------------------------------------------


 
(iv) as soon as available, and in any event within 55 days after the end of each
of the first three fiscal quarters of the Parent and its Subsidiaries commencing
with the first fiscal quarter of the Parent and its Subsidiaries ending after
the Effective Date (and simultaneously with the delivery of the financial
statements required under clause (i) of this Section 7.01(a)), a Compliance
Certificate of an Authorized Officer of the Parent (A) stating that such
Authorized Officer has reviewed the provisions of this Agreement and the other
Loan Documents and has made or caused to be made under his or her supervision a
review of the condition and operations of the Parent and its Subsidiaries during
the period covered by such financial statements with a view to determining
whether the Parent and its Subsidiaries were in compliance with all of the
provisions of this Agreement and such Loan Documents at the times such
compliance is required hereby and thereby, and that such review has not
disclosed, and such Authorized Officer has no knowledge of, the existence during
such period of an Event of Default or Default or, if an Event of Default or
Default existed, describing the nature and period of existence thereof and the
action which the Parent and its Subsidiaries propose to take or have taken with
respect thereto and (B) attaching a schedule showing the calculations specified
in 0;
 
(v) as soon as available, and in any event within 55 days after the end of the
fourth fiscal quarter of the Parent and its Subsidiaries, a certificate from an
Authorized Officer of the Parent attaching a schedule showing the estimated
calculations of the financial covenants specified in 0 for the most recently
ended fiscal quarter;
 
(vi) as soon as available and in any event not later than 30 days after the end
of each Fiscal Year, financial projections, supplementing and superseding the
financial projections referred to in 0(A), prepared on a quarterly basis and
otherwise in form and substance satisfactory to the Agents, for the immediately
succeeding Fiscal Year for the Parent and its Subsidiaries, all such financial
projections to be reasonable, to be prepared on a reasonable basis and in good
faith, and to be based on assumptions believed by the Parent to be reasonable at
the time made and from the information then available to the Parent;
 
(vii) promptly after submission to any Governmental Authority, all documents and
information furnished to such Governmental Authority in connection with any
investigation of any Loan Party other than routine inquiries by such
Governmental Authority;
 
-71-

--------------------------------------------------------------------------------


 
(viii) as soon as possible, and in any event within 5 days after the occurrence
of an Event of Default or Default or the occurrence of any event or development
that, to the knowledge of the Parent, could reasonably be expected to have a
Material Adverse Effect, the written statement of an Authorized Officer of the
Parent setting forth the details of such Event of Default or Default or other
event or development having a Material Adverse Effect and the action which the
affected Loan Party proposes to take with respect thereto;
 
(ix) to the extent that, individually or in the aggregate, could reasonably be
expected to result in liability of the Loan Parties in an aggregate amount
exceeding $2,000,000, (A) as soon as possible and in any event within 10 days
after any Loan Party or any ERISA Affiliate thereof knows or has reason to know
that (1) any Reportable Event with respect to any Employee Plan has occurred,
(2) any other Termination Event with respect to any Employee Plan has occurred,
or (3) an accumulated funding deficiency has been incurred or an application has
been made to the Secretary of the Treasury or other such applicable Governmental
Authority for a waiver or modification of the minimum funding standard
(including installment payments) or an extension of any amortization period
under Section 412 of the Internal Revenue Code or under Canadian Employee
Benefit Laws with respect to an Employee Plan, a statement of an Authorized
Officer of the Borrower setting forth the details of such occurrence and the
action, if any, which such Loan Party or such ERISA Affiliate proposes to take
with respect thereto, (B) promptly and in any event within three days after
receipt thereof by any Loan Party or any ERISA Affiliate thereof from the PBGC
or other Governmental Authority, copies of each notice received by any Loan
Party or any ERISA Affiliate thereof of the PBGC's or other Governmental
Authority's intention to terminate any Plan or to have a trustee appointed to
administer any Plan, (C) promptly and in any event within 10 days after the
filing thereof with the Internal Revenue Service if requested by any Agent,
copies of each Schedule B (Actuarial Information) to the annual report (Form
5500 Series) with respect to each Employee Plan and Multiemployer Plan, (D)
promptly and in any event within 10 days after any Loan Party or any ERISA
Affiliate thereof knows or has reason to know that a required installment within
the meaning of Section 412 of the Internal Revenue Code or under Canadian
Employee Benefit Laws have not been made when due with respect to an Employee
Plan, (E) promptly and in any event within 3 days after receipt thereof by any
Loan Party or any ERISA Affiliate thereof from a sponsor of a Multiemployer Plan
or from the PBGC, a copy of each notice received by any Loan Party or any ERISA
Affiliate thereof concerning the imposition or amount of withdrawal liability
under Section 4202 of ERISA or indicating that such Multiemployer Plan may enter
reorganization status under Section 4241 of ERISA, and (F) promptly and in any
event within 10 days after any Loan Party or any ERISA Affiliate thereof sends
notice of a plant closing or mass layoff or termination (as defined in WARN or
the applicable Canadian Employee Benefit Law) to employees, copies of each such
notice sent by such Loan Party or such ERISA Affiliate thereof;
 
(x) promptly after the commencement thereof but in any event not later than 5
days after service of process with respect thereto on, or the obtaining of
knowledge thereof by, any Loan Party, notice of each action (including any
Environmental Action), suit or proceeding before any court or other Governmental
Authority or other regulatory body or any arbitrator which, if adversely
determined, could reasonably be expected to have a Material Adverse Effect;
 
-72-

--------------------------------------------------------------------------------


 
(xi) as soon as possible and in any event within 5 days after execution, receipt
or delivery thereof, copies of any material notices that any Loan Party executes
or receives in connection with any Material Contract;
 
(xii) as soon as possible and in any event within 5 days after execution,
receipt or delivery thereof, copies of any material notices that any Loan Party
executes or receives in connection with the sale or other Disposition of all or
substantially all of the Capital Stock of, or all or substantially all of the
assets of, any Loan Party;
 
(xiii) promptly upon receipt thereof, copies of all financial reports, if any,
submitted to the Borrower or the Parent by its auditors in connection with any
annual or interim audit of the books thereof; and
 
(xiv) promptly upon request, such other information concerning the condition or
operations, financial or otherwise, of any Loan Party as any Agent may from time
to time may reasonably request.
 
(b) Additional Guaranties and Collateral Security. Cause:
 
(i) each Subsidiary (other than Immaterial Subsidiaries) of any Loan Party not
in existence on the Effective Date, to execute and deliver to the Collateral
Agent promptly and in any event within 20 days after the formation, acquisition
or change in status thereof (A) a Guaranty guaranteeing the Obligations, (B) a
Security Agreement or Canadian Security Agreement (as the case may be), and if
such Subsidiary has any Subsidiaries, together with (x) certificates evidencing
all of the Capital Stock of any Person owned by such Subsidiary, and (y) undated
stock powers executed in blank with signature guaranteed, (C) one or more
Mortgages creating on the real property of such Subsidiary a perfected, first
priority Lien on such real property, a Title Insurance Policy covering such real
property, a current ALTA survey thereof (in respect of the real property located
in the United States) and a surveyor's certificate, each in form and substance
satisfactory to the Collateral Agent, together with such other agreements,
instruments and documents as the Collateral Agent may require whether comparable
to the documents required under 0 or otherwise, and (E ) such other agreements,
instruments, approvals, legal opinions (to the extent that the annual
Consolidated EBITDA of such Subsidiary is not less than $2,000,000) or other
documents reasonably requested by the Collateral Agent in order to create,
perfect, establish the first priority of or otherwise protect any Lien purported
to be covered by any such Security Agreement (or Canadian Security Agreement) or
Mortgage or otherwise to effect the intent that such Subsidiary shall become
bound by all of the terms, covenants and agreements contained in the Loan
Documents and that all property and assets of such Subsidiary shall become
Collateral for the Obligations; and
 
(ii) each owner of the Capital Stock of any such Subsidiary (including any
Immaterial Subsidiaries) to execute and deliver promptly and in any event within
20 days after the formation or acquisition of such Subsidiary a supplement to
Security Agreement, together with (A) certificates evidencing all of the Capital
Stock of such Subsidiary, (B) undated stock powers or other appropriate
instruments of assignment executed in blank with signature guaranteed, and
(C) such other agreements, instruments, approvals or other documents requested
by the Collateral Agent.
 
-73-

--------------------------------------------------------------------------------


 
(c) Compliance with Laws, Etc. (i) Except as could not reasonably be expected to
have a Material Adverse Effect, comply, and cause each of its Subsidiaries to
comply, in all respects with all applicable laws, rules, regulations, orders
(including, without limitation, all Environmental Laws and Canadian Employee
Benefit Law), judgments and awards (including any settlement of any claim that,
if breached, could give rise to any of the foregoing), and (ii) comply, and
cause each of its Subsidiaries to comply, in all material respects with all
applicable tax laws, rules, regulations and orders, such compliance to include,
without limitation, (x) paying before the same become delinquent all taxes,
assessments and governmental charges or levies imposed upon it or upon its
income or profits or upon any of its properties, and (y) paying all lawful
claims which if unpaid might become a Lien or charge upon any of its properties,
except to the extent contested in good faith by proper proceedings which stay
the imposition of any penalty, fine or Lien resulting from the non-payment
thereof and with respect to which adequate reserves have been set aside for the
payment thereof in accordance with GAAP.
 
(d) Preservation of Existence, Etc. Maintain and preserve, and cause each of its
Subsidiaries to maintain and preserve, its existence, rights and privileges, and
become or remain, and cause each of its Subsidiaries to become or remain, duly
qualified and in good standing in each jurisdiction in which the character of
the properties owned or leased by it or in which the transaction of its business
makes such qualification necessary, except to the extent that the failure to be
so qualified could not reasonably be expected to result in a Material Adverse
Effect.
 
(e) Keeping of Records and Books of Account. Keep, and cause each of its
Subsidiaries to keep, adequate records and books of account, with entries made
to permit the preparation of financial statements in accordance with GAAP.
 
(f) Inspection Rights. Permit, and cause each of its Subsidiaries to permit, the
agents and representatives of any Agent at any time and from time to time during
normal business hours upon reasonable prior notice to the Borrower, or at any
time and without notice to the Borrower if an Event of Default exists or has
occurred and is continuing, at the expense of the Borrower, to examine and make
copies of and abstracts from its records and books of account, to visit and
inspect its properties, to verify materials, leases, notes, accounts receivable,
deposit accounts and its other assets, to conduct audits, physical counts,
valuations, appraisals, environmental assessments or examinations and to discuss
its affairs, finances and accounts with any of its directors, officers,
managerial employees, independent accountants or any of its other
representatives. In furtherance of the foregoing, each Loan Party hereby
authorizes its independent accountants, and the independent accountants of each
of its Subsidiaries, to discuss the affairs, finances and accounts of such
Person (independently or together with representatives of such Person) with the
agents and representatives of any Agent in accordance with this 0.
 
(g) Maintenance of Properties, Etc. Except as could not reasonably be expected
to have a Material Adverse Effective, maintain and preserve, and cause each of
its Subsidiaries to maintain and preserve, all of its properties used in the
proper conduct of its business in good working order and condition, ordinary
wear and tear excepted, and comply, and cause each of its Subsidiaries to
comply, at all times with the provisions of all leases to which it is a party as
lessee or under which it occupies property, so as to prevent any loss or
forfeiture thereof or thereunder.
 
-74-

--------------------------------------------------------------------------------


 
(h) Maintenance of Insurance. Maintain, and cause each of its Subsidiaries to
maintain, insurance with responsible and reputable insurance companies or
associations (including, without limitation, comprehensive general liability,
hazard, rent and business interruption insurance) with respect to its properties
(including all real properties leased or owned by it) and business, in such
amounts and covering such risks as is required by any Governmental Authority
having jurisdiction with respect thereto or as is customarily carried in
accordance with sound business practice by companies in similar businesses
similarly situated and in any event in amount, adequacy and scope reasonably
satisfactory to the Collateral Agent. All policies covering the Collateral are
to be made payable to the Collateral Agent for the benefit of the Agents, the
Lenders and the Bank Product Providers, as its interests may appear, in case of
loss, under a standard non-contributory "lender" or "secured party" clause and
are to contain such other provisions as the Collateral Agent may require to
fully protect the Lenders' interest in the Collateral and to any payments to be
made under such policies. All certificates of insurance are to be delivered to
the Collateral Agent, with the loss payable and additional insured endorsement
in favor of the Collateral Agent and such other Persons as the Collateral Agent
may designate from time to time, and shall provide for not less than 30 days'
prior written notice to the Collateral Agent of the exercise of any right of
cancellation. If any Loan Party or any of its Subsidiaries fails to maintain
such insurance, the Collateral Agent may arrange for such insurance, but at the
Borrower's expense and without any responsibility on the Collateral Agent's part
for obtaining the insurance, the solvency of the insurance companies, the
adequacy of the coverage, or the collection of claims. Upon the occurrence and
during the continuance of an Event of Default, the Collateral Agent shall have
the sole right, in the name of the Lenders, any Loan Party and its Subsidiaries,
to file claims under any insurance policies, to receive, receipt and give
acquittance for any payments that may be payable thereunder, and to execute any
and all endorsements, receipts, releases, assignments, reassignments or other
documents that may be necessary to effect the collection, compromise or
settlement of any claims under any such insurance policies.
 
(i) Obtaining of Permits, Etc. Obtain, maintain and preserve, and cause each of
its Subsidiaries to obtain, maintain and preserve, and take all necessary action
to timely renew, all material permits, licenses, authorizations, approvals,
entitlements and accreditations which are necessary or useful in the proper
conduct of its business.
 
(j) Environmental. (i) Except as could not reasonably be expected to have a
Material Adverse Effect, keep any property either owned or operated by it or any
of its Subsidiaries free of any Environmental Liens; (ii) except as could not
reasonably be expected to have a Material Adverse Effect, comply, and cause each
of its Subsidiaries to comply, in all respects with Environmental Laws and
provide to the Collateral Agent any documentation of such compliance which the
Collateral Agent may reasonably request; (iii) except as could not reasonably be
expected to have a Material Adverse Effect, provide the Agents written notice
within five (5) days of any Release of a Hazardous Material in excess of any
reportable quantity from or onto property at any time owned or operated by it or
any of its Subsidiaries and take any Remedial Actions required to abate said
Release; (iv) provide the Agents with written notice within ten (10) days of the
receipt of any of the following: (A) notice that an Environmental Lien has been
filed against any property of any Loan Party or any of its Subsidiaries;
(B) commencement of any Environmental Action or notice that an Environmental
Action will be filed against any Loan Party or any of its Subsidiaries; and
(C) notice of a violation, citation or other order, in each case of clauses (A),
(B) and (C) above, which could reasonably be expected to have a Material Adverse
Effect and (v) defend, indemnify and hold harmless the Agents and the Lenders
and their transferees, and their respective employees, agents, officers and
directors, from and against any claims, demands, penalties, fines, liabilities,
settlements, damages, costs or expenses (including, without limitation, attorney
and consultant fees, investigation and laboratory fees, court costs and
litigation expenses) arising out of (A) the generation, presence, disposal,
Release or threatened Release of any Hazardous Materials on, under, in,
originating or emanating from any property at any time owned or operated by any
Loan Party or any of its Subsidiaries (or its predecessors in interest or
title), (B) any personal injury (including wrongful death) or property damage
(real or personal) arising out of or related to the presence or Release of such
Hazardous Materials, (C) any request for information, investigation, lawsuit
brought or threatened, settlement reached or order by a Governmental Authority
or any other Person relating to the presence or Release of such Hazardous
Materials, (D) any violation of any Environmental Law and/or (E) any
Environmental Action filed against any Agent or any Lender.
 
-75-

--------------------------------------------------------------------------------


 
(k) Further Assurances. Take such action and execute, acknowledge and deliver,
and cause each of its Subsidiaries to take such action and execute, acknowledge
and deliver, at its sole cost and expense, such agreements, instruments or other
documents as any Agent may reasonably require from time to time in order (i) to
carry out more effectively the purposes of this Agreement and the other Loan
Documents, (ii) to subject to valid and perfected first priority Liens any of
the Collateral or any other property of any Loan Party and its Subsidiaries,
(iii) to establish and maintain the validity and effectiveness of any of the
Loan Documents and the validity, perfection and priority of the Liens intended
to be created thereby, and (iv) to better assure, convey, grant, assign,
transfer and confirm unto each Agent, each Lender and the L/C Issuer the rights
now or hereafter intended to be granted to it under this Agreement or any other
Loan Document. In furtherance of the foregoing, to the maximum extent permitted
by applicable law, each Loan Party (i) authorizes each Agent to execute any such
agreements, instruments or other documents in such Loan Party's name and to file
such agreements, instruments or other documents in any appropriate filing
office, (ii) authorizes each Agent to file any financing statement required
hereunder or under any other Loan Document, and any continuation statement or
amendment with respect thereto, in any appropriate filing office without the
signature of such Loan Party, and (iii) ratifies the filing of any financing
statement, and any continuation statement or amendment with respect thereto,
filed without the signature of such Loan Party prior to the date hereof.
 
(l) [Intentional Omitted].
 
(m) [Intentional Omitted].
 
(n) Subordination. Cause all Indebtedness and other obligations now or hereafter
owed by it to any of its Affiliates, to be subordinated in right of payment and
security to the Indebtedness and other Obligations owing to the Agents and the
Lenders in accordance with a subordination agreement in form and substance
satisfactory to the Agents.
 
-76-

--------------------------------------------------------------------------------


 
(o) After Acquired Real Property. Upon the acquisition by it or any of its
Subsidiaries after the date hereof of any fee interest in any real property
(wherever located) (each such interest being an "After Acquired Property") with
a Current Value (as defined below) in excess of $500,000 promptly (but in any
event within 20 days) after such acquisition so notify the Collateral Agent,
setting forth with specificity a description of the interest acquired, the
location of the real property, any structures or improvements thereon and either
an appraisal or such Loan Party's good-faith estimate of the current value of
such real property (for purposes of this Section, the "Current Value"). The
Collateral Agent shall notify such Loan Party whether it intends to require a
Mortgage and the other documents referred to below. Upon receipt of such notice
requesting a Mortgage, the Person which has acquired such After Acquired
Property shall promptly furnish to the Collateral Agent the following, each in
form and substance reasonably satisfactory to the Collateral Agent: (i) a
Mortgage with respect to such real property and related assets located at the
After Acquired Property, each duly executed by such Person and in recordable
form; (ii) evidence of the recording of the Mortgage referred to in clause (i)
above in such office or offices as may be necessary or, in the opinion of the
Collateral Agent, desirable to create and perfect a valid and enforceable first
priority lien on the property purported to be covered thereby or to otherwise
protect the rights of the Agents and the Lenders thereunder, (iii) a Title
Insurance Policy, (iv) a survey of such real property, certified to the
Collateral Agent and to the issuer of the Title Insurance Policy by a licensed
professional surveyor reasonably satisfactory to the Collateral Agent, and
(v) such other documents or instruments (including guarantees and opinions of
counsel) as the Collateral Agent may reasonably require. The Borrower shall pay
all fees and expenses, including reasonable attorneys' fees and expenses, and
all title insurance charges and premiums, in connection with each Loan Party's
obligations under this 0.
 
(p) Fiscal Year. Cause the Fiscal Year of the Parent and its Subsidiaries to end
on December 31 of each calendar year unless the Agents consent to a change in
such Fiscal Year (and appropriate related changes to this Agreement).
 
(q) Accounts Payable. Take commercially reasonable efforts to cause all material
accounts payable owing by any Loan Party to be paid in the ordinary course of
business, except to the extent contested in good faith by proper proceedings and
with respect to which adequate reserves have been set aside for the payment
thereof in accordance with GAAP.
 
Section 7.02 Negative Covenants . So long as any principal of or interest on any
Loan, Reimbursement Obligation, Letter of Credit Obligation or any other
Obligation (whether or not due) shall remain unpaid (other than contingent
indemnification obligations to the extent no claim giving rise thereto has been
asserted) or any Lender shall have any Commitment hereunder, each Loan Party
shall not, unless the Required Lenders shall otherwise consent in writing:
 
(a) Liens, Etc. Create, incur, assume or suffer to exist, or permit any of its
Subsidiaries to create, incur, assume or suffer to exist, any Lien upon or with
respect to any of its properties, whether now owned or hereafter acquired; file
or suffer to exist under the Uniform Commercial Code, the PPSA or any similar
law or statute of any jurisdiction, a financing statement (or the equivalent
thereof) that names it or any of its Subsidiaries as debtor; sign or suffer to
exist any security agreement authorizing any secured party thereunder to file
such financing statement (or the equivalent thereof); sell any of its property
or assets subject to an understanding or agreement, contingent or otherwise, to
repurchase such property or assets (including sales of accounts receivable) with
recourse to it or any of its Subsidiaries or assign or otherwise transfer, or
permit any of its Subsidiaries to assign or otherwise transfer, any account or
other right to receive income; other than, as to all of the above, Permitted
Liens.
 
-77-

--------------------------------------------------------------------------------


 
(b) Indebtedness. Create, incur, assume, guarantee or suffer to exist, or
otherwise become or remain liable with respect to, or permit any of its
Subsidiaries to create, incur, assume, guarantee or suffer to exist or otherwise
become or remain liable with respect to, any Indebtedness other than Permitted
Indebtedness.
 
(c) Fundamental Changes; Dispositions. Wind-up, liquidate or dissolve, or merge,
consolidate or amalgamate with any Person, or convey, sell, lease or sublease,
transfer or otherwise dispose of, whether in one transaction or a series of
related transactions, all or any part of its business, property or assets,
whether now owned or hereafter acquired (or agree to do any of the foregoing),
or purchase or otherwise acquire, whether in one transaction or a series of
related transactions, all or substantially all of the assets of any Person (or
any division thereof) (or agree to do any of the foregoing), or permit any of
its Subsidiaries to do any of the foregoing; provided, however, that
 
(i) any Subsidiary of any Loan Party (other than the Borrower) may be merged
into such Loan Party or another Subsidiary of such Loan Party, or may
consolidate with another Subsidiary of such Loan Party, so long as (A) no other
provision of this Agreement would be violated thereby, (B) such Loan Party gives
the Agents at least 30 days' prior written notice of such merger or
consolidation, (C) no Default or Event of Default shall have occurred and be
continuing either before or after giving effect to such transaction, (D) the
Lenders' rights in any Collateral, including, without limitation, the existence,
perfection and priority of any Lien thereon, are not adversely affected by such
merger or consolidation and (E) the surviving Subsidiary, if any, is joined as a
Loan Party hereunder and is a party to a Guaranty and a Security Agreement or
Canadian Security Agreement (pursuant to which the Capital Stock of such
Subsidiary is pledged to the Collateral Agent), as applicable, in each case,
which is in full force and effect on the date of and immediately after giving
effect to such merger or consolidation; and
 
(ii) any Loan Party and its Subsidiaries may (A) (x) sell or otherwise dispose
of Inventory or obsolete or worn-out equipment in the ordinary course of
business, and (y) sell or otherwise dispose of other property or assets for cash
in an aggregate amount not less than the fair market value of such property or
assets, provided that the Net Cash Proceeds of such Dispositions pursuant to
this subclause (y) do not exceed $10,000,000 in the aggregate in any
twelve-month period, (B) lease or sub-lease a Facility that would not materially
interfere with the required use of such Facility by the Parent or any other Loan
Party, (C) dispose of Permitted Investments in the ordinary course of business,
(D) make Dispositions permitted by Section 7.02(c)(i), (E) license, on a
non-exclusive basis, patents, trademarks, copyrights and know-how to third
Persons, the Parent or any other Loan Party in the ordinary course of business,
(F) make Dispositions of defaulted Accounts in order to realize on such Accounts
in a commercially reasonable manner, (G) make Dispositions of non-core assets
listed in Schedule 7.02(c) hereto; provided that in case of clauses (A) through
(G), the Net Cash Proceeds are paid to the Administrative Agent for the benefit
of the Lenders pursuant to the terms of 0.
 
-78-

--------------------------------------------------------------------------------


 
(d) Change in Nature of Business. Make, or permit any of its Subsidiaries to
make, any change in the nature of its business as described in 0.
 
(e) Loans, Advances, Investments, Etc. Make or commit or agree to make any loan,
advance guarantee of obligations, other extension of credit or capital
contributions to, or hold or invest in or commit or agree to hold or invest in,
or purchase or otherwise acquire or commit or agree to purchase or otherwise
acquire any shares of the Capital Stock, bonds, notes, debentures or other
securities of, or make or commit or agree to make any other investment in, any
other Person, or purchase or own any futures contract or otherwise become liable
for the purchase or sale of currency or other commodities at a future date in
the nature of a futures contract, or permit any of its Subsidiaries to do any of
the foregoing, except for: (i) investments, including any contracted
commitments, existing on the date hereof and set forth on Schedule 7.02(e)
hereto, but not any increase in the amount thereof (other than increases in
connection with the exercise of put or call options described in such
Schedule) or any other modification of the terms thereof, (ii) loans and
advances by it to its Subsidiaries and Minority-Owned Entities and by such
Subsidiaries or Minority-Owned Entities to it, made in the ordinary course of
business, provided that the aggregate principal amount of such loans and
advances made to Subsidiaries or Minority-Owned Entities that are not Loan
Parties shall not exceed $1,000,000 at any one time outstanding, (iii) Permitted
Investments, (iv) Permitted Acquisitions, and (v) Additional Permitted
Investments.
 
(f) Sale/leaseback Obligations. Create, incur or suffer to exist, or permit any
of its Subsidiaries to create, incur or suffer to exist, any obligations as
lessee for the payment of rent for any real or personal property in connection
with any sale and leaseback transaction.
 
(g) Capital Expenditures. (3) Make or commit or agree to make, or permit any of
its Subsidiaries to make or commit or agree to make, any Capital Expenditure (by
purchase or Capitalized Lease) that would cause the aggregate amount of all
Capital Expenditures (other than Call Center Capital Expenditures) made by the
Loan Parties and their Subsidiaries to exceed $15,000,000 in any Fiscal Year,
provided that up to 25% of any such amount referred to above, if not so expended
in the Fiscal Year for which it is permitted, may be carried over for
expenditure in the next succeeding Fiscal Year. Upon the consummation of each
Permitted Acquisition after the Effective Date, the maximum amount of Capital
Expenditures (other than Call Center Capital Expenditures) permitted thereafter
shall be increased by an amount equal to 10% of the consolidated EBITDA of the
Target subject to such acquisition (calculated on the same basis as set forth in
the definition of "Consolidated EBITDA") for the most recently completed fiscal
year of such Target (which amount shall be determined in good faith by the
Parent, based upon the audited financial statements (or, to the extent audited
financial statements are not available, unaudited financial statements) of such
Target for such fiscal year furnished to the Collateral Agent), provided that,
the aggregate amount of such increases permitted under this Section 7.02(g)(i)
shall not exceed $1,000,000.
 
(ii) Notwithstanding the provisions set forth in paragraph (g)(i) above, Accent
Marketing may make additional Capital Expenditures in connection with the
development, construction, ownership and operation of Call Centers developed
after the Effective Date ("Call Center Capital Expenditures") in an aggregate
amount not to exceed (x) $5,000,000 in any Fiscal Year, provided that up to 25%
of any such amount, if not so expended in the Fiscal Year for which it is
permitted, may be carried over for expenditure in the next succeeding Fiscal
Year, and (y) $15,000,000 during the term of this Agreement, in each case so
long as:
 
-79-

--------------------------------------------------------------------------------


 
(A) the Parent delivers to the Agents, at least 30 days prior to the initial
allocation of such Capital Expenditures as Call Center Capital Expenditures for
each Call Center developed after the Effective Date, financial projections in
form and substance reasonably acceptable to the Agents demonstrating that (1)
the Consolidated EBITDA for such Call Center resulting from such Capital
Expenditures in the first two years (or the first year, in the case the related
customer contract has a term less than three years) following the initial date
of the revenue generating operations of such Call Center exceeds 100% of the
amount of such Capital Expenditures, (2) such Call Center shall be profitable
within three months after the initial date of its revenue generating operations,
and (3) the anticipated build-out period of such Call Center,


(B) the Agents shall have received a certificate from an Authorized Officer of
the Parent certifying that, with respect to each Call Center developed after the
Effective Date, (1) the Consolidated EBITDA for such Call Center resulting from
the corresponding Call Center Capital Expenditures in the first two years (or
the first year, in the case the related customer contract has a term less than
three years) following the initial date of the revenue generating operations of
such Call Center exceeded 100% of the amount of such Capital Expenditures, and
(2) such Call Center became profitable within three months after the initial
date of its revenue generating operations, and


(C) Accent Marketing shall have entered into contracts with its customers in
connection with such Call Centers for a term of not less than three years (or
two years, so long as the Consolidated EBITDA for such Call Center resulting
from such Capital Expenditures in the first year following the initial date of
the revenue generating operations of such Call Center exceeds 100% of the amount
of such Capital Expenditures) after the initial date of the revenue generating
operations of such Call Center and which require such customers to make minimum
payments to support the financial projections delivered to the Agents pursuant
to clause (ii)(A) above.
 
(h) Restricted Payments.  (i)  Declare or pay any dividend or other
distribution, direct or indirect, on account of any Capital Stock of any Loan
Party or any of its Subsidiaries, now or hereafter outstanding, (ii) make any
repurchase, redemption, retirement, defeasance, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any Capital
Stock of any Loan Party or any direct or indirect parent of any Loan Party, now
or hereafter outstanding, (iii) make any payment to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights for the purchase
or acquisition of shares of any class of Capital Stock of any Loan Party, now or
hereafter outstanding, (iv) return any Capital Stock to any shareholders or
other equity holders of any Loan Party or any of its Subsidiaries, or make any
other distribution of property, assets, shares of Capital Stock, warrants,
rights, options, obligations or securities thereto as such or (v) pay any
management fees or any other fees or expenses (including the reimbursement
thereof by any Loan Party or any of its Subsidiaries) pursuant to any management
(for the avoidance of doubt, other than the Management Service Agreement so long
as the nature of the employment covered by such agreement is the same as in
effect on the date hereof), consulting or other services agreement to any of the
shareholders or other equityholders of any Loan Party or any of its Subsidiaries
or other Affiliates, or to any other Subsidiaries or Affiliates of any Loan
Party (collectively, the "Restricted Payments"); provided, however, (A) any Loan
Party may pay dividends to the Parent (1) in amounts necessary to pay customary
expenses of the Parent in the ordinary course of its business as a public
holding company (including salaries and related reasonable and customary
expenses incurred by employees of the Parent) and (2) in amounts necessary to
pay taxes when due and owing by the Parent, (B) any Subsidiary of the Borrower
may make Restricted Payments to the Borrower, (C) the Parent may pay dividends
in the form of common Capital Stock, (D) any Loan Party may make Restricted
Payments to the Shareholders and employees and management personnel of the
Shareholders pursuant to the terms of the shareholder agreements or similar
agreements between such Loan Party and such Shareholders, (E) the Parent and the
Borrower may make any purchase, repurchase or redemption of restricted stock
units and/or restricted stock of the Parent, any of its Subsidiaries or
Minority-Owned Entities to satisfy any applicable tax withholding obligations of
directors, officers or employees of the Parent, such Subsidiary or
Minority-Owned Entity, provided that any such purchase, repurchase or redemption
is permitted pursuant to the underlying equity incentive plan or restricted
stock or restricted stock unit grant, and (F) any Loan Party may make payments
in respect of Earnout Amounts made pursuant to the terms of the definitive
documentation for any Permitted Acquisition, provided further that, in the case
of clause (D), (I) no Default or Event of Default has occurred and is continuing
or would arise as a result of such Restricted Payments, and (II) the Loan
Parties shall be in compliance with the financial covenants set forth in 0
calculated on a pro forma basis after giving effect to such Restricted Payments
based upon the Loan Parties' financial statements delivered to the Agents
pursuant to Section 7.01(a) for the most recently ended fiscal month,
provided further that, in each case of clauses (A) through (C), (E) and (F)
above, at the election of the Collateral Agent, which the Collateral Agent may
and, upon the direction of the Required Lenders, shall make by notice to the
Borrower, no such payment shall be made if an Event of Default shall have
occurred and be continuing.
 
-80-

--------------------------------------------------------------------------------


 
(i) Federal Reserve Regulations. Permit any Loan or the proceeds of any Loan
under this Agreement to be used for any purpose that would cause such Loan to be
a margin loan under the provisions of Regulation T, U or X of the Board.
 
(j) Transactions with Affiliates. Enter into, renew, extend or be a party to, or
permit any of its Subsidiaries to enter into, renew, extend or be a party to,
any transaction or series of related transactions (including, without
limitation, the purchase, sale, lease, transfer or exchange of property or
assets of any kind or the rendering of services of any kind) with any Affiliate,
except (i) in the ordinary course of business in a manner and to an extent
consistent with past practice and necessary or desirable for the prudent
operation of its business, for fair consideration and on terms no less favorable
to it or its Subsidiaries than would be obtainable in a comparable arm's length
transaction with a Person that is not an Affiliate thereof, (ii) transactions
among the Borrower, its Subsidiaries and Minority-Owned Entities (provided such
Subsidiaries and Minority-Owned Entities are Loan Parties), and (iii)
transactions permitted by Section 7.02(e).
 
-81-

--------------------------------------------------------------------------------


 
(k) Limitations on Dividends and Other Payment Restrictions Affecting
Subsidiaries. Create or otherwise cause, incur, assume, suffer or permit to
exist or become effective any consensual encumbrance or restriction of any kind
on the ability of any Subsidiary of any Loan Party (i) to pay dividends or to
make any other distribution on any shares of Capital Stock of such Subsidiary
owned by any Loan Party or any of its Subsidiaries, (ii) to pay or prepay or to
subordinate any Indebtedness owed to any Loan Party or any of its Subsidiaries,
(iii) to make loans or advances to any Loan Party or any of its Subsidiaries or
(iv) to transfer any of its property or assets to any Loan Party or any of its
Subsidiaries, or permit any of its Subsidiaries to do any of the foregoing;
provided, however, that nothing in any of clauses (i) through (iv) of this 0
shall prohibit or restrict compliance with:
 
(A) this Agreement and the other Loan Documents;
 
(B) any agreements in effect on the date of this Agreement and described on
Schedule 0;
 
(C) any applicable law, rule or regulation (including, without limitation,
applicable currency control laws and applicable state corporate statutes
restricting the payment of dividends in certain circumstances);
 
(D) in the case of clause (iv) any agreement setting forth customary
restrictions on the subletting, assignment or transfer of any property or asset
that is a lease, license, conveyance or contract of similar property or assets;
or
 
(E) in the case of clause (iv) any agreement, instrument or other document
evidencing a Permitted Lien from restricting on customary terms the transfer of
any property or assets subject thereto.
 
(l) Limitation on Issuance of Capital Stock. Other than with respect to the
Parent, issue or sell or enter into any agreement or arrangement for the
issuance and sale of, or permit any of its Subsidiaries to issue or sell or
enter into any agreement or arrangement for the issuance and sale of, any shares
of its Capital Stock, any securities convertible into or exchangeable for its
Capital Stock or any warrants, except for, in the case of any Loan Party other
than the Parent, the issuance and sale of shares of such Loan Party's Capital
Stock and any securities convertible into or exchangeable for such Loan Party's
Capital Stock granted or issued to such Loan Party's senior officers and
management personnel in an aggregate amount not to exceed 30% of the aggregate
outstanding shares of such Loan Party's Capital Stock as of the Effective Date.
 
(m) Modifications of Indebtedness, Organizational Documents and Certain Other
Agreements; Etc. (i) Amend, modify or otherwise change (or permit the amendment,
modification or other change in any manner of) any of the provisions of any of
its or its Subsidiaries' Indebtedness or of any instrument or agreement
(including, without limitation, any purchase agreement, indenture, loan
agreement or security agreement) relating to any such Indebtedness if such
amendment, modification or change would shorten the final maturity or average
life to maturity of, or require any payment to be made earlier than the date
originally scheduled on, such Indebtedness, would increase the interest rate
applicable to such Indebtedness, would change the subordination provision, if
any, of such Indebtedness, or would otherwise be adverse to the Lenders or the
issuer of such Indebtedness in any respect, (ii) except for the Obligations,
make any voluntary or optional payment, prepayment, redemption, defeasance,
sinking fund payment or other acquisition for value of any of its or its
Subsidiaries' Indebtedness (including, without limitation, by way of depositing
money or securities with the trustee therefor before the date required for the
purpose of paying any portion of such Indebtedness when due), or refund,
refinance, replace or exchange any other Indebtedness for any such Indebtedness
(except to the extent such Indebtedness is otherwise expressly permitted by the
definition of "Permitted Indebtedness"), or make any payment, prepayment,
redemption, defeasance, sinking fund payment or repurchase of any outstanding
Indebtedness as a result of any asset sale, change of control, issuance and sale
of debt or equity securities or similar event, or give any notice with respect
to any of the foregoing, (iii) except as permitted by 0, amend, modify or
otherwise change its name, jurisdiction of organization, organizational
identification number or FEIN or (iv) amend, modify or otherwise change its
certificate of incorporation or bylaws (or other similar organizational
documents), including, without limitation, by the filing or modification of any
certificate of designation, or any agreement or arrangement entered into by it,
with respect to any of its Capital Stock (including any shareholders'
agreement), or enter into any new agreement with respect to any of its Capital
Stock, except any such amendments, modifications or changes or any such new
agreements or arrangements pursuant to this clause (iv) that either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.
 
-82-

--------------------------------------------------------------------------------


 
(n) Investment Company Act of 1940. Engage in any business, enter into any
transaction, use any securities or take any other action or permit any of its
Subsidiaries to do any of the foregoing, that would cause it or any of its
Subsidiaries to become subject to the registration requirements of the
Investment Company Act of 1940, as amended, by virtue of being an "investment
company" or a company "controlled" by an "investment company" not entitled to an
exemption within the meaning of such Act.
 
(o) ERISA . Except as could not reasonably be expected to have a Material
Adverse Effect, (i) engage, or permit any ERISA Affiliate to engage, in any
transaction described in Section 4069 of ERISA; (ii) engage, or permit any ERISA
Affiliate to engage, in any prohibited transaction described in Section 406 of
ERISA or 4975 of the Internal Revenue Code for which a statutory or class
exemption is not available or a private exemption has not previously been
obtained from the U.S. Department of Labor; (iii) adopt or permit any ERISA
Affiliate to adopt any employee welfare benefit plan within the meaning of
Section 3(1) of ERISA which provides benefits to employees after termination of
employment other than as required by Section 601 of ERISA or applicable law;
(iv) fail to make any contribution or payment to any Multiemployer Plan which it
or any ERISA Affiliate may be required to make under any agreement relating to
such Multiemployer Plan, or any law pertaining thereto; or (v) fail, or permit
any ERISA Affiliate to fail, to pay any required installment or any other
payment required under Section 412 of the Internal Revenue Code on or before the
due date for such installment or other payment.
 
(p) Environmental. (i) Permit the use, handling, generation, storage, treatment,
Release or disposal of Hazardous Materials at any property owned or leased by it
or any of its Subsidiaries, except in compliance with Environmental Laws and so
long as such use, handling, generation, storage, treatment, Release or disposal
of Hazardous Materials does not result in a Material Adverse Effect; or (ii)
assume through agreement by it or any of its Subsidiaries any Environmental
Liabilities and Costs except as could not reasonably be expected to have a
Material Adverse Effect.
 
-83-

--------------------------------------------------------------------------------


 
(q) Certain Agreements. Agree to any amendment or other change to or waiver of
any of its rights under any Material Contract to the extent such amendment,
change or waiver could materially adverse to its interests or the interests of
the Agents and the Lenders.
 
(r) Excess Cash. Notwithstanding anything contained herein to the contrary,
neither the Parent nor any of its Subsidiaries shall accumulate or maintain cash
in bank accounts (in excess of checks outstanding against such accounts and
amounts necessary to meet minimum balance requirements), cash equivalents and
Permitted Investments in an aggregate amount in excess of $2,000,000 (excluding
(i) the amounts deposited into the Cash Management Accounts and accounts
specifically and exclusively used for payroll, payroll taxes and other employee
wage and benefit payments to or for the benefit of any Loan Party's employees
and sales taxes, and (ii) the amount of any cash in bank accounts, cash
equivalents and Permitted Investments of (x) Allard Johnson Communications Inc.
and (y) Veritas Communications Inc., so long as such Person is not a Loan Party)
for a period of more than 5 consecutive Business Days (or, during the months of
January and December in any calendar year, for VitroRobertson LLC, Hello Design,
LLC and any other Loan Party with bank accounts located in the State of
California (with respect to such bank accounts) for a period of more than 8
consecutive Business Days, until such Person's bank accounts have been moved to
accounts held with a Cash Management Bank), provided that any Loan Party may, at
the request of a client, set aside media and production-related advances made by
such client in escrow accounts which are not Cash Management Accounts. The
Parent shall use reasonable efforts to cause VitroRobertson LLC, Hello Design,
LLC and any other Loan Party with bank accounts located in the State of
California (with respect to such bank accounts) to transfer cash held in their
existing bank accounts to accounts maintained by a Cash Management Bank.
 
Section 7.03 Financial Covenants . So long as any principal of or interest on
any Loan, Reimbursement Obligation, Letter of Credit Obligation or any other
Obligation (whether or not due) shall remain unpaid or any Lender shall have any
Commitment hereunder, each Loan Party shall not, unless the Required Lenders
shall otherwise consent in writing:
 
(a) Senior Leverage Ratio. Permit the Senior Leverage Ratio, for any period of
four (4) consecutive fiscal quarters of the Parent and its Subsidiaries, as of
the end of each fiscal quarter set forth below, to be greater than the
applicable ratio set forth opposite such period:
 
-84-

--------------------------------------------------------------------------------




 Applicable Period 
 
 Senior Leverage Ratio 
 June 30, 2007 
 
 3.2500:1.00 
 September 30, 2007 
 
 3.2500:1.00 
 December 31, 2007 
 
 3.2500:1.00 
 March 31, 2008 
 
 3.2500:1.00 
 June 30, 2008 
 
 3.2500:1.00 
 September 30, 2008 
 
 3.2500:1.00 
 December 31, 2008 
 
 3.2500:1.00 
 March 31, 2009 
 
 3.2500:1.00 
 June 30, 2009 
 
 3.2500:1.00 
 September 30, 2009 
 
 3.2500:1.00 
 December 31, 2009 
 
 3.2500:1.00 
 March 31, 2010 
 
 3.2500:1.00 
 June 30, 2010 
 
 3.1875:1.00 
 September 30, 2010 
 
 3.1250:1.00 
 December 31, 2010 
 
 3.0625:1.00 
 March 31, 2011 
 
 3.0000:1.00 
 June 30, 2011 
 
 2.9375:1.00 
 September 30, 2011 
 
 2.8750:1.00 
 December 31, 2011 
 
 2.8125:1.00 
 March 31, 2012 
 
 2.7500:1.00 

 
-85-

--------------------------------------------------------------------------------


 
(b) Fixed Charge Coverage Ratio. Permit the Fixed Charge Coverage Ratio of the
Parent and its Subsidiaries, (i) as of the end of each period of four (4)
consecutive fiscal quarters of the Parent and its Subsidiaries ending June 30,
2007, September 30, 2007, December 31, 2007 and March 31, 2008, to be less than
1.20:1.00, (ii) as of the end of each period of four (4) consecutive fiscal
quarters of the Parent and its Subsidiaries ending June 30, 2008, to be less
than 1.25:1.00, and (iii) as of the end of each period of four (4) consecutive
fiscal quarters of the Parent and its Subsidiaries thereafter, to be less than
1.30:1.00.
 
(c) Consolidated EBITDA. Permit Consolidated EBITDA of the Parent and its
Subsidiaries, for any period of four (4) consecutive fiscal quarters of the
Parent and its Subsidiaries, commencing with the period ending June 30, 2007, to
be less than $30,000,000. Upon the consummation of each Permitted Acquisition
after the Effective Date, the minimum Consolidated EBITDA covenant level
thereafter shall be increased by an amount equal to 100% of the consolidated
EBITDA of the Target subject to such acquisition (calculated on the same basis
as set forth in the definition of "Consolidated EBITDA") for the most recently
completed fiscal year of such Target (which amount shall be determined in good
faith by the Parent, based upon the audited financial statements (or, to the
extent audited financial statements are not available, unaudited financial
statements) of such Target for such fiscal year furnished to the Collateral
Agent).
 


ARTICLE VIII

 
MANAGEMENT, COLLECTION AND STATUS OF
ACCOUNTS AND OTHER COLLATERAL
 
Section 8.01 Collection of Accounts; Management of Collateral . xii) The Loan
Parties shall (i) establish and maintain cash management services of a type and
on terms satisfactory to Administrative Agent at one or more of the banks set
forth on Schedule 8.01 (each a "Cash Management Bank"), and shall take such
reasonable steps to enforce, collect and receive all amounts owing on the
Accounts of Loan Parties or any of their Subsidiaries, except as set forth on
Schedule 8.01, and (ii) deposit or cause to be deposited promptly, and in any
event no later than the first Business Day after the date of receipt thereof,
all proceeds in respect of any Collateral and all Collections and other amounts
received by any Loan Party (including payments made by the Account Debtors
directly to any Loan Party) into a Cash Management Account or the Concentration
Account, subject to one or more Control Agreements. 
 
(b) On the Effective Date, the Loan Parties shall, with respect to each Cash
Management Account, deliver to Collateral Agent a Control Agreement with respect
to such Cash Management Account.  Each such Control Agreement shall provide,
among other things, that (i) upon the occurrence and during the continuance of
an Event of Default, the Cash Management Bank will comply with any instructions
originated by the Collateral Agent directing the disposition of the funds in
such Cash Management Account without further consent by the Borrower or its
Subsidiaries, as applicable, (ii) the Cash Management Bank has no rights of
setoff or recoupment or any other claim against the applicable Cash Management
Account, other than for payment of its service fees and other charges directly
related to the administration of such Cash Management Account and for returned
checks or other items of payment, and (iii) upon the occurrence and during the
continuance of an Event of Default, upon the instruction of the Collateral
Agent, the Cash Management Bank will forward, by daily sweep, all amounts in the
applicable Cash Management Account to the Administrative Agent's Account.
 
-86-

--------------------------------------------------------------------------------


 
(c) Upon the terms and subject to the conditions set forth in the Concentration
Account Agreement with respect to the Concentration Account, all amounts
received in the Concentration Account shall be wired each Business Day into the
Administrative Agent's Account, except that, so long as no Event of Default has
occurred and is continuing, the Collateral Agent will not direct the
Concentration Account Bank to transfer funds in the Concentration Account to the
Administrative Agent's Account.
 
(d) So long as no Default or Event of Default has occurred and is continuing,
the Borrower may amend Schedule 8.01 to add or replace a Cash Management Bank or
Cash Management Account; provided, however, that (i) such prospective Cash
Management Bank shall be reasonably satisfactory to Collateral Agent and
Collateral Agent shall have consented in writing in advance to the opening of
such Cash Management Account with the prospective Cash Management Bank, and (ii)
prior to the time of the opening of such Cash Management Account, the applicable
Loan Party and such prospective Cash Management Bank shall have executed and
delivered to Collateral Agent a Control Agreement. Each Loan Party shall close
any of its Cash Management Accounts (and establish replacement cash management
accounts in accordance with the foregoing sentence) promptly and in any event
within thirty (30) days of notice from Collateral Agent that the
creditworthiness of the Cash Management Bank, at which such Cash Management
Accounts are located, is no longer acceptable in Collateral Agent's reasonable
judgment, or as promptly as practicable and in any event within sixty (60) days
of notice from Collateral Agent that the operating performance, funds transfer,
or availability procedures or performance of the Cash Management Bank with
respect to Cash Management Accounts or Collateral Agent's liability under any
Control Agreement with such Cash Management Bank is no longer acceptable in
Collateral Agent's reasonable judgment.
 
(e) The Cash Management Accounts shall be subject to Control Agreements and
shall be cash collateral accounts, with all cash, checks and similar items of
payment in such accounts securing payment of the Obligations, and in which the
Loan Parties are hereby deemed to have granted a Lien to Collateral Agent for
the benefit of the Secured Parties. All checks, drafts, notes, money orders,
acceptances, cash and other evidences of Indebtedness received directly by any
Loan Party as proceeds of any Collateral shall be held by such Loan Party in
trust for the Agents and the Lenders and upon receipt be deposited by such Loan
Party in original form and no later than the next Business Day after receipt
thereof into the Concentration Account; provided, however, all Net Cash Proceeds
received directly by such Loan Party pursuant to an event described in 0, (v) or
(vi) shall be held by such Loan Party in trust for the Agents and the Lenders
and upon the instruction of Collateral Agent, be deposited by the Loan Party in
original form and no later than the next Business Day after receipt thereof into
the Administrative Agent's Account. A Loan Party shall not commingle such
collections with such Loan Party's own funds or the funds of any Subsidiary or
Affiliate of such Loan Party or with the proceeds of any assets not included in
the Collateral. No checks, drafts or other instrument received by the Collateral
Agent shall constitute final payment to the Collateral Agent unless and until
such instruments have actually been collected.
 
-87-

--------------------------------------------------------------------------------


 
(f) After the occurrence and during the continuance of an Event of Default, any
Agent may send a notice of assignment and/or notice of the Lenders' security
interest to any and all Account Debtors or third parties holding or otherwise
concerned with any of the Collateral, and thereafter the Collateral Agent shall
have the sole right to collect the Accounts and/or take possession of the
Collateral and the books and records relating thereto. The Loan Parties shall
not, without prior written consent of the Collateral Agent, grant any extension
of time of payment of any Account, compromise or settle any Account for less
than the full amount thereof, release, in whole or in part, any Person or
property liable for the payment thereof, or allow any credit or discount
whatsoever thereon, except, in the absence of a continuing Event of Default, in
the ordinary course of business.
 
(g) Each Loan Party hereby appoints each Agent or its designee on behalf of such
Agent as the Loan Parties' attorney-in-fact with power exercisable during the
continuance of an Event of Default to endorse any Loan Party's name upon any
notes, acceptances, checks, drafts, money orders or other evidences of payment
relating to the Accounts, to sign any Loan Party's name on any invoice or bill
of lading relating to any of the Accounts, drafts against Account Debtors with
respect to Accounts, assignments and verifications of Accounts and notices to
Account Debtors with respect to Accounts, to send verification of Accounts, and
to notify the relevant postal service authorities to change the address for
delivery of mail addressed to any Loan Party to such address as such Agent may
designate and to do all other acts and things necessary to carry out this
Agreement. All acts of said attorney or designee are hereby ratified and
approved, and said attorney or designee shall not be liable for any acts of
omission or commission (other than acts of omission or commission constituting
gross negligence or willful misconduct as determined by a final judgment of a
court of competent jurisdiction), or for any error of judgment or mistake of
fact or law; this power being coupled with an interest is irrevocable until all
of the Loans, Letter of Credit Obligations and other Obligations under the Loan
Documents are paid in full and all of the Loan Documents are terminated.
 
(h) Nothing herein contained shall be construed to constitute any Agent as agent
of any Loan Party for any purpose whatsoever, and the Agents shall not be
responsible or liable for any shortage, discrepancy, damage, loss or destruction
of any part of the Collateral wherever the same may be located and regardless of
the cause thereof (other than from acts of omission or commission constituting
gross negligence or willful misconduct as determined by a final judgment of a
court of competent jurisdiction). The Agents shall not, under any circumstance
or in any event whatsoever, have any liability for any error or omission or
delay of any kind occurring in the settlement, collection or payment of any of
the Accounts or any instrument received in payment thereof or for any damage
resulting therefrom (other than acts of omission or commission constituting
gross negligence or willful misconduct as determined by a final judgment of a
court of competent jurisdiction). The Agents, by anything herein or in any
assignment or otherwise, do not assume any of the obligations under any contract
or agreement assigned to any Agent and shall not be responsible in any way for
the performance by any Loan Party of any of the terms and conditions thereof.
 
(i) If any Account includes a charge for any tax payable to any Governmental
Authority, each Agent is hereby authorized (but in no event obligated) in its
discretion to pay the amount thereof to the proper taxing authority for the Loan
Parties' account and to charge the Loan Parties therefor. The Loan Parties shall
notify the Agents if any Account includes any taxes due to any such Governmental
Authority and, in the absence of such notice, the Agents shall have the right to
retain the full proceeds of such Account and shall not be liable for any taxes
that may be due by reason of the sale and delivery creating such Account.
 
-88-

--------------------------------------------------------------------------------


 
(j) Notwithstanding any other terms set forth in the Loan Documents, the rights
and remedies of the Agents and the Lenders herein provided, and the obligations
of the Loan Parties set forth herein, are cumulative of, may be exercised singly
or concurrently with, and are not exclusive of, any other rights, remedies or
obligations set forth in any other Loan Document or as provided by law.
 
Section 8.02 Collateral Custodian. Upon the occurrence and during the
continuance of any Default or Event of Default, the Collateral Agent may at any
time and from time to time employ and maintain on the premises of any Loan Party
a custodian selected by the Collateral Agent who shall have full authority to do
all acts necessary to protect the Agents' and the Lenders' interests. Each Loan
Party hereby agrees to, and to cause its Subsidiaries to, cooperate with any
such custodian and to do whatever the Collateral Agent may reasonably request to
preserve the Collateral. All costs and expenses incurred by the Collateral Agent
by reason of the employment of the custodian shall be the responsibility of the
Borrower and charged to the Loan Account.
 
ARTICLE IX

 
EVENTS OF DEFAULT
 
Section 9.01 Events of Default . If any of the following Events of Default shall
occur and be continuing:
 
(a) the Borrower shall fail to pay any principal of or interest on any Loan, any
Collateral Agent Advance, any Reimbursement Obligation or any fee, indemnity or
other amount payable under this Agreement or any other Loan Document when due
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise); 
 
(b) any representation or warranty made or deemed made by or on behalf of any
Loan Party or by any officer of the foregoing under or in connection with any
Loan Document or under or in connection with any report, certificate, or other
document delivered to any Agent, any Lender or the L/C Issuer pursuant to any
Loan Document shall have been incorrect in any material respect when made or
deemed made;
 
(c) any Loan Party shall fail to perform or comply with (i) any covenant or
agreement contained in paragraph (c)(i) of Section 7.01 or paragraph (d) of
Section 7.01 (with respect to the Parent and the Borrower), or any covenant or
agreement contained in Section 7.02, Section 7.03 or 0, or any Loan Party shall
fail to perform or comply with any covenant or agreement contained in any
Security Agreement to which it is a party, any Mortgage to which it is a party
or any Canadian Security Agreement to which it is a party, (ii) any covenant or
agreement contained in paragraph (a) of Section 7.01, and such failure, if
capable of being remedied, shall remain unremedied for a period of 7 days, after
the earlier of the date a senior officer of any Loan Party becomes aware of such
failure and the date written notice of such default shall have been given by any
Agent to the Borrower, (iii) any covenant or agreement contained in paragraphs
(f), (h), (j)(iii) or (j)(iv) of Section 7.01, and such failure, if capable of
being remedied, shall remain unremedied for a period of 5 days after the earlier
of the date a senior officer of any Loan Party becomes aware of such failure and
the date written notice of such default shall have been given by any Agent to
the Borrower, (iv) any covenant or agreement contained in paragraphs (b),
(c)(ii), (o) or (q) of Section 7.01, and such failure, if capable of being
remedied, shall remain unremedied for a period of 10 days after the earlier of
the date a senior officer of any Loan Party becomes aware of such failure and
the date written notice of such default shall have been given by any Agent to
the Borrower;
 
-89-

--------------------------------------------------------------------------------


 
(d) any Loan Party shall fail to perform or comply with any other term, covenant
or agreement contained in any Loan Document to be performed or observed by it
and, except as set forth in subsections 0, 0 and 0 of this 0, such failure, if
capable of being remedied, shall remain unremedied for 25 days after the earlier
of the date a senior officer of any Loan Party becomes aware of such failure and
the date written notice of such default shall have been given by any Agent to
such Loan Party;
 
(e) any Loan Party shall fail to pay any principal of any of its Indebtedness
(excluding Indebtedness evidenced by this Agreement), in excess of $2,000,000
when due (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise) and such failure shall continue after the applicable grace
period, if any, specified in the agreement or instrument relating to such
Indebtedness, or any other default under any agreement or instrument relating to
any such Indebtedness, or any other event, shall occur and shall continue after
the applicable grace period, if any, specified in such agreement or instrument,
if the effect of such default or event is to accelerate, or to permit the
acceleration of, the maturity of such Indebtedness; or any such Indebtedness
shall be declared to be due and payable, or required to be prepaid (other than
by a regularly scheduled required prepayment), redeemed, purchased or defeased
or an offer to prepay, redeem, purchase or defease such Indebtedness shall be
required to be made, in each case, prior to the stated maturity thereof;
 
(f) any Loan Party (i) shall institute any proceeding or voluntary case seeking
to adjudicate it a bankrupt or insolvent, or seeking dissolution, liquidation,
winding up, reorganization, arrangement, adjustment, protection, relief or
composition of it or its debts under any law relating to bankruptcy, insolvency,
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a receiver, trustee, custodian or other similar official
for any such Person or for any substantial part of its property, (ii) shall be
generally not paying its debts as such debts become due or shall admit in
writing its inability to pay its debts generally, (iii) shall make a general
assignment for the benefit of creditors, or (iv) shall take any action to
authorize or effect any of the actions set forth above in this subsection 0;
 
(g) any proceeding shall be instituted against any Loan Party seeking to
adjudicate it a bankrupt or insolvent, or seeking dissolution, liquidation,
winding up, reorganization, arrangement, adjustment, protection, relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee, custodian or other similar official for any such Person or
for any substantial part of its property, and either such proceeding shall
remain undismissed or unstayed for a period of 45 days or any of the actions
sought in such proceeding (including, without limitation, the entry of an order
for relief against any such Person or the appointment of a receiver, trustee,
custodian or other similar official for it or for any substantial part of its
property) shall occur;
 
-90-

--------------------------------------------------------------------------------


 
(h) (x) any Loan Document shall at any time for any reason (other than pursuant
to the express terms thereof) cease to be valid and binding on or enforceable
against any Loan Party intended to be a party thereto, or (y) the validity or
enforceability of any material provision of any Loan Document shall be contested
by any Loan Party thereto, or a proceeding shall be commenced by any Loan Party,
seeking to establish the invalidity or unenforceability thereof;
 
(i) any Security Agreement, any Mortgage, any Canadian Security Agreement or any
other security document, after delivery thereof pursuant hereto, shall for any
reason fail or cease to create a valid and perfected and, except to the extent
permitted by the terms hereof or thereof, first priority Lien in favor of the
Collateral Agent for the benefit of the Agents, the Lenders and the Bank Product
Providers on any Collateral purported to be covered thereby;
 
(j) one or more judgments, orders or awards (or any settlement of any claim
that, if breached, could result in a judgment, order or award) for the payment
of money exceeding $3,000,000 in the aggregate shall be rendered against any
Loan Party and remain unsatisfied and either (i) enforcement proceedings shall
have been commenced by any creditor upon any such judgment, order, award or
settlement, (ii) there shall be a period of 20 consecutive days after entry
thereof during which a stay of enforcement of any such judgment, order, award or
settlement, by reason of a pending appeal or otherwise, shall not be in effect,
or (iii) at any time during which a stay of enforcement of any such judgment,
order, award or settlement, by reason of a pending appeal or otherwise, is in
effect, such judgment, order, award or settlement is not bonded in the full
amount of such judgment, order, award or settlement; provided, however, that any
such judgment, order, award or settlement shall not give rise to an Event of
Default under this subsection 0 if and for so long as (A) the amount of such
judgment, order, award or settlement is covered by a valid and binding policy of
insurance between the defendant and the insurer covering full payment thereof
and (B) such insurer has been notified, and has not disputed the claim made for
payment, of the amount of such judgment, order, award or settlement;
 
(k) any Loan Party is enjoined, restrained or in any way prevented by the order
of any court or any Governmental Authority from conducting all or any material
part of the Loan Parties' business taken as a whole for more than fifteen (15)
days;
 
(l) any cessation of a substantial part of the business of any Loan Party for a
period which materially and adversely affects the ability of the Loan Parties to
continue their business taken as a whole on a profitable basis;
 
(m) the loss, suspension or revocation of, or failure to renew, any license or
permit now held or hereafter acquired by any Loan Party, if such loss,
suspension, revocation or failure to renew could reasonably be expected to have
a Material Adverse Effect;
 
-91-

--------------------------------------------------------------------------------


 
(n) the indictment of any Loan Party under any criminal statute, or commencement
of criminal or civil proceedings against any Loan Party, pursuant to which
statute or proceedings the penalties or remedies sought or available include
forfeiture to any Governmental Authority of any material portion of the property
of the Loan Parties taken as a whole;
 
(o) any Loan Party or any of its ERISA Affiliates shall have made a complete or
partial withdrawal from a Multiemployer Plan, and, as a result of such complete
or partial withdrawal, any Loan Party or any of its ERISA Affiliates incurs a
withdrawal liability in an annual amount exceeding $1,000,000; or a
Multiemployer Plan enters reorganization status under Section 4241 of ERISA,
and, as a result thereof any Loan Party's or any of its ERISA Affiliates' annual
contribution requirements with respect to such Multiemployer Plan increases in
an annual amount exceeding $1,000,000;
 
(p) any Termination Event with respect to any Employee Plan shall have occurred,
and, 30 days after notice thereof shall have been given to any Loan Party by any
Agent, (i) such Termination Event (if correctable) shall not have been
corrected, and (ii) the then current value of such Employee Plan's vested
benefits exceeds the then current value of assets allocable to such benefits in
such Employee Plan by more than $1,000,000 (or, in the case of a Termination
Event involving liability under Section 409, 502(i), 502(l), 515, 4062, 4063,
4064, 4069, 4201, 4204 or 4212 of ERISA or Section 4971 or 4975 of the Internal
Revenue Code, the liability is in excess of such amount); or
 
(q) a Change of Control shall have occurred;
 
then, and in any such event, the Collateral Agent may, and shall at the request
of the Required Lenders, by notice to the Borrower, (i) terminate or reduce all
Commitments, whereupon all Commitments shall immediately be so terminated or
reduced, (ii) declare all or any portion of the Loans and Reimbursement
Obligations then outstanding to be due and payable, whereupon all or such
portion of the aggregate principal of all Loans and Reimbursement Obligations,
all accrued and unpaid interest thereon, all fees and all other amounts payable
under this Agreement and the other Loan Documents shall become due and payable
immediately, without presentment, demand, protest or further notice of any kind,
all of which are hereby expressly waived by each Loan Party and (iii) exercise
any and all of its other rights and remedies under applicable law, hereunder and
under the other Loan Documents; provided, however, that upon the occurrence of
any Event of Default described in subsection 0 or 0 of this 0 with respect to
any Loan Party, without any notice to any Loan Party or any other Person or any
act by any Agent or any Lender, all Commitments shall automatically terminate
and all Loans and Reimbursement Obligations then outstanding, together with all
accrued and unpaid interest thereon, all fees and all other amounts due under
this Agreement and the other Loan Documents shall become due and payable
automatically and immediately, without presentment, demand, protest or notice of
any kind, all of which are expressly waived by each Loan Party. Subject to
Section 4.04(b), the Administrative Agent may, after the occurrence and during
the continuation of any Event of Default, require the Borrower to deposit with
the Administrative Agent with respect to each Letter of Credit then outstanding
cash in an amount equal to 102.5% of the greatest amount for which such Letter
of Credit may be drawn. Such deposits shall be held by the Administrative Agent
in the Letter of Credit Collateral Account as security for, and to provide for
the payment of, the Letter of Credit Obligations.
 
-92-

--------------------------------------------------------------------------------


 
ARTICLE X

 
AGENTS
 
Section 10.01 Appointment . Each Lender (and each subsequent maker of any Loan
by its making thereof) hereby irrevocably appoints and authorizes the
Administrative Agent and the Collateral Agent to perform the duties of each such
Agent as set forth in this Agreement including: (i) to receive on behalf of each
Lender any payment of principal of or interest on the Loans outstanding
hereunder and all other amounts accrued hereunder for the account of the Lenders
and paid to such Agent, and, subject to 1)a)ii) of this Agreement, to distribute
promptly to each Lender its Pro Rata Share of all payments so received; (ii) to
distribute to each Lender copies of all material notices and agreements received
by such Agent and not required to be delivered to each Lender pursuant to the
terms of this Agreement, provided that while Agents shall endeavor to make such
deliveries Agents shall not have any liability to the Lenders for any Agent's
failure to distribute any such notices or agreements to the Lenders; (iii) to
maintain, in accordance with its customary business practices, ledgers and
records reflecting the status of the Obligations, the Loans, and related matters
and to maintain, in accordance with its customary business practices, ledgers
and records reflecting the status of the Collateral and related matters; (iv) to
execute or file any and all financing or similar statements or notices,
amendments, renewals, supplements, documents, instruments, proofs of claim,
notices and other written agreements with respect to this Agreement or any other
Loan Document; (v) to make the Loans and Collateral Agent Advances, for such
Agent or on behalf of the applicable Lenders as provided in this Agreement or
any other Loan Document; (vi) to perform, exercise, and enforce any and all
other rights and remedies of the Lenders with respect to the Loan Parties, the
Obligations, or otherwise related to any of same to the extent reasonably
incidental to the exercise by such Agent of the rights and remedies specifically
authorized to be exercised by such Agent by the terms of this Agreement or any
other Loan Document; (vii)  to incur and pay such fees necessary or appropriate
for the performance and fulfillment of its functions and powers pursuant to this
Agreement or any other Loan Document; and (viii) subject to 0 of this Agreement,
to take such action as such Agent deems appropriate on its behalf to administer
the Loans and the Loan Documents and to exercise such other powers delegated to
such Agent by the terms hereof or the other Loan Documents (including, without
limitation, the power to give or to refuse to give notices, waivers, consents,
approvals and instructions and the power to make or to refuse to make
determinations and calculations) together with such powers as are reasonably
incidental thereto to carry out the purposes hereof and thereof. As to any
matters not expressly provided for by this Agreement and the other Loan
Documents (including, without limitation, enforcement or collection of the
Loans), the Agents shall not be required to exercise any discretion or take any
action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Required Lenders, and such instructions of the Required Lenders shall be
binding upon all Lenders and all makers of Loans; provided, however, that the
L/C Issuer shall not be required to refuse to honor a drawing under any Letter
of Credit and the Agents shall not be required to take any action which, in the
reasonable opinion of any Agent, exposes such Agent to liability or which is
contrary to this Agreement or any other Loan Document or applicable law.
 
-93-

--------------------------------------------------------------------------------


 
Section 10.02 Nature of Duties . The Agents shall have no duties or
responsibilities except those expressly set forth in this Agreement or in the
other Loan Documents. The duties of the Agents shall be mechanical and
administrative in nature. The Agents shall not have by reason of this Agreement
or any other Loan Document a fiduciary relationship in respect of any Lender.
Nothing in this Agreement or any other Loan Document, express or implied, is
intended to or shall be construed to impose upon the Agents any obligations in
respect of this Agreement or any other Loan Document except as expressly set
forth herein or therein. Each Lender shall make its own independent
investigation of the financial condition and affairs of the Loan Parties in
connection with the making and the continuance of the Loans hereunder and shall
make its own appraisal of the creditworthiness of the Loan Parties and the value
of the Collateral, and the Agents shall have no duty or responsibility, either
initially or on a continuing basis, to provide any Lender with any credit or
other information with respect thereto, whether coming into their possession
before the initial Loan hereunder or at any time or times thereafter, provided
that, upon the reasonable request of a Lender, each Agent shall provide to such
Lender any documents or reports delivered to such Agent by the Loan Parties
pursuant to the terms of this Agreement or any other Loan Document. If any Agent
seeks the consent or approval of the Required Lenders to the taking or
refraining from taking any action hereunder, such Agent shall send notice
thereof to each Lender. Each Agent shall promptly notify each Lender any time
that the Required Lenders have instructed such Agent to act or refrain from
acting pursuant hereto.
 
Section 10.03 Rights, Exculpation, Etc. The Agents and their directors,
officers, agents or employees shall not be liable for any action taken or
omitted to be taken by them under or in connection with this Agreement or the
other Loan Documents, except for their own gross negligence or willful
misconduct as determined by a final judgment of a court of competent
jurisdiction. Without limiting the generality of the foregoing, the Agents
(i) may treat the payee of any Loan as the owner thereof until the
Administrative Agent (or the Collateral Agent, as applicable) receives written
notice of the assignment or transfer thereof, pursuant to 0 hereof, signed by
such payee and in form satisfactory to the Administrative Agent (or the
Collateral Agent, as applicable); (ii) may consult with legal counsel
(including, without limitation, counsel to any Agent or counsel to the Loan
Parties), independent public accountants, and other experts selected by any of
them and shall not be liable for any action taken or omitted to be taken in good
faith by any of them in accordance with the advice of such counsel or experts;
(iii) make no warranty or representation to any Lender and shall not be
responsible to any Lender for any statements, certificates, warranties or
representations made in or in connection with this Agreement or the other Loan
Documents; (iv) shall not have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of this
Agreement or the other Loan Documents on the part of any Person, the existence
or possible existence of any Default or Event of Default, or to inspect the
Collateral or other property (including, without limitation, the books and
records) of any Person; (v) shall not be responsible to any Lender for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of this Agreement or the other Loan Documents or any other instrument or
document furnished pursuant hereto or thereto; and (vi) shall not be deemed to
have made any representation or warranty regarding the existence, value or
collectibility of the Collateral, the existence, priority or perfection of the
Collateral Agent's Lien thereon, or any certificate prepared by any Loan Party
in connection therewith, nor shall the Agents be responsible or liable to the
Lenders for any failure to monitor or maintain any portion of the Collateral.
The Agents shall not be liable for any apportionment or distribution of payments
made in good faith pursuant to 0, and if any such apportionment or distribution
is subsequently determined to have been made in error the sole recourse of any
Lender to whom payment was due but not made, shall be to recover from other
Lenders any payment in excess of the amount which they are determined to be
entitled. The Agents may at any time request instructions from the Lenders with
respect to any actions or approvals which by the terms of this Agreement or of
any of the other Loan Documents the Agents are permitted or required to take or
to grant, and if such instructions are promptly requested, the Agents shall be
absolutely entitled to refrain from taking any action or to withhold any
approval under any of the Loan Documents until they shall have received such
instructions from the Required Lenders. Without limiting the foregoing, no
Lender shall have any right of action whatsoever against any Agent as a result
of such Agent acting or refraining from acting under this Agreement or any of
the other Loan Documents in accordance with the instructions of the Required
Lenders.
 
-94-

--------------------------------------------------------------------------------


 
Section 10.04 Reliance . Each Agent shall be entitled to rely upon any written
notices, statements, certificates, orders or other documents or any telephone
message believed by it in good faith to be genuine and correct and to have been
signed, sent or made by the proper Person, and with respect to all matters
pertaining to this Agreement or any of the other Loan Documents and its duties
hereunder or thereunder, upon advice of counsel selected by it.
 
Section 10.05 Indemnification . To the extent that any Agent or the L/C Issuer
is not reimbursed and indemnified by any Loan Party, the Lenders will reimburse
and indemnify such Agent and the L/C Issuer from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses, advances or disbursements of any kind or nature whatsoever
which may be imposed on, incurred by, or asserted against such Agent or the
L/C Issuer in any way relating to or arising out of this Agreement or any of the
other Loan Documents or any action taken or omitted by such Agent or the
L/C Issuer under this Agreement or any of the other Loan Documents, in
proportion to each Lender's Pro Rata Share, including, without limitation,
advances and disbursements made pursuant to 0; provided, however, that no Lender
shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses, advances or
disbursements for which there has been a final judicial determination that such
liability resulted from such Agent's or the L/C Issuer's gross negligence or
willful misconduct. The obligations of the Lenders under this 0 shall survive
the payment in full of the Loans and the termination of this Agreement. 
 
Section 10.06 Agents Individually . With respect to its Pro Rata Share of the
Total Commitment hereunder and the Loans made by it, each Agent shall have and
may exercise the same rights and powers hereunder and is subject to the same
obligations and liabilities as and to the extent set forth herein for any other
Lender or maker of a Loan. The terms "Lenders" or "Required Lenders" or any
similar terms shall, unless the context clearly otherwise indicates, include
each Agent in its individual capacity as a Lender or one of the Required
Lenders. Each Agent and its Affiliates may accept deposits from, lend money to,
and generally engage in any kind of banking, trust or other business with the
Borrower as if it were not acting as an Agent pursuant hereto without any duty
to account to the other Lenders.
 
Section 10.07 Successor Agent . xiii)  Each Agent may resign from the
performance of all its functions and duties hereunder and under the other Loan
Documents at any time by giving at least thirty (30) Business Days' prior
written notice to the Borrower and each Lender. Such resignation shall take
effect upon the acceptance by a successor Agent of appointment pursuant to
clauses (b) and (c) below or as otherwise provided below.
 
-95-

--------------------------------------------------------------------------------


 
(b) Upon any such notice of resignation, the Required Lenders shall appoint a
successor Agent, which successor Agent shall, so long as no Default or Event of
Default under Section 9.01(a), (c), (f) or (g) shall have occurred and be
continuing, be acceptable to the Borrower (such acceptance not to be
unreasonably withheld or delayed). Upon the acceptance of any appointment as
Agent hereunder by a successor Agent, such successor Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Agent, and the retiring Agent shall be discharged from its
duties and obligations under this Agreement and the other Loan Documents. After
any Agent's resignation hereunder as an Agent, the provisions of this 0 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was an Agent under this Agreement and the other Loan Documents.
 
(c) If a successor Agent shall not have been so appointed within said thirty
(30) Business Day period, the retiring Agent, with the consent of the other
Agent shall then appoint a successor Agent who shall serve as an Agent until
such time, if any, as the Required Lenders, with the consent of the other Agent,
appoint a successor Agent as provided above; provided that if all of the
Revolving Obligations are paid in full, the Administrative Agent's resignation
shall be effective at the end of such thirty (30) Business Day period regardless
of whether a successor Agent has been appointed.
 
Section 10.08 Collateral Matters .
 
(a) The Collateral Agent may, after the occurrence and during the continuation
of a Default or an Event of Default, from time to time make such disbursements
and advances ("Collateral Agent Advances") which the Collateral Agent, in its
reasonable discretion, deems necessary or desirable to preserve, protect,
prepare for sale or lease or dispose of the Collateral or any portion thereof,
to enhance the likelihood or maximize the amount of repayment by the Borrower of
the Loans, Reimbursement Obligations, Letter of Credit Obligations and other
Obligations or to pay any other amount chargeable to the Borrower pursuant to
the terms of this Agreement, including, without limitation, costs, fees and
expenses as described in 0, provided that the aggregate amount of outstanding
Collateral Agent Advances at no time shall exceed $5,500,000. The Collateral
Agent Advances shall be repayable on demand and be secured by the Collateral.
The Collateral Agent Advances shall constitute Obligations hereunder which may
be charged to the Loan Account in accordance with 1)a)x). The Collateral Agent
shall notify each Lender and the Borrower in writing of each such Collateral
Agent Advance, which notice shall include a description of the purpose of such
Collateral Agent Advance. Without limitation to its obligations pursuant to 0,
each Lender agrees that it shall make available to the Collateral Agent, upon
the Collateral Agent's demand, in Dollars in immediately available funds, the
amount equal to such Lender's Pro Rata Share (determined under clause (d) of the
definition of Pro Rata Share) of each such Collateral Agent Advance. If such
funds are not made available to the Collateral Agent by such Lender, the
Collateral Agent shall be entitled to recover such funds on demand from such
Lender, together with interest thereon for each day from the date such payment
was due until the date such amount is paid to the Collateral Agent, at the
Federal Funds Rate for three Business Days and thereafter at the Reference Rate.
 
-96-

--------------------------------------------------------------------------------


 
(b) The Lenders hereby irrevocably authorize the Collateral Agent, at its option
and in its discretion, to release any Lien granted to or held by the Collateral
Agent upon any Collateral upon termination of the Total Commitment and payment
and satisfaction of all Loans, Reimbursement Obligations, Letter of Credit
Obligations, and all other Obligations in accordance with the terms hereof; or
constituting property being sold or disposed of in compliance with the terms of
this Agreement and the other Loan Documents; or constituting property in which
the Loan Parties owned no interest at the time the Lien was granted or at any
time thereafter; or if approved, authorized or ratified in writing by the
Lenders. Upon request by the Collateral Agent at any time, the Lenders will
confirm in writing the Collateral Agent's authority to release particular types
or items of Collateral pursuant to this 0.
 
(c) Without in any manner limiting the Collateral Agent's authority to act
without any specific or further authorization or consent by the Lenders (as set
forth in 0), each Lender agrees to confirm in writing, upon request by the
Collateral Agent, the authority to release Collateral conferred upon the
Collateral Agent under 0. Upon receipt by the Collateral Agent of confirmation
from the Lenders of its authority to release any particular item or types of
Collateral, and upon prior written request by any Loan Party, the Collateral
Agent shall (and is hereby irrevocably authorized by the Lenders to) execute
such documents as may be necessary to evidence the release of the Liens granted
to the Collateral Agent for the benefit of the Agents, the Lenders and the Bank
Product Providers upon such Collateral; provided, however, that (i) the
Collateral Agent shall not be required to execute any such document on terms
which, in the Collateral Agent's opinion, would expose the Collateral Agent to
liability or create any obligations or entail any consequence other than the
release of such Liens without recourse or warranty, and (ii) such release shall
not in any manner discharge, affect or impair the Obligations or any Lien upon
(or obligations of any Loan Party in respect of) all interests in the Collateral
retained by any Loan Party.
 
(d) Neither Agent shall have any obligation whatsoever to any Lender to assure
that the Collateral exists or is owned by the Loan Parties or is cared for,
protected or insured or has been encumbered or that the Lien granted to the
Collateral Agent pursuant to this Agreement or any other Loan Document has been
properly or sufficiently or lawfully created, perfected, protected or enforced
or is entitled to any particular priority, or to exercise at all or in any
particular manner or under any duty of care, disclosure or fidelity, or to
continue exercising, any of the rights, authorities and powers granted or
available to any Agent in this 0 or in any other Loan Document, it being
understood and agreed that in respect of the Collateral, or any act, omission or
event related thereto, any Agent may act in any manner it may deem appropriate,
in its sole discretion, given such Agent's own interest in the Collateral as one
of the Lenders and that neither Agent shall have any duty or liability
whatsoever to any other Lender, except as otherwise provided herein.
 
Section 10.09 Agency for Perfection . Each Agent and each Lender hereby appoints
each other Agent and each other Lender as agent and bailee for the purpose of
perfecting the security interests in and liens upon the Collateral in assets
which, in accordance with Article 9 of the Uniform Commercial Code or the PPSA,
as applicable, can be perfected only by possession or control (or where the
security interest of a secured party with possession or control has priority
over the security interest of another secured party) and each Agent and each
Lender hereby acknowledges that it holds possession of or otherwise controls any
such Collateral for the benefit of the Agents, the Lenders and the Bank Product
Providers as secured party. Should the Administrative Agent or any Lender obtain
possession or control of any such Collateral, the Administrative Agent or such
Lender shall notify the Collateral Agent thereof, and, promptly upon the
Collateral Agent's request therefor shall deliver such Collateral to the
Collateral Agent or in accordance with the Collateral Agent's instructions. In
addition, the Collateral Agent shall also have the power and authority hereunder
to appoint such other sub-agents as may be necessary or required under
applicable state or provincial law or otherwise to perform its duties and
enforce its rights with respect to the Collateral and under the Loan Documents.
Each Loan Party by its execution and delivery of this Agreement hereby consents
to the foregoing.
 
-97-

--------------------------------------------------------------------------------


 
ARTICLE XI
 
GUARANTY
 
Section 11.01 Guaranty . (a) Each Guarantor hereby jointly and severally and
unconditionally and irrevocably guarantees the punctual payment when due,
whether at stated maturity, by acceleration or otherwise, of all Obligations of
the Borrower, now or hereafter existing under any Loan Document, whether for
principal, interest (including, without limitation, all interest that accrues
after the commencement of any Insolvency Proceeding of the Borrower, whether or
not a claim for post-filing interest is allowed in such Insolvency Proceeding),
Letter of Credit Obligations, fees, commissions, expense reimbursements,
indemnifications or otherwise (such obligations, to the extent not paid by the
Borrower, being the "Guaranteed Obligations"), and agrees to pay any and all
expenses (including reasonable counsel fees and expenses) incurred by the
Agents, the Lenders and the L/C Issuer in enforcing any rights under the
guaranty set forth in this 0. Without limiting the generality of the foregoing,
each Guarantor's liability shall extend to all amounts that constitute part of
the Guaranteed Obligations and would be owed by the Borrower to the Agents, the
Lenders and the L/C Issuer under any Loan Document but for the fact that they
are unenforceable or not allowable due to the existence of an Insolvency
Proceeding involving the Borrower. 
 
(b) In addition to the guaranty specified in Section 11.01(a) above, each
Guarantor agrees to indemnify and save the Agents, the Lenders and the L/C
Issuer harmless from and against all costs, losses, expenses and damages it may
suffer as a result or consequence of, the Borrower's default in the performance
of any of the Guaranteed Obligations, or any ability by the Agents, the Lenders
or the L/C Issuer to recover the ultimate balance due or remaining unpaid to
such party in respect of the Guaranteed Obligations, including, without
limitation, legal fees incurred by or on behalf of the Agents, the Lenders or
the L/C Issuer resulting from any action instituted on the basis of this 0.
 
Section 11.02 Guaranty Absolute . Each Guarantor jointly and severally
guarantees that the Guaranteed Obligations will be paid strictly in accordance
with the terms of the Loan Documents, regardless of any law, regulation or order
now or hereafter in effect in any jurisdiction affecting any of such terms or
the rights of the Agents, the Lenders or the L/C Issuer with respect thereto.
Each Guarantor agrees that this 0 constitutes a guaranty of payment when due and
not of collection and waives any right to require that any resort be made by any
Agent or any Lender to any Collateral. The obligations of each Guarantor under
this 0 are independent of the Guaranteed Obligations and a separate action or
actions may be brought and prosecuted against each Guarantor to enforce such
obligations, irrespective of whether any action is brought against any Loan
Party or whether any Loan Party is joined in any such action or actions. The
liability of each Guarantor under this 0 shall be irrevocable, absolute and
unconditional irrespective of, and each Guarantor hereby irrevocably waives any
defenses it may now or hereafter have in any way relating to, any or all of the
following:
 
-98-

--------------------------------------------------------------------------------


 
(a) any lack of validity or enforceability of any Loan Document or any agreement
or instrument relating thereto;
 
(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations, or any other amendment or waiver
of or any consent to departure from any Loan Document, including, without
limitation, any increase in the Guaranteed Obligations resulting from the
extension of additional credit to any Loan Party or otherwise;
 
(c) any taking, exchange, release or non-perfection of any Collateral, or any
taking, release or amendment or waiver of or consent to departure from any other
guaranty, for all or any of the Guaranteed Obligations;
 
(d) the existence of any claim, set-off, defense or other right that any
Guarantor may have at any time against any Person, including, without
limitation, any Agent, any Lender or the L/C Issuer;
 
(e) any change, restructuring or termination of the corporate, limited liability
company or partnership structure or existence of any Loan Party; or
 
(f) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by the
Agents, the Lenders or the L/C Issuer that might otherwise constitute a defense
available to, or a discharge of, any Loan Party or any other guarantor or
surety.
 
This 0 shall continue to be effective or be reinstated, as the case may be, if
at any time any payment of any of the Guaranteed Obligations is rescinded or
must otherwise be returned by the Agents, the Lenders, the L/C Issuer or any
other Person upon the insolvency, bankruptcy or reorganization of the Borrower
or otherwise, all as though such payment had not been made.
 
Section 11.03 Waiver . Each Guarantor hereby waives (i) promptness and
diligence, (ii) notice of acceptance and any other notice with respect to any of
the Guaranteed Obligations and this 0 and any requirement that the Agents, the
Lenders or the L/C Issuer exhaust any right or take any action against any Loan
Party or any other Person or any Collateral, (iii) any right to compel or direct
any Agent, any Lender or the L/C Issuer to seek payment or recovery of any
amounts owed under this 0 from any one particular fund or source or to exhaust
any right or take any action against any other Loan Party, any other Person or
any Collateral, (iv) any requirement that any Agent, any Lender or the L/C
Issuer protect, secure, perfect or insure any security interest or Lien on any
property subject thereto or exhaust any right to take any action against any
Loan Party, any other Person or any Collateral, and (v) any other defense
available to any Guarantor. Each Guarantor agrees that the Agents, the Lenders
and the L/C Issuer shall have no obligation to marshal any assets in favor of
any Guarantor or against, or in payment of, any or all of the Obligations. Each
Guarantor acknowledges that it will receive direct and indirect benefits from
the financing arrangements contemplated herein and that the waiver set forth in
this 0 is knowingly made in contemplation of such benefits. Each Guarantor
hereby waives any right to revoke this 0, and acknowledges that this 0 is
continuing in nature and applies to all Guaranteed Obligations, whether existing
now or in the future.
 
-99-

--------------------------------------------------------------------------------


 
Section 11.04 Continuing Guaranty; Assignments . This 0 is a continuing guaranty
and shall (a) remain in full force and effect until the later of the cash
payment in full of the Guaranteed Obligations (other than indemnification
obligations as to which no claim has been made) and all other amounts payable
under this 0 and the Final Maturity Date, (b) be binding upon each Guarantor,
its successors and assigns and (c) inure to the benefit of and be enforceable by
the Agents, the Lenders and the L/C Issuer and their successors, pledgees,
transferees and assigns. Without limiting the generality of the foregoing
clause (c), any Lender may pledge, assign or otherwise transfer all or any
portion of its rights and obligations under this Agreement (including, without
limitation, all or any portion of its Commitments, its Loans, the Reimbursement
Obligations and the Letter of Credit Obligations owing to it) to any other
Person, and such other Person shall thereupon become vested with all the
benefits in respect thereof granted such Lender herein or otherwise, in each
case as provided in 0.
 
Section 11.05 Subrogation . No Guarantor will exercise any rights that it may
now or hereafter acquire against any Loan Party or any other guarantor that
arise from the existence, payment, performance or enforcement of such
Guarantor's obligations under this 0, including, without limitation, any right
of subrogation, reimbursement, exoneration, contribution or indemnification and
any right to participate in any claim or remedy of the Agents, the Lenders and
the L/C Issuer against any Loan Party or any other guarantor or any Collateral,
whether or not such claim, remedy or right arises in equity or under contract,
statute or common law, including, without limitation, the right to take or
receive from any Loan Party or any other guarantor, directly or indirectly, in
cash or other property or by set-off or in any other manner, payment or security
solely on account of such claim, remedy or right, unless and until all of the
Guaranteed Obligations, and all other amounts payable under this 0 shall have
been paid in full in cash and the Final Maturity Date shall have occurred. If
any amount shall be paid to any Guarantor in violation of the immediately
preceding sentence at any time prior to the later of the payment in full in cash
of the Guaranteed Obligations, and all other amounts payable under this 0 and
the Final Maturity Date, such amount shall be held in trust for the benefit of
the Agents, the Lenders and the L/C Issuer and shall forthwith be paid to the
Agents, the Lenders and the L/C Issuer to be credited and applied to the
Guaranteed Obligations, and all other amounts payable under this 0, whether
matured or unmatured, in accordance with the terms of this Agreement, or to be
held as Collateral for any Guaranteed Obligations, or other amounts payable
under this 0 thereafter arising. If (i) any Guarantor shall make payment to the
Agents, the Lenders and the L/C Issuer of all or any part of the Guaranteed
Obligations, (ii) all of the Guaranteed Obligations, and all other amounts
payable under this 0 shall be paid in full in cash and (iii) the Final Maturity
Date shall have occurred, the Agents, the Lenders and the L/C Issuer will, at
such Guarantor's request and expense, execute and deliver to such Guarantor
appropriate documents, without recourse and without representation or warranty,
necessary to evidence the transfer by subrogation to such Guarantor of an
interest in the Guaranteed Obligations, resulting from such payment by such
Guarantor. Subject to the provisions contained in this Section 11.05, each
Guarantor hereby agrees that to the extent that a Guarantor shall have paid more
than its proportionate share of payment made under this 0, the provisions of the
Contribution Agreement shall apply.
 
-100-

--------------------------------------------------------------------------------


 
Section 11.06 Maximum Liability . The provisions of under this ARTICLE XI are
severable, and in any action or proceeding involving any state or provincial
corporate law, or any state, federal or foreign bankruptcy, insolvency,
reorganization or other law affecting the rights of creditors generally, if the
obligations of any Guarantor under this ARTICLE XI would otherwise be held or
determined to be avoidable, invalid or unenforceable on account of the amount of
such Guarantor's liability under this ARTICLE XI, then, notwithstanding any
other provision of this ARTICLE XI to the contrary, the amount of such liability
shall, without any further action by the Guarantors or the Lenders, be
automatically limited and reduced to the highest amount that is valid and
enforceable as determined in such action or proceeding (such highest amount
determined hereunder being the relevant Guarantor's "Maximum Liability"). This
Section 11.06 with respect to the Maximum Liability of each Guarantor is
intended solely to preserve the rights of the Lenders to the maximum extent not
subject to avoidance under applicable law, and no Guarantor nor any other person
or entity shall have any right or claim under this Section with respect to such
Maximum Liability, except to the extent necessary so that the obligations of any
Guarantor hereunder shall not be rendered voidable under applicable law. Each
Guarantor agrees that the Guaranteed Obligations may at any time and from time
to time exceed the Maximum Liability of each Guarantor without impairing this
ARTICLE XI or affecting the rights and remedies of the Lenders hereunder,
provided that, nothing in this sentence shall be construed to increase any
Guarantor's obligations hereunder beyond its Maximum Liability.
 
ARTICLE XII

 
MISCELLANEOUS
 
Section 12.01 Notices, Etc. All notices and other communications provided for
hereunder shall be in writing and shall be mailed, telecopied or delivered, if
to any Loan Party, at the following address:
 
c/o MDC Partners Inc.
950 Third Avenue, 5th Floor
New York, New York 10022
Attention: Chief Financial Officer
Telephone: (646) 429-1818
Telecopier: (212) 937-4365
 
with a copy to:
 
Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, New York 10017
Attention: Frank Huck, Esq.
Telephone: (212) 455-7025
Telecopier: (212) 455-2502
 
-101-

--------------------------------------------------------------------------------


 
if to the Administrative Agent, to it at the following address:
 
Wells Fargo Foothill, Inc.
One Boston Place, 18th Floor
Boston, MA  02108
Attention: Business Finance Manager
Telephone: (617) 624-4400
Telecopier: (617) 523-3077
 
with a copy to:
 
Goldberg, Kohn, Bell, Black, Rosenbloom & Moritz, Ltd.
55 East Monroe Street, Suite 3300
Chicago, Illinois 60603
Attention: Keith G. Radner, Esq.
Telephone: (312) 201-3945
Telecopier: (312) 863-7445
 
if to the Collateral Agent, to it at the following address:
 
Fortress Credit Corp.
1345 Avenue of the Americas, 46th Floor
New York, New York 10105
Attention: Glenn P. Cummins
Telephone: (212) 798-6052
Telecopier: (646) 224-8716
 
in each case, with a copy to:
 
Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York 10022
Attention: Eliot L. Relles, Esq.
Telephone: 212-756-2000
Telecopier: 212-593-5955
 
or, as to each party, at such other address as shall be designated by such party
in a written notice to the other parties complying as to delivery with the terms
of this 0. All such notices and other communications shall be effective, (i) if
mailed, when received or three days after deposited in the mails, whichever
occurs first, (ii) if telecopied, when transmitted and confirmation received, or
(iii) if delivered, upon delivery, except that notices to any Agent or the
L/C Issuer pursuant to 0 and 0 shall not be effective until received by such
Agent or the L/C Issuer, as the case may be.
 
-102-

--------------------------------------------------------------------------------


 
Section 12.02 Amendments, Etc. (a) No amendment or waiver of any provision of
this Agreement or any other Loan Document, and no consent to any departure by
any Loan Party therefrom, shall in any event be effective unless the same shall
be in writing and signed by the Required Lenders or by the Collateral Agent with
the consent of the Required Lenders, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given, provided, however, that no amendment, waiver or consent shall
(i) increase the Commitment of any Lender, reduce the principal of, or interest
on, the Loans or the Reimbursement Obligations payable to any Lender, reduce the
amount of any fee payable for the account of any Lender, or postpone or extend
the Final Maturity Date or any date fixed for any payment of principal of, or
interest or fees on, the Loans or Letter of Credit Obligations payable to any
Lender, in each case without the written consent of any Lender affected thereby,
(ii) increase the Total Commitment without the written consent of each Lender,
(iii) change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Loans that is required for the Lenders or any of them to
take any action hereunder without the written consent of each Lender, (iv) amend
the definition of "Required Lenders," or "Pro Rata Share" without the written
consent of each Lender, (v) release all or a substantial portion of the
Collateral (except as otherwise provided in this Agreement and the other Loan
Documents), subordinate any Lien granted in favor of the Collateral Agent for
the benefit of the Agents, the Lenders and the Bank Product Providers, or
release the Borrower or any Guarantor, in each case, without the written consent
of each Lender, or (vi) amend, modify or waive Section 2.05(b)(i), Section
2.05(d), 0 or this 0 of this Agreement, in each case, without the written
consent of each Lender. Notwithstanding the foregoing, no amendment, waiver or
consent shall, unless in writing and signed by an Agent, affect the rights or
duties of such Agent (but not in its capacity as a Lender) under this Agreement
or the other Loan Documents.
 
(b) If, in connection with any proposed amendment, waiver, discharge,
termination or consent, the consent of Fortress and its Related Funds is
obtained, but the consent of other necessary Lenders is not obtained (any such
Lender whose consent is necessary but not obtained being referred to herein as a
“Non-Consenting Lender”), then the Borrower may elect to replace a
Non-Consenting Lender as a Lender party to this Agreement, provided that,
concurrently with such replacement, (i) another bank or other entity which is
reasonably satisfactory to the Borrower and the Collateral Agent shall agree, as
of such date, to purchase for cash the Loans and other Obligations due to the
Non-Consenting Lender pursuant to an Assignment and Assumption and to become a
Lender for all purposes under this Agreement and to assume all obligations of
the Non-Consenting Lender to be terminated as of such date and to comply with
the requirements of Section 12.07(b), and (ii) the Borrower shall pay to such
Non-Consenting Lender in same day funds on the day of such replacement (1) all
interest, fees and other amounts then accrued but unpaid to such Non-Consenting
Lender by the Borrower hereunder to and including the date of termination, and
(2) an amount, if any, equal to the payment which would have been due to such
Lender on the day of such replacement under Section 2.10 had the Loans of such
Non-Consenting Lender been prepaid on such date rather than sold to the
replacement Lender plus the Applicable Prepayment Premium (if any).
 
Section 12.03 No Waiver; Remedies, Etc. No failure on the part of any Agent or
any Lender to exercise, and no delay in exercising, any right hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right under any Loan Document preclude any other or
further exercise thereof or the exercise of any other right. The rights and
remedies of the Agents and the Lenders provided herein and in the other Loan
Documents are cumulative and are in addition to, and not exclusive of, any
rights or remedies provided by law. The rights of the Agents and the Lenders
under any Loan Document against any party thereto are not conditional or
contingent on any attempt by the Agents and the Lenders to exercise any of their
rights under any other Loan Document against such party or against any other
Person.
 
-103-

--------------------------------------------------------------------------------


 
Section 12.04 Expenses; Taxes; Attorneys' Fees . The Borrower will pay on
demand, all reasonable costs and expenses incurred by or on behalf of each Agent
(and, in the case of clauses (b) through (m) below, each Lender), regardless of
whether the transactions contemplated hereby are consummated, including, without
limitation, reasonable fees, costs, client charges and expenses of counsel for
each Agent (and, in the case of clauses (b) through (m) below, each Lender),
accounting, due diligence, periodic field audits, physical counts, valuations,
investigations, searches and filings, monitoring of assets, appraisals of
Collateral, title searches and reviewing environmental assessments,
miscellaneous disbursements, examination, travel, lodging and meals, arising
from or relating to: (a) the negotiation, preparation, execution, delivery,
performance and administration of this Agreement and the other Loan Documents
(including, without limitation, the preparation of any additional Loan Documents
pursuant to 0 or the review of any of the agreements, instruments and documents
referred to in 0), (b) any requested amendments, waivers or consents to this
Agreement or the other Loan Documents whether or not such documents become
effective or are given, (c) the preservation and protection of any of the
Lenders' rights under this Agreement or the other Loan Documents, (d) the
defense of any claim or action asserted or brought against any Agent or any
Lender by any Person that arises from or relates to this Agreement, any other
Loan Document, the Agents' or the Lenders' claims against any Loan Party, or any
and all matters in connection therewith, (e) the commencement or defense of, or
intervention in, any court proceeding arising from or related to this Agreement
or any other Loan Document, (f) the filing of any petition, complaint, answer,
motion or other pleading by any Agent or any Lender, or the taking of any action
in respect of the Collateral or other security, in connection with this
Agreement or any other Loan Document, (g) the protection, collection, lease,
sale, taking possession of or liquidation of, any Collateral or other security
in connection with this Agreement or any other Loan Document, (h) any attempt to
enforce any Lien or security interest in any Collateral or other security in
connection with this Agreement or any other Loan Document, (i) any attempt to
collect from any Loan Party, (j) all liabilities and costs arising from or in
connection with the past, present or future operations of any Loan Party
involving any damage to real or personal property or natural resources or harm
or injury alleged to have resulted from any Release of Hazardous Materials on,
upon or into such property, (k) any Environmental Liabilities and Costs incurred
in connection with the investigation, removal, cleanup and/or remediation of any
Hazardous Materials present or arising out of the operations of any facility of
any Loan Party, (l) any Environmental Liabilities and Costs incurred in
connection with any Environmental Lien, or (m) the receipt by any Agent or any
Lender of any advice from professionals with respect to any of the foregoing.
Without limitation of the foregoing or any other provision of any Loan Document:
(x) the Borrower agrees to pay all stamp, document, transfer, recording or
filing taxes or fees and similar impositions now or hereafter determined by any
Agent or any Lender to be payable in connection with this Agreement or any other
Loan Document, and the Borrower agree to save each Agent and each Lender
harmless from and against any and all present or future claims, liabilities or
losses with respect to or resulting from any omission to pay or delay in paying
any such taxes, fees or impositions, (y) the Borrower agrees to pay all broker
fees for its brokers that may become due in connection with the transactions
contemplated by this Agreement and the other Loan Documents, and (z) if the
Borrower fails to perform any covenant or agreement contained herein or in any
other Loan Document, any Agent may itself perform or cause performance of such
covenant or agreement, and the expenses of such Agent incurred in connection
therewith shall be reimbursed on demand by the Borrower.
 
-104-

--------------------------------------------------------------------------------


 
Section 12.05 Right of Set-off . Upon the occurrence and during the continuance
of any Event of Default, any Agent or any Lender may, and is hereby authorized
to, at any time and from time to time, without notice to any Loan Party (any
such notice being expressly waived by the Loan Parties) and to the fullest
extent permitted by law, set off and apply any and all deposits (general or
special, time or demand, provisional or final) at any time held and other
Indebtedness at any time owing by such Agent or such Lender to or for the credit
or the account of any Loan Party against any and all obligations of the Loan
Parties either now or hereafter existing under any Loan Document, irrespective
of whether or not such Agent or such Lender shall have made any demand hereunder
or thereunder and although such obligations may be contingent or unmatured. Each
Agent and each Lender agrees to notify such Loan Party promptly after any such
set-off and application made by such Agent or such Lender provided that the
failure to give such notice shall not affect the validity of such set-off and
application. The rights of the Agents and the Lenders under this 0 are in
addition to the other rights and remedies (including other rights of set-off)
which the Agents and the Lenders may have under this Agreement or any other Loan
Documents of law or otherwise.
 
Section 12.06 Severability . Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining portions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.
 
Section 12.07 Assignments and Participations.
 
(a) This Agreement and the other Loan Documents shall be binding upon and inure
to the benefit of each Loan Party and each Agent and each Lender and their
respective successors and assigns; provided, however, that none of the Loan
Parties may assign or transfer any of its rights hereunder or under the other
Loan Documents without the prior written consent of each Lender and any such
assignment without the Lenders' prior written consent shall be null and void.
 
-105-

--------------------------------------------------------------------------------


 
(b) Each Lender may (x) with the written consent of the Collateral Agent (which
such consent shall not be unreasonably withheld or delayed), assign to one or
more other lenders or other entities all or a portion of its rights and
obligations under this Agreement with respect to all or a portion of its Term
Loan Commitment and any Term Loan made by it, and (y) with the written consent
of the Administrative Agent (which such consent shall not be unreasonably
withheld or delayed), assign to one or more other lenders or other entities all
or a portion of its rights and obligations under this Agreement with respect to
all or a portion of its Revolving Credit Commitment and the Revolving Loans made
by it; provided, however, that (i) such assignment is in an amount which is at
least $5,000,000 or a multiple of $1,000,000 in excess thereof (or the remainder
of such Lender's Commitment) (except such minimum amount shall not apply to an
assignment by a Lender to (x) a Lender, an Affiliate of such Lender or a Related
Fund of such Lender or (y) a group of new Lenders, each of whom is an Affiliate
or Related Fund of each other to the extent the aggregate amount to be assigned
to all such new Lenders is at least $5,000,000 or a multiple of $1,000,000 in
excess thereof), (ii) except as provided in the second to the last sentence of
this 0, the parties to each such assignment shall (x) execute and deliver to the
Collateral Agent (and the Administrative Agent, if applicable), for its
acceptance, an Assignment and Acceptance, together with any promissory note
subject to such assignment and such parties shall deliver to the Collateral
Agent, for the benefit of the Collateral Agent (or the Administrative Agent, in
the case of an assignment of any Revolving Credit Commitment and Revolving
Loans), a processing and recordation fee of $5,000 (except the payment of such
fee shall not be required in connection with an assignment by a Lender to a
Lender, an Affiliate of such Lender or a Related Fund of such Lender) and (y)
deliver to the Borrower an executed copy of such Assignment and Acceptance and
(iii) no written consent of the Collateral Agent or the Administrative Agent and
no notice to the Borrower shall be required (1) in connection with any
assignment by a Lender to a Lender, an Affiliate of such Lender or a Related
Fund of such Lender or (2) if such assignment is in connection with any merger,
consolidation, sale, transfer, or other disposition of all or any substantial
portion of the business or loan portfolio of such Lender. Upon such execution,
delivery and acceptance, from and after the effective date specified in each
Assignment and Acceptance, which effective date shall be at least 3 Business
Days after the delivery thereof to the Administrative Agent or, in the case of
an assignment of any Term Loan Commitment or Term Loan, the Collateral Agent (or
such shorter period as shall be agreed to by the Administrative Agent, or the
Collateral Agent, as applicable, and the parties to such assignment), (A) the
assignee thereunder shall become a "Lender" hereunder and, in addition to the
rights and obligations hereunder held by it immediately prior to such effective
date, have the rights and obligations hereunder that have been assigned to it
pursuant to such Assignment and Acceptance and (B) the assigning Lender
thereunder shall, to the extent that rights and obligations hereunder have been
assigned by it pursuant to such Assignment and Acceptance, relinquish its rights
and be released from its obligations under this Agreement (and, in the case of
an Assignment and Acceptance covering all or the remaining portion of an
assigning Lender's rights and obligations under this Agreement, such Lender
shall cease to be a party hereto). Notwithstanding anything to the contrary
contained in this 0, a Lender may assign any or all of its rights under the Loan
Documents to an Affiliate of such Lender or a Related Fund of such Lender
without delivering an Assignment and Acceptance to the Agents or to any other
Person (a "Related Party Assignment"); provided, however, that (I) the Borrower
and the Administrative Agent (and the Collateral Agent, as applicable) may
continue to deal solely and directly with such assigning Lender until an
Assignment and Acceptance has been delivered to the Administrative Agent (or the
Collateral Agent, as applicable) for recordation on the Register, (II) the
Administrative Agent (and the Collateral Agent, as applicable) may continue to
deal solely and directly with such assigning Lender until receipt by the
Administrative Agent (or the Collateral Agent, as applicable) of a copy of the
fully executed Assignment and Acceptance pursuant to Section 12.07(e), (III) the
failure of such assigning Lender to deliver an Assignment and Acceptance to the
Agents shall not affect the legality, validity, or binding effect of such
assignment, and (IV) an Assignment and Acceptance between the assigning Lender
and an Affiliate of such Lender or a Related Fund of such Lender shall be
effective as of the date specified in such Assignment and Acceptance and
recorded on the Related Party Register (as defined below). Each Lender, who
makes an assignment or sale pursuant to the foregoing sentence where the
Assignment and Acceptance is not delivered to Administrative Agent (or the
Collateral Agent, as applicable), shall indemnify and agree to hold Agents, the
Borrower and the other Lenders harmless from and against any United States
federal withholding tax that would not have been imposed but for (i) the failure
of the Affiliate or the Related Fund that received such assignment to comply
with this Agreement or (ii) the failure of such Lender to withhold such tax at
the proper rate in the event such Affiliate or Related Fund does not comply with
this Agreement (or complies with this Agreement but delivers forms indicating it
is entitled to a reduced rate of such tax).
 
-106-

--------------------------------------------------------------------------------


 
(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender and the assignee thereunder confirm to and agree with each other and the
other parties hereto as follows: (i) other than as provided in such Assignment
and Acceptance, the assigning Lender makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with this Agreement or any other Loan
Document or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other Loan Document furnished
pursuant hereto; (ii) the assigning Lender makes no representation or warranty
and assumes no responsibility with respect to the financial condition of any
Loan Party or any of its Subsidiaries or the performance or observance by any
Loan Party of any of its obligations under this Agreement or any other Loan
Document furnished pursuant hereto; (iii) such assignee confirms that it has
received a copy of this Agreement and the other Loan Documents, together with
such other documents and information it has deemed appropriate to make its own
credit analysis and decision to enter into such Assignment and Acceptance;
(iv) such assignee will, independently and without reliance upon the assigning
Lender, any Agent or any Lender and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under this Agreement and the other Loan
Documents; (v) such assignee appoints and authorizes the Agents to take such
action as agents on its behalf and to exercise such powers under this Agreement
and the other Loan Documents as are delegated to the Agents by the terms hereof
and thereof, together with such powers as are reasonably incidental hereto and
thereto; and (vi) such assignee agrees that it will perform in accordance with
their terms all of the obligations which by the terms of this Agreement and the
other Loan Documents are required to be performed by it as a Lender.
 
(d) The Administrative Agent (and with respect to the Term Loans, the Collateral
Agent) shall, acting solely for this purpose as a non-fiduciary agent of the
Borrower, maintain, or cause to be maintained at the Payment Office, a copy of
each Assignment and Acceptance delivered to and accepted by it and a register
(the "Register") for the recordation of the names and addresses of the Lenders
and the Commitments of, and the principal amount of the Loans (and stated
interest thereon) (the "Registered Loans") and Letter of Credit Obligations
owing to each Lender from time to time. The entries in the Register shall be
conclusive and binding for all purposes, absent manifest error, and the
Borrower, the Agents and the Lenders may treat each Person whose name is
recorded in the Register as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrower and
any Lender at any reasonable time and from time to time upon reasonable prior
notice. In the case of an assignment pursuant to the last sentence of 0 as to
which an Assignment and Acceptance is not delivered to the Administrative Agent
or the Collateral Agent, as applicable, the assigning Lender shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register (the "Related Party Register") comparable to the Register on behalf of
the Borrower. The Related Party Register shall be available for inspection by
the Borrower and any Lender at any reasonable time and from time to time upon
reasonable prior notice.
 
-107-

--------------------------------------------------------------------------------


 
(e) Upon receipt by the Administrative Agent or the Collateral Agent, as
applicable, of a completed Assignment and Acceptance, and subject to any consent
required from the Administrative Agent or the Collateral Agent pursuant to 0
(which consent of the Collateral Agent or the Administrative Agent, as
applicable, must be evidenced by the Collateral Agent's or the Administrative
Agent's, as applicable, execution of an acceptance to such Assignment and
Acceptance), the Administrative Agent or the Collateral Agent, as applicable,
shall accept such assignment, record the information contained therein in the
Register and provide to the Collateral Agent a copy of the fully executed
Assignment and Acceptance.
 
(f) A Registered Loan (and the registered note, if any, evidencing the same) may
be assigned or sold in whole or in part only by registration of such assignment
or sale on the Register or the Related Party Register (and each registered note
shall expressly so provide). Any assignment or sale of all or part of such
Registered Loan (and the registered note, if any, evidencing the same) may be
effected only by registration of such assignment or sale on the Register or the
Related Party Register, together with the surrender of the registered note, if
any, evidencing the same duly endorsed by (or accompanied by a written
instrument of assignment or sale duly executed by) the holder of such registered
note, whereupon, at the request of the designated assignee(s) or transferee(s),
one or more new registered notes in the same aggregate principal amount shall be
issued to the designated assignee(s) or transferee(s). Prior to the registration
of assignment or sale of any Registered Loan (and the registered note, if any,
evidencing the same), the Agents shall treat the Person in whose name such
Registered Loan (and the registered note, if any, evidencing the same) is
registered on the Register as the owner thereof for the purpose of receiving all
payments thereon, notwithstanding notice to the contrary.
 
(g) In the event that any Lender sells participations in a Registered Loan, such
Lender shall, acting for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name of all participants in the
Registered Loans held by it and the principal amount (and stated interest
thereon) of the portion of the Registered Loan that is the subject of the
participation (the "Participant Register"). A Registered Loan (and the
registered note, if any, evidencing the same) may be participated in whole or in
part only by registration of such participation on the Participant Register (and
each registered note shall expressly so provide). Any participation of such
Registered Loan (and the registered note, if any, evidencing the same) may be
effected only by the registration of such participation on the Participant
Register. The Participant Register shall be available for inspection by the
Borrower and any Lender at any reasonable time and from time to time upon
reasonable prior notice.
 
(h) Any Non-U.S. Lender who purchases or is assigned or participates in any
portion of such Registered Loan shall comply with 0. Any Lender may at any time
pledge or assign a security interest in all or any portion of its rights under
this Agreement (including under its promissory notes related thereto, if any) to
secure obligations of such Lender in connection with any financing obtained by
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank; provided that no such pledge or assignment shall release a
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.
 
-108-

--------------------------------------------------------------------------------


 
(i) Each Lender may sell participations to one or more banks or other entities
in or to all or a portion of its rights and obligations under this Agreement and
the other Loan Documents (including, without limitation, all or a portion of its
Commitments, the Loans made by it and its Pro Rata Share of the Letter of Credit
Obligations); provided, that (i) such Lender's obligations under this Agreement
(including without limitation, its Commitments hereunder) and the other Loan
Documents shall remain unchanged; (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
and the Borrower, the Agents and the other Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender's rights and
obligations under this Agreement and the other Loan Documents; and (iii) a
participant shall not be entitled to require such Lender to take or omit to take
any action hereunder except (A) action directly effecting an extension of the
maturity dates or decrease in the principal amount of the Loans or Letter of
Credit Obligations, (B) action directly effecting an extension of the due dates
or a decrease in the rate of interest payable on the Loans or the fees payable
under this Agreement, or (C) actions directly effecting a release of all or a
substantial portion of the Collateral or any Loan Party (except as set forth in
0 of this Agreement or any other Loan Document). The Loan Parties agree that
each participant shall be entitled to the benefits of v) and 1)a)xi) of this
Agreement with respect to its participation in any portion of the Commitments
and the Loans as if it was a Lender.
 
Section 12.08 Counterparts . This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which shall be deemed to be an original, but all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of
this Agreement by telecopier shall be equally as effective as delivery of an
original executed counterpart of this Agreement. Any party delivering an
executed counterpart of this Agreement by telecopier also shall deliver an
original executed counterpart of this Agreement but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Agreement. The foregoing shall apply to each other Loan
Document mutatis mutandis.
 
Section 12.09 GOVERNING LAW . THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(UNLESS EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT
OF SUCH OTHER LOAN DOCUMENT) SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE
PERFORMED IN THE STATE OF NEW YORK.
 
Section 12.10 CONSENT TO JURISDICTION; SERVICE OF PROCESS AND VENUE . ANY LEGAL
ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK IN THE COUNTY OF NEW YORK
OR OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK,
AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY HERETO HEREBY
IRREVOCABLY ACCEPTS IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY,
THE JURISDICTION OF THE AFORESAID COURTS. EACH PARTY HERETO HEREBY IRREVOCABLY
APPOINTS THE SECRETARY OF STATE OF THE STATE OF NEW YORK AS ITS AGENT FOR
SERVICE OF PROCESS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING AND FURTHER
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED
COURTS AND IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY
REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO IT AT ITS ADDRESS FOR NOTICES
AS SET FORTH IN SECTION 12.01 AND TO THE SECRETARY OF STATE OF THE STATE OF NEW
YORK, SUCH SERVICE TO BECOME EFFECTIVE TEN (10) DAYS AFTER SUCH MAILING. NOTHING
HEREIN SHALL AFFECT THE RIGHT OF THE AGENTS AND THE LENDERS TO SERVICE OF
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR
OTHERWISE PROCEED AGAINST ANY LOAN PARTY IN ANY OTHER JURISDICTION. EACH PARTY
HERETO HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE JURISDICTION OR
LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO
ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM. TO THE EXTENT THAT ANY PARTY HERETO HAS OR HEREAFTER MAY ACQUIRE ANY
IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER
THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF
EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, EACH PARTY
HERETO HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS
UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.
 
-109-

--------------------------------------------------------------------------------


 
Section 12.11 WAIVER OF JURY TRIAL, ETC. EACH PARTY HERETO HEREBY WAIVES ANY
RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM CONCERNING
ANY RIGHTS UNDER THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS, OR UNDER ANY
AMENDMENT, WAIVER, CONSENT, INSTRUMENT, DOCUMENT OR OTHER AGREEMENT DELIVERED OR
WHICH IN THE FUTURE MAY BE DELIVERED IN CONNECTION THEREWITH, OR ARISING FROM
ANY FINANCING RELATIONSHIP EXISTING IN CONNECTION WITH THIS AGREEMENT, AND
AGREES THAT ANY SUCH ACTION, PROCEEDINGS OR COUNTERCLAIM SHALL BE TRIED BEFORE A
COURT AND NOT BEFORE A JURY. EACH LOAN PARTY CERTIFIES THAT NO OFFICER,
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY AGENT OR ANY LENDER HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT ANY AGENT OR ANY LENDER WOULD NOT, IN THE EVENT OF
ANY ACTION, PROCEEDING OR COUNTERCLAIM, SEEK TO ENFORCE THE FOREGOING WAIVERS.
EACH LOAN PARTY HEREBY ACKNOWLEDGES THAT THIS PROVISION IS A MATERIAL INDUCEMENT
FOR THE AGENTS AND THE LENDERS ENTERING INTO THIS AGREEMENT.
 
Section 12.12 Consent by the Agents and Lenders . Except as otherwise expressly
set forth herein to the contrary, if the consent, approval, satisfaction,
determination, judgment, acceptance or similar action (an "Action") of any Agent
or any Lender shall be permitted or required pursuant to any provision hereof or
any provision of any other agreement to which any Loan Party is a party and to
which any Agent or any Lender has succeeded thereto, such Action shall be
required to be in writing and may be withheld or denied by such Agent or such
Lender, in its sole discretion, with or without any reason, and without being
subject to question or challenge on the grounds that such Action was not taken
in good faith.
 
-110-

--------------------------------------------------------------------------------


 
Section 12.13 No Party Deemed Drafter . Each of the parties hereto agrees that
no party hereto shall be deemed to be the drafter of this Agreement.
 
Section 12.14 Reinstatement; Certain Payments . If any claim is ever made upon
any Agent, any Lender or the L/C Issuer for repayment or recovery of any amount
or amounts received by such Agent, such Lender or the L/C Issuer in payment or
on account of any of the Obligations, such Agent, such Lender or the L/C Issuer
shall give prompt notice of such claim to each other Agent and Lender and the
Borrower, and if such Agent, such Lender or the L/C Issuer repays all or part of
such amount by reason of (i) any judgment, decree or order of any court or
administrative body having jurisdiction over such Agent, such Lender or the
L/C Issuer or any of its property, or (ii) any good faith settlement or
compromise of any such claim effected by such Agent, such Lender or the
L/C Issuer with any such claimant, then and in such event each Loan Party agrees
that (A) any such judgment, decree, order, settlement or compromise shall be
binding upon it notwithstanding the cancellation of any Indebtedness hereunder
or under the other Loan Documents or the termination of this Agreement or the
other Loan Documents, and (B) it shall be and remain liable to such Agent, such
Lender or the L/C Issuer hereunder for the amount so repaid or recovered to the
same extent as if such amount had never originally been received by such Agent,
such Lender or the L/C Issuer.
 
Section 12.15 Indemnification .
 
(a) General Indemnity. In addition to each Loan Party's other Obligations under
this Agreement, each Loan Party agrees to, jointly and severally, defend,
protect, indemnify and hold harmless each Agent, each Lender and the L/C Issuer
and all of their respective officers, directors, employees, attorneys,
consultants and agents (collectively called the "Indemnitees") from and against
any and all losses, damages, liabilities, obligations, penalties, fees,
reasonable costs and expenses (including, without limitation, reasonable
attorneys' fees, costs and expenses) incurred by such Indemnitees, whether prior
to or from and after the Effective Date, whether direct, indirect or
consequential, as a result of or arising from or relating to or in connection
with any of the following: (i) the negotiation, preparation, execution or
performance or enforcement of this Agreement, any other Loan Document or of any
other document executed in connection with the transactions contemplated by this
Agreement, (ii) any Agent's or any Lender's furnishing of funds to the Borrower
or the L/C Issuer's issuing of Letters of Credit for the account of the Borrower
under this Agreement or the other Loan Documents, including, without limitation,
the management of any such Loans, the Reimbursement Obligations or the Letter of
Credit Obligations, (iii) any matter relating to the financing transactions
contemplated by this Agreement or the other Loan Documents or by any document
executed in connection with the transactions contemplated by this Agreement or
the other Loan Documents, or (iv) any claim, litigation, investigation or
proceeding relating to any of the foregoing, whether or not any Indemnitee is a
party thereto (collectively, the "Indemnified Matters"); provided, however, that
the Loan Parties shall not have any obligation to any Indemnitee under this
subsection (a) for any Indemnified Matter caused by the gross negligence or
willful misconduct of such Indemnitee, as determined by a final judgment of a
court of competent jurisdiction.
 
-111-

--------------------------------------------------------------------------------


 
(b) The indemnification for all of the foregoing losses, damages, fees, costs
and expenses of the Indemnitees are chargeable against the Loan Account. To the
extent that the undertaking to indemnify, pay and hold harmless set forth in
this 0 may be unenforceable because it is violative of any law or public policy,
each Loan Party shall, jointly and severally, contribute the maximum portion
which it is permitted to pay and satisfy under applicable law, to the payment
and satisfaction of all Indemnified Matters incurred by the Indemnitees. The
indemnities set forth in this 0 shall survive the repayment of the Obligations
and discharge of any Liens granted under the Loan Documents.
 
Section 12.16 Records . The unpaid principal of and interest on the Loans, the
interest rate or rates applicable to such unpaid principal and interest, the
duration of such applicability, the Commitments, and the accrued and unpaid fees
payable pursuant to 0 hereof, including, without limitation, the accrued and
unpaid fees payable pursuant to the Fee Letter, the Unused Line Fee, the Unused
Term Loan B Fee, the Letter of Credit Fee, and the Letter of Credit Override Fee
shall at all times be ascertained from the records of the Agents, which shall be
conclusive and binding absent manifest error.
 
Section 12.17 Binding Effect . This Agreement shall become effective when it
shall have been executed by each Loan Party, each Agent and each Lender and when
the conditions precedent set forth in 0 hereof have been satisfied or waived in
writing by the Agents, and thereafter shall be binding upon and inure to the
benefit of each Loan Party, each Agent and each Lender, and their respective
successors and assigns, except that the Loan Parties shall not have the right to
assign their rights hereunder or any interest herein without the prior written
consent of each Lender, and any assignment by any Lender shall be governed by 0
hereof.
 
Section 12.18 Interest . It is the intention of the parties hereto that each
Agent and each Lender shall conform strictly to usury laws applicable to it.
Accordingly, if the transactions contemplated hereby or by any other Loan
Document would be usurious as to any Agent or any Lender under laws applicable
to it (including the laws of the United States of America and the State of New
York or any other jurisdiction whose laws may be mandatorily applicable to such
Agent or such Lender notwithstanding the other provisions of this Agreement),
then, in that event, notwithstanding anything to the contrary in this Agreement
or any other Loan Document or any agreement entered into in connection with or
as security for the Obligations, it is agreed as follows: (i) the aggregate of
all consideration which constitutes interest under law applicable to any Agent
or any Lender that is contracted for, taken, reserved, charged or received by
such Agent or such Lender under this Agreement or any other Loan Document or
agreements or otherwise in connection with the Obligations shall under no
circumstances exceed the maximum amount allowed by such applicable law, any
excess shall be canceled automatically and if theretofore paid shall be credited
by such Agent or such Lender on the principal amount of the Obligations (or, to
the extent that the principal amount of the Obligations shall have been or would
thereby be paid in full, refunded by such Agent or such Lender, as applicable,
to the Borrower); and (ii) in the event that the maturity of the Obligations is
accelerated by reason of any Event of Default under this Agreement or otherwise,
or in the event of any required or permitted prepayment, then such consideration
that constitutes interest under law applicable to any Agent or any Lender may
never include more than the maximum amount allowed by such applicable law, and
excess interest, if any, provided for in this Agreement or otherwise shall be
canceled automatically by such Agent or such Lender, as applicable, as of the
date of such acceleration or prepayment and, if theretofore paid, shall be
credited by such Agent or such Lender, as applicable, on the principal amount of
the Obligations (or, to the extent that the principal amount of the Obligations
shall have been or would thereby be paid in full, refunded by such Agent or such
Lender to the Borrower). All sums paid or agreed to be paid to any Agent or any
Lender for the use, forbearance or detention of sums due hereunder shall, to the
extent permitted by law applicable to such Agent or such Lender, be amortized,
prorated, allocated and spread throughout the full term of the Loans until
payment in full so that the rate or amount of interest on account of any Loans
hereunder does not exceed the maximum amount allowed by such applicable law. If
at any time and from time to time (x) the amount of interest payable to any
Agent or any Lender on any date shall be computed at the Highest Lawful Rate
applicable to such Agent or such Lender pursuant to this 0 and (y) in respect of
any subsequent interest computation period the amount of interest otherwise
payable to such Agent or such Lender would be less than the amount of interest
payable to such Agent or such Lender computed at the Highest Lawful Rate
applicable to such Agent or such Lender, then the amount of interest payable to
such Agent or such Lender in respect of such subsequent interest computation
period shall continue to be computed at the Highest Lawful Rate applicable to
such Agent or such Lender until the total amount of interest payable to such
Agent or such Lender shall equal the total amount of interest which would have
been payable to such Agent or such Lender if the total amount of interest had
been computed without giving effect to this 0.
 
-112-

--------------------------------------------------------------------------------


 
For purposes of this 0, the term "applicable law" shall mean that law in effect
from time to time and applicable to the loan transaction between the Borrower,
on the one hand, and the Agents and the Lenders, on the other, that lawfully
permits the charging and collection of the highest permissible, lawful
non-usurious rate of interest on such loan transaction and this Agreement,
including laws of the State of New York and, to the extent controlling, laws of
the United States of America.
 
The right to accelerate the maturity of the Obligations does not include the
right to accelerate any interest that has not accrued as of the date of
acceleration.
 
Section 12.19 Confidentiality . Each Agent and each Lender agrees (on behalf of
itself and each of its affiliates, directors, officers, employees and
representatives) to use reasonable precautions to keep confidential and use in
compliance with applicable law solely in connection with this Agreement and the
other Loan Documents and the transactions contemplated hereby and thereby, in
accordance with the customary procedures for handling confidential information
of this nature and in accordance with safe and sound practices of comparable
commercial finance companies, any non-public information supplied to it by the
Loan Parties pursuant to this Agreement or the other Loan Documents which is
identified in writing by the Loan Parties as being confidential at the time the
same is delivered to such Person (and which at the time is not, and does not
thereafter become, publicly available or available to such Person from another
source not known to be subject to a confidentiality obligation to such Person
not to disclose such information), provided that nothing herein shall limit the
disclosure of any such information (i) to the extent required by statute, rule,
regulation or judicial process, (ii) to counsel for any Agent or any Lender,
(iii) to examiners, auditors, accountants or Securitization Parties, (iv) in
connection with any litigation to which any Agent or any Lender is a party,
(v) to any assignee or participant (or prospective assignee or participant) so
long as such assignee or participant (or prospective assignee or participant)
first agrees, in writing, to be bound by confidentiality provisions similar in
substance to this 0, or (vi) to Fitch and/or other ratings agencies, as such
Lender reasonably deems necessary or appropriate in connection with such
Lender's obtaining financing; provided, however, that such financial institution
or ratings agency shall be informed of the confidentiality of such information.
Each Agent and each Lender agrees that, upon receipt of a request or
identification of the requirement for disclosure pursuant to clause (iv) hereof,
it will make reasonable efforts to keep the Loan Parties informed of such
request or identification; provided that the each Loan Party acknowledges that
each Agent and each Lender may make disclosure as required or requested by any
Governmental Authority or representative thereof and that each Agent and each
Lender may be subject to review by Securitization Parties or other regulatory
agencies and may be required to provide to, or otherwise make available for
review by, the representatives of such parties or agencies any such non-public
information.
 
-113-

--------------------------------------------------------------------------------


 
Section 12.20 Integration . This Agreement, together with the other Loan
Documents, reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof.
 
Section 12.21 USA Patriot Act. Each Lender that is subject to the requirements
of the USA Patriot Act (Title 111 of Pub. L. 107-56 (signed into law October 26,
2001)) (the "Act") hereby notifies the Borrower and Guarantors that pursuant to
the requirements of the Act, it is required to obtain, verify and record
information that identifies the Borrower and Guarantors, which information
includes the name and address of the Borrower and Guarantors and other
information that will allow such Lender to identify the Borrower and Guarantors
in accordance with the Act.


[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]


-114-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
 

       
BORROWER:
 
MAXXCOM INC., a Delaware corporation
 
   
   
    By:   /s/ Steven Berns  

--------------------------------------------------------------------------------

Name: Steven Berns   Title:   President

 

       
   
   
    By:   /s/ Mitchell Gendel  

--------------------------------------------------------------------------------

Name: Mitchell Gendel   Title:   S.V.P.


       
GUARANTORS:
 
MDC PARTNERS INC., a Canadian corporation
 
MAXXCOM INC., an Ontario corporation
 
MAXXCOM (NOVA SCOTIA) CORP., a Nova Scotia corporation
 
656712 ONTARIO LIMITED, an Ontario corporation
 
ACCUMARK COMMUNICATIONS INC., an Ontario corporation
 
ACLC INC., an Ontario corporation
 
STUDIOTYPE INC., an Ontario corporation
 
ASHTON POTTER CANADA INC., an Ontario corporation
 
HENDERSON BAS, an Ontario partnership
 
BRUCE MAU HOLDINGS LTD., an Ontario corporation
 
BRUCE MAU DESIGN INC., an Ontario corporation
 
TREE CITY INC., an Ontario corporation
 
BRYAN MILLS IRADESSO CORP., an Ontario corporation
 
   
   
         

 
-115-

--------------------------------------------------------------------------------


 



       
COMPUTER COMPOSITION OF CANADA INC., an Ontario corporation
 
CRISPIN PORTER + BOGUSKY (NOVA SCOTIA) CO., a Nova Scotia corporation
 
NORTHSTAR RESEARCH HOLDINGS CANADA INC., an Ontario corporation
 
NORTHSTAR RESEARCH PARTNERS INC., an Ontario corporation
 
ZIG INC., an Ontario corporation
 
MAXXCOM (USA) HOLDINGS INC., a Delaware corporation
 
MAXXCOM (USA) FINANCE COMPANY, a Delaware corporation
 
MDC CORPORATE (US) INC., a Delaware corporation
 
MDC TRAVEL, INC., a Delaware corporation
 
ACCENT ACQUISITION CO., a Delaware corporation
 
ACCENT MARKETING SERVICES, L.L.C., a Delaware limited liability company
 
BRATSKEIR & COMPANY, INC., a Delaware corporation
 
COMPANY C COMMUNICATIONS, INC., a Delaware corporation
 
COLLE & MCVOY, INC., a Minnesota corporation
 
SABLE ADVERTISING SYSTEMS, INC., a Minnesota corporation
 
CPB ACQUISITION INC., a Delaware corporation
 
CRISPIN PORTER & BOGUSKY LLC, a Delaware limited liability company
 
FMA ACQUISITION CO., a Delaware corporation
 
FLETCHER MARTIN LLC, a Delaware limited liability company
 
HELLO ACQUISITION INC., a Delaware corporation
 
HELLO DESIGN, LLC, a California limited liability company
 
   
 

 
   

   

 
-116-

--------------------------------------------------------------------------------





       
VITROROBERTSON LLC, a Delaware limited liability company
 
KBP HOLDINGS LLC, a Delaware limited liability company
 
DOTGLU LLC, a Delaware limited liability company
 
KIRSHENBAUM BOND & PARTNERS LLC, a Delaware limited liability company
 
KIRSHENBAUM BOND & PARTNERS WEST LLC, a Delaware limited liability company
 
MF+P ACQUISITION CO., a Delaware corporation
 
MARGEOTES FERTITTA POWELL LLC, a Delaware limited liability company
 
MDC/KBP ACQUISITION INC., a Delaware corporation
 
HL GROUP PARTNERS LLC, a Delaware limited liability company
 
THE ITO PARTNERSHIP, LLC, a Delaware limited liability company
 
MONO ADVERTISING, LLC, a Delaware limited liability company
 
SMI ACQUISITION CO., a Delaware corporation
 
SOURCE MARKETING LLC, a New York limited liability company
 
TRACK 21 LLC, a Delaware limited liability company
 
TARGETCOM LLC, a Delaware limited liability company
 
TC ACQUISITION INC., a Delaware corporation
 
BRUCE MAU DESIGN (USA) LLC, a Delaware limited liability company
 
HW ACQUISITION LLC, a Delaware limited liability company
 
ZIG (USA) LLC, a Delaware limited liability company
 
NORTHSTAR RESEARCH GP LLC, a Delaware limited liability company
 
   
 

 
   

   

 
-117-

--------------------------------------------------------------------------------



       
NORTHSTAR RESEARCH HOLDINGS USA LP, a Delaware limited partnership
 
NORTHSTAR RESEARCH PARTNERS (USA) LLC, a Delaware limited liability company
 
TREND CORE, LLC, a Delaware limited liability company
 
YAMAMOTO MOSS MACKENZIE, INC., a Delaware corporation
 
ZG ACQUISITION INC., a Delaware corporation
 
ZYMAN GROUP, LLC, a Delaware limited liability company
 
 
   
 

 
   

   

           
   
   
    By:   /s/ Steven Berns  

--------------------------------------------------------------------------------

Name: Steven Berns   Title:   Authorized Signatory

   

   

           
   
   
    By:   /s/ Mitchell Gendel  

--------------------------------------------------------------------------------

Name: Mitchell Gendel   Title:   Authorized Signatory

 
-118-

--------------------------------------------------------------------------------




   

   

       
COLLATERAL AGENT AND LENDER:
 
FORTRESS CREDIT CORP.
 
   
   
    By:      

--------------------------------------------------------------------------------

Name:   Title:

   

   

       
ADMINISTRATIVE AGENT AND REVOLVING LENDER:
 
WELLS FARGO FOOTHILL, INC.
 
 

 
 
    By:      

--------------------------------------------------------------------------------

Name:   Title:

 

-119-

--------------------------------------------------------------------------------

